Exhibit 10.1
Execution Version
 
CREDIT AGREEMENT
among
FLOWERS FOODS, INC.,
VARIOUS LENDERS,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK
B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH,
BRANCH BANKING AND TRUST COMPANY,
and
REGIONS BANK,
as CO-DOCUMENTATION AGENTS,
BANK OF AMERICA, N.A.,
as SYNDICATION AGENT,
and
DEUTSCHE BANK AG NEW YORK BRANCH,
as ADMINISTRATIVE AGENT
____________________
Dated as of October 24, 2003
and
amended and restated as of October 29, 2004
and
further amended and restated as of June 6, 2006
and
further amended and restated as of May 20, 2011
____________________
 
DEUTSCHE BANK SECURITIES INC.,
as SOLE LEAD ARRANGER and BOOKRUNNER

 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of October 24, 2003 and amended and
restated as of October 29, 2004 and further amended and restated as of June 6,
2006 and further amended as of October 5, 2007 and further amended and restated
as of May 20, 2011, among FLOWERS FOODS, INC., a Georgia corporation (the
“Borrower”), the Lenders party hereto from time to time, COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “Rabobank Nederland”, New York Branch, Branch
Banking and Trust Company, and Regions Bank, as co-documentation agents (in such
capacity, collectively, the “Co-Documentation Agents” and each, a
“Co-Documentation Agent”), BANK OF AMERICA, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), and DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) (all
capitalized terms used herein and defined in Section 11 are used herein as
therein defined).
W I T N E S S E T H:
          WHEREAS, the Borrower, certain financial institutions from time to
time party thereto and DBAG, as administrative agent, are party to a Credit
Agreement, dated as of October 24, 2003 (as amended, restated, amended and
restated, modified and/or supplemented to, but not including, the Restatement
Effective Date, the “Existing Credit Agreement”); and
          WHEREAS, the parties hereto wish to amend and restate the Existing
Credit Agreement in its entirety in the form of this Agreement subject to and on
the terms and conditions set forth herein and the Lenders are willing to make
available to the Borrower the credit facility provided for herein;
          NOW, THEREFORE, the Borrower, the Lenders and the Administrative Agent
agree that, on the Restatement Effective Date, the Existing Credit Agreement
shall be and is hereby amended and restated in its entirety as follows:
          NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Amount and Terms of Credit.
          1.01 Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make, at any time and from time to
time on or after the Restatement Effective Date and prior to the Maturity Date,
a revolving loan or revolving loans (each, a “Revolving Loan” and, collectively,
the “Revolving Loans”) to the Borrower, which Revolving Loans (i) shall be
denominated in Dollars, (ii) shall, at the option of the Borrower, be incurred
and maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that except as otherwise specifically provided in Section 1.10(b), all
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type, (iii) may be repaid and reborrowed in accordance with the provisions
hereof, (iv) shall not exceed for any Lender at any time outstanding that
aggregate principal amount which, when added to the product of (x) such Lender’s
Percentage and (y) the sum of (I) the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Revolving Loans) at such time and (II) the aggregate principal amount of all
Swingline Loans (exclusive of Swingline

 



--------------------------------------------------------------------------------



 



Loans which are repaid with the proceeds of, and simultaneously with the
incurrence of, the respective incurrence of Revolving Loans) then outstanding,
equals the Commitment of such Lender at such time and (v) shall not exceed for
all Lenders at any time outstanding that aggregate principal amount which, when
added to (x) the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Loans) at such time and (y) the aggregate principal amount of all Swingline
Loans (exclusive of Swingline Loans which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Loans) then outstanding, equals the Total Commitment at such time.
          (b) Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make at any time and from time to time on or after
the Restatement Effective Date and prior to the Swingline Expiry Date, a
revolving loan or revolving loans (each, a “Swingline Loan” and, collectively,
the “Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be
incurred and maintained as Base Rate Loans, (ii) shall be denominated in
Dollars, (iii) may be repaid and reborrowed in accordance with the provisions
hereof, (iv) shall not exceed in aggregate principal amount at any time
outstanding, when combined with the aggregate principal amount of all Revolving
Loans then outstanding and the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Swingline Loans) at such time, an amount equal to the Total Commitment at such
time, and (v) shall not exceed in the aggregate principal amount at any time
outstanding the Maximum Swingline Amount. Notwithstanding anything to the
contrary contained in this Agreement, (i) the Swingline Lender’s obligation to
make Swingline Loans at any time that a Lender Default exists shall be subject
to Section 1.15 and (ii) the Swingline Lender shall not make any Swingline Loan
after it has received written notice from the Borrower, any other Credit Party
or the Required Lenders stating that a Default or an Event of Default exists and
is continuing until such time as the Swingline Lender shall have received
written notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders. It is acknowledged and
agreed that each of the outstanding swingline loans which were incurred under
the Existing Credit Agreement and which remain outstanding on the Restatement
Effective Date and are set forth on Schedule III (each, an “Existing Swingline
Loan” and, collectively, the “Existing Swingling Loans”) shall, from and after
the Restatement Effective Date, constitute a Swingline Loan for all purposes of
this Agreement.
          (c) On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that the Swingline Lender’s outstanding
Swingline Loans shall be funded with one or more Borrowings of Revolving Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 10.05 or upon
the exercise of any of the remedies provided in the last paragraph of
Section 10), in which case one or more Borrowings of Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all Lenders pro rata
based on each such Lender’s Percentage (determined before giving effect to any
termination of the Commitments pursuant to the last paragraph of Section 10) and
the proceeds thereof shall be applied directly by

-2-



--------------------------------------------------------------------------------



 



the Swingline Lender to repay the Swingline Lender for such outstanding
Swingline Loans. Each Lender hereby irrevocably agrees to make Revolving Loans
upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified in writing by the Swingline Lender notwithstanding (i) the amount of
the Mandatory Borrowing may not comply with the Minimum Borrowing Amount
otherwise required hereunder, (ii) whether any conditions specified in Section 6
are then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) the date of such Mandatory Borrowing, and (v) the amount of the Total
Commitment at such time. In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Borrower on or after
such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
Percentages (determined before giving effect to any termination of the
Commitments pursuant to the last paragraph of Section 10), provided that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Lender shall be required to pay the Swingline
Lender interest on the principal amount of participation purchased for each day
from and including the day upon which the Mandatory Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the overnight Federal Funds Rate for the first three days and at the interest
rate otherwise applicable to Revolving Loans maintained as Base Rate Loans
hereunder for each day thereafter.
          1.02 Minimum Amount of Each Borrowing. The aggregate principal amount
of each Borrowing of Loans shall not be less than the Minimum Borrowing Amount
applicable to such Loans; provided that Mandatory Borrowings shall be made in
the amounts required by Section 1.01(c). More than one Borrowing may occur on
the same date, but at no time shall there be outstanding more than eight
Borrowings of Eurodollar Loans in the aggregate.
          1.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur
Revolving Loans hereunder (excluding Borrowings of Swingline Loans and Revolving
Loans incurred pursuant to Mandatory Borrowings), an Authorized Representative
of the Borrower shall give the Administrative Agent at the Notice Office prior
written notice (or telephonic notice promptly confirmed in writing) not later
than 10:00 A.M. (New York time) on the date of each Base Rate Loan incurred
hereunder, and not later than 11:00 A.M. (New York time) on the third Business
Day prior to each Eurodollar Loan incurred hereunder. Each such written notice
or written confirmation of telephonic notice (each a “Notice of Borrowing”),
except as otherwise expressly provided in Section 1.10, shall be irrevocable and
shall be given by an Authorized Representative of the Borrower in the form of
Exhibit A-1, appropriately completed to specify: (i) the aggregate principal
amount of the Revolving Loans to be incurred pursuant to such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day) and
(iii) whether the Revolving Loans being incurred pursuant to such Borrowing are
to be initially maintained as

-3-



--------------------------------------------------------------------------------



 



Base Rate Loans or, to the extent permitted hereunder, Eurodollar Loans and, if
Eurodollar Loans, the initial Interest Period to be applicable thereto. The
Administrative Agent shall promptly give each Lender notice of such proposed
Borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.
          (b) (i) Whenever the Borrower desires to incur Swingline Loans
hereunder, an Authorized Representative of the Borrower shall give the Swingline
Lender not later than 12:00 Noon (New York time) on the date that a Swingline
Loan is to be incurred, written notice (or telephonic notice promptly confirmed
in writing) of each Swingline Loan to be incurred hereunder. Each such notice
shall be irrevocable and specify in each case (A) the date of Borrowing (which
shall be a Business Day) and (B) the aggregate principal amount of the Swingline
Loans to be incurred pursuant to such Borrowing.
          (ii) Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(c), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 1.01(c).
          (c) Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice of any Borrowing, conversion or
prepayment of Loans, the Administrative Agent or the Swingline Lender, as the
case may be, may act without liability upon the basis of telephonic notice of
such Borrowing, conversion or prepayment, as the case may be, believed by the
Administrative Agent or the Swingline Lender, as the case may be, in good faith
to be from an Authorized Representative of the Borrower prior to receipt of
written confirmation. In each such case, the Borrower hereby waives the right to
dispute the Administrative Agent’s and the Swingline Lender’s record of the
terms of such telephonic notice of such Borrowing, conversion or prepayment of
Loans, as the case may be, absent manifest error.
          1.04 Disbursement of Funds. No later than 12:00 Noon (New York time)
on the date specified in each Notice of Borrowing (or (w) in the case of
Revolving Loans to be maintained as Base Rate Loans, no later than 2:00 P.M.
(New York time) on the date specified in the respective Notice of Borrowing,
(x) in the case of Swingline Loans, no later than 2:00 P.M. (New York time) on
the date specified pursuant to Section 1.03(b)(i) or (y) in the case of
Mandatory Borrowings, no later than 12:00 Noon (New York time) on the date
specified in Section 1.01(c)), each Lender will make available its pro rata
portion (determined in accordance with Section 1.07) of each such Borrowing
requested to be made on such date (or in the case of Swingline Loans, the
Swingline Lender shall make available the full amount thereof). All such amounts
will be made available in Dollars and in immediately available funds at the
Payment Office, and the Administrative Agent will, except in the case of
Revolving Loans made pursuant to a Mandatory Borrowing, make available to the
Borrower at the Payment Office the aggregate of the amounts so made available by
the Lenders ((x) for Loans other than Swingline Loans and Revolving Loans
maintained as Base Rate Loans, prior to 1:00 P.M. (New York time) on such day,
to the extent of funds actually received by the Administrative Agent prior to
12:00 Noon (New York time) on such day and (y) for Swingline Loans and Revolving
Loans maintained as Base Rate Loans, prior to 3:00 P.M. (New York time) on such
day, to the extent of funds actually received by the Administrative Agent prior
to 2:00 P.M. (New York time) on such day). Unless

-4-



--------------------------------------------------------------------------------



 



the Administrative Agent shall have been notified by any Lender prior to the
date of Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover on demand from
such Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Loans for each day thereafter and (ii) if recovered from the Borrower, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 1.08. Nothing in this Section 1.04 shall be deemed to relieve any
Lender from its obligation to make Loans hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any failure by
such Lender to make Loans hereunder.
          1.05 Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 13.17 and shall, if
requested by such Lender, also be evidenced (i) in the case of Revolving Loans,
by a promissory note duly executed and delivered by the Borrower substantially
in the form of Exhibit B-1, with blanks appropriately completed in conformity
herewith (each a “Revolving Note” and, collectively, the “Revolving Notes”) and
(ii) in the case of Swingline Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B-2, with blanks
appropriately completed in conformity herewith (the “Swingline Note”).
          (b) The Revolving Note issued to each Lender shall (i) be executed by
the Borrower, (ii) be payable to such Lender or its registered assigns and be
dated the Restatement Effective Date (or, if issued to an Eligible Transferee
after the Restatement Effective Date, be dated the date of issuance thereof),
(iii) be in a stated principal amount equal to the Commitment of such Lender and
be payable in the principal amount of the outstanding Revolving Loans evidenced
thereby, (iv) mature on the Maturity Date, (v) bear interest as provided in the
appropriate clause of Section 1.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 4.01 and mandatory repayment as
provided in Section 4.02 and (vii) be entitled to the benefits of this Agreement
and the other Credit Documents.
          (c) The Swingline Note issued to the Swingline Lender shall (i) be
executed by the Borrower, (ii) be payable to the Swingline Lender or its
registered assigns and be dated the Restatement Effective Date, (iii) be in a
stated principal amount equal to the Maximum

-5-



--------------------------------------------------------------------------------



 



Swingline Amount and be payable in the principal amount of the outstanding
Swingline Loans evidenced thereby from time to time, (iv) mature on the
Swingline Expiry Date, (v) bear interest as provided in the appropriate clause
of Section 1.08 in respect of the Base Rate Loans evidenced thereby, (vi) be
subject to voluntary prepayment as provided in Section 4.01, and mandatory
repayment as provided in Section 4.02, and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.
          (d) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Loans evidenced thereby. Failure to make any such notation
or any error in any such notation or endorsement shall not affect the Borrower’s
obligations in respect of such Loans.
          (e) Notwithstanding anything to the contrary contained above in this
Section 1.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time (or from time to time) specifically request the
delivery of such Notes. No failure of any Lender to request or obtain a Note
evidencing its Loans to the Borrower shall affect or in any manner impair the
obligations of the Borrower to pay the Loans (and all related Obligations)
incurred by the Borrower which would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the guaranties therefor provided pursuant to the various Credit
Documents. Any Lender which does not have a Note evidencing its outstanding
Loans shall in no event be required to make the notations otherwise described in
preceding clause (d). At any time when any Lender requests the delivery of a
Note to evidence any of its Loans, the Borrower shall (at its expense) promptly
execute and deliver to the respective Lender the requested Note or Notes in the
appropriate amount or amounts to evidence such Loans.
          1.06 Conversions. The Borrower shall have the option to convert, on
any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Revolving Loans made pursuant to
one or more Borrowings of one or more Types of Revolving Loans into a Borrowing
of another Type of Revolving Loan, provided that (i) except as otherwise
provided in Section 1.10(b), Eurodollar Loans may be converted into Base Rate
Loans only on the last day of an Interest Period applicable to the Revolving
Loans being converted and no such partial conversion of Eurodollar Loans shall
reduce the outstanding principal amount of such Eurodollar Loans made pursuant
to a single Borrowing to less than the Minimum Borrowing Amount applicable
thereto, (ii) unless the Required Lenders specifically otherwise agree in
writing, Base Rate Loans may only be converted into Eurodollar Loans if no
Specified Default or Event of Default is in existence on the date of the
conversion and (iii) no conversion pursuant to this Section 1.06 shall result in
a greater number of Borrowings of Eurodollar Loans than is permitted under
Section 1.02. Each such conversion shall be effected by the Borrower by giving
the Administrative Agent at the Notice Office prior to 12:00 Noon (New York
time) at least three Business Days’ prior notice (each a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2, appropriately completed to
specify the Revolving Loans to be so converted, the Borrowing or Borrowings
pursuant to which such Revolving Loans were made and, if to be converted into
Eurodollar Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion.

-6-



--------------------------------------------------------------------------------



 



          1.07 Pro Rata Borrowings. All Borrowings of Revolving Loans (including
Mandatory Borrowings) under this Agreement shall be incurred from the Lenders
pro rata on the basis of their Commitments. It is understood that no Lender
shall be responsible for any default by any other Lender of its obligation to
make Revolving Loans hereunder and that each Lender shall be obligated to make
the Revolving Loans provided to be made by it hereunder, regardless of the
failure of any other Lender to make its Revolving Loans hereunder.
          1.08 Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 1.06 or 1.09, as applicable, at a rate per annum which
shall be equal to the sum of the Applicable Margin plus the Base Rate as in
effect from time to time.
          (b) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 1.06, 1.09 or 1.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the Applicable Margin plus the Eurodollar Rate for such Interest Period.
          (c) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan shall, in each case, bear interest at a rate
per annum equal to the greater of (x) the rate which is 2% in excess of the rate
then borne by such Loans and (y) the rate which is 2% in excess of the rate
otherwise applicable to Base Rate Loans from time to time, and all other overdue
amounts payable hereunder and under any other Credit Document shall bear
interest at a rate per annum equal to the rate which is 2% in excess of the rate
applicable to Base Rate Loans from time to time. Interest that accrues under
this Section 1.08(c) shall be payable on demand.
          (d) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan (x) quarterly in arrears on each Quarterly
Payment Date, (y) in the case of a repayment in full of all outstanding Base
Rate Loans, on the date of such repayment or prepayment, and (z) at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand, and
(ii) in respect of each Eurodollar Loan (x) on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three month intervals after the first
day of such Interest Period and (y) on any repayment or prepayment (on the
amount repaid or prepaid), at maturity (whether by acceleration or otherwise)
and, after such maturity, on demand.
          (e) Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.
          1.09 Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Loan (in the case of the initial Interest Period
applicable thereto) or on the third

-7-



--------------------------------------------------------------------------------



 



Business Day prior to the expiration of an Interest Period applicable to such
Eurodollar Loan (in the case of any subsequent Interest Period), the Borrower
shall have the right to elect, by having an Authorized Representative of the
Borrower give the Administrative Agent notice thereof, the interest period (each
an “Interest Period”) applicable to such Eurodollar Loan, which Interest Period
shall, at the option of the Borrower, be a one, two, three or six-month period,
provided that, in each case:
     (i) all Eurodollar Loans comprising a Borrowing shall at all times have the
same Interest Period;
     (ii) the initial Interest Period for any Eurodollar Loan shall commence on
the date of Borrowing of such Eurodollar Loan (including the date of any
conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
     (iii) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;
     (iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Eurodollar Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;
     (v) unless otherwise agreed in writing by the Required Lenders, no Interest
Period may be selected at any time when any Specified Default or any Event of
Default is then in existence;
     (vi) no Interest Period in respect of any Borrowing of Eurodollar Loans
shall be selected which extends beyond the Maturity Date; and
     (vii) the selection of Interest Periods shall be subject to the provisions
of Section 1.02.
          If upon the expiration of any Interest Period applicable to a
Borrowing of Eurodollar Loans, the Borrower has failed to elect, or is not
permitted to elect, a new Interest Period to be applicable to such Eurodollar
Loans as provided above, the Borrower shall be deemed to have elected to convert
such Eurodollar Loans into Base Rate Loans effective as of the expiration date
of such current Interest Period.
          1.10 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent):

-8-



--------------------------------------------------------------------------------



 



     (i) on any Interest Determination Date that, by reason of any changes
arising after the Restatement Effective Date affecting the interbank Eurodollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of Eurodollar Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loan because of (x) any change since the Restatement Effective Date
in any applicable law or governmental rule, regulation, order, guideline or
request (whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to: (A) a change in the basis of taxation of payment to
any Lender of the principal of or interest on the Loans or the Notes or any
other amounts payable hereunder (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Lender, or any
franchise tax based on the net income or profits of such Lender, in either case
pursuant to the laws of the United States of Americas, the jurisdiction in which
it is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), but without duplication of any
amounts payable in respect of Taxes pursuant to Section 4.04(a), or (B) a change
in official reserve requirements, but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
Eurodollar Rate and/or (y) other circumstances arising since the Restatement
Effective Date affecting such Lender, the interbank Eurodollar market or the
position of such Lender in such market (including the Eurodollar Rate with
respect to such Eurodollar Loan does not adequately and fairly reflect the cost
to such Lender of funding such Eurodollar Loan); or
     (iii) at any time, that the making or continuance of any Eurodollar Loan
has been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Restatement Effective Date which materially
and adversely affects the interbank Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees, subject to the provisions of Section 13.15 (to the extent
applicable), to pay to such Lender, upon such Lender’s written request therefor,
such additional amounts (in the form of an increased rate of, or a different
method of calculating, interest or otherwise as such Lender in its reasonable

-9-



--------------------------------------------------------------------------------



 



discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts received or receivable hereunder
(a written notice as to the additional amounts owed to such Lender, showing the
basis for the calculation thereof, submitted to the Borrower by such Lender in
good faith shall, absent manifest error, be final and conclusive and binding on
all the parties hereto) and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 1.10(b) as promptly as
possible and, in any event, within the time period required by law. Each of the
Administrative Agent and each Lender agrees that if it gives notice to the
Borrower of any of the events described in clause (i) or (iii) above, it shall
promptly notify the Borrower and, in the case of any such Lender, the
Administrative Agent, if such event ceases to exist. If any such event described
in clause (iii) above ceases to exist as to a Lender, the obligations of such
Lender to make Eurodollar Loans and to convert Base Rate Loans into Eurodollar
Loans on the terms and conditions contained herein shall be reinstated.
          (b) At any time that any Eurodollar Loan is affected by the
circumstances described in Section 1.10(a)(ii), the Borrower may, and in the
case of a Eurodollar Loan affected by the circumstances described in
Section 1.10(a)(iii), the Borrower shall, either (x) if the affected Eurodollar
Loan is then being made initially or pursuant to a conversion, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 1.10(a)(ii) or (iii) or (y) if
the affected Eurodollar Loan is then outstanding, upon at least one Business
Day’s written notice to the Administrative Agent, require the affected Lender to
convert such Eurodollar Loan into a Base Rate Loan at the end of the then
current Interest Period or at such earlier date as may be required to eliminate
such circumstance or to comply with applicable law, provided that if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 1.10(b).
          (c) If any Lender determines that after the Restatement Effective Date
the introduction or effectiveness of or any change in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by any governmental authority, central
bank or comparable agency, will have the effect of increasing the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Commitment
hereunder or its Loans or obligations hereunder, then the Borrower agrees,
subject to the provisions of Section 13.15 (to the extent applicable), to pay to
such Lender, upon its written demand therefor, such additional amounts as shall
be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 1.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this Section 1.10(c),
will give written notice thereof to the Borrower, which notice shall show the
basis for calculation of such additional amounts.

-10-



--------------------------------------------------------------------------------



 



          (d) Notwithstanding anything in this Agreement to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a change after the Restatement
Effective Date in a requirement of law or government rule, regulation or order,
regardless of the date enacted, adopted, issued or implemented (including for
purposes of this Section 1.10 and Section 2.06).
          1.11 Compensation. The Borrower agrees, subject to the provisions of
Section 13.15 (to the extent applicable), to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 1.10(a)); (ii) if any repayment (including any repayment made pursuant
to Sections 1.13, 4.01, 4.02, 13.12(b) or as a result of an acceleration of the
Loans pursuant to Section 10) or conversion of any of its Eurodollar Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (iii) if any prepayment of any of its Eurodollar Loans is not made on
any date specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of (x) any other default by the Borrower to repay Eurodollar Loans
when required by the terms of this Agreement or any Note held by such Lender or
(y) any election made pursuant to Section 1.10(b).
          1.12 Change of Lending Office. Each Lender agrees that upon the
occurrence of any event giving rise to the operation of Section 1.10(a)(ii) or
(iii), Section 1.10(c), Section 2.06 or Section 4.04 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 1.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in
Sections 1.10, 2.06 and 4.04.
          1.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans or fund Unpaid
Drawings, (y) upon the occurrence of an event giving rise to the operation of
Section 1.10(a)(ii) or (iii), Section 1.10(c), Section 1.10(d), Section 2.06 or
Section 4.04 with respect to any Lender which results in such Lender charging to
the Borrower increased costs in excess of a de minimis amount in excess of those
being generally charged by the other Lenders or (z) as provided in
Section 13.12(b) in the case of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders

-11-



--------------------------------------------------------------------------------



 



as (and to the extent) provided in Section 13.12(b), the Borrower shall have the
right, if no Default or Event of Default then exists (or, in the case of
preceding clause (z) will exist immediately after giving effect to such
replacement), to replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferee or Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent, provided that (i) at the time of any
replacement pursuant to this Section 1.13, the Replacement Lender shall enter
into one or more Assignment and Assumption Agreements pursuant to
Section 13.04(b) (and with all fees payable pursuant to said Section 13.04(b) to
be paid by the Replacement Lender) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Revolving Loans of, and in
each case participations in Letters of Credit by, the Replaced Lender and, in
connection therewith, shall pay to (x) the Replaced Lender in respect thereof an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued and unpaid interest on, all outstanding Revolving Loans of the Replaced
Lender, (B) an amount equal to all Unpaid Drawings that have been funded by (and
not reimbursed to) such Replaced Lender, together with all then accrued and
unpaid interest with respect thereto at such time, and (C) an amount equal to
all accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant
to Section 3.01, (y) each Issuing Lender an amount equal to such Replaced
Lender’s Percentage of any Unpaid Drawing (which at such time remains an Unpaid
Drawing) to the extent such amount was not theretofore funded by such Replaced
Lender to such Issuing Lender, together with all then accrued and unpaid
interest with respect thereto at such time and (z) the Swingline Lender an
amount equal to such Replaced Lender’s Percentage of any Mandatory Borrowing to
the extent such amount was not theretofore funded by such Replaced Lender to the
Swingline Lender, together with all then accrued and unpaid interest thereon at
such time and (ii) all Obligations of the Borrower due and owing to the Replaced
Lender at such time (other than those specifically described in clause (i) above
in respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement. Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (i) and (ii) above and,
if so requested by the Replacement Lender, delivery to the Replacement Lender of
the appropriate Revolving Note executed by the Borrower, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 1.10, 1.11, 2.06,
4.04, 13.01 and 13.06), which shall survive as to such Replaced Lender.
          1.14 Incremental Revolving Loan Commitments. (a) So long as the
Incremental Revolving Loan Commitment Requirements are satisfied at the time of
the delivery of the request referred to below, the Borrower shall have the right
at any time and from time to time and upon at least 5 Business Days’ prior
written notice to the Administrative Agent, to request on no more than two
occasions per fiscal year of the Borrower (or, with the prior written approval
of the Administrative Agent, on no more than three occasions per fiscal year of
the Borrower) that one or more Lenders (and/or one or more other Persons which
will become Lenders as provided below) provide Incremental Revolving Loan
Commitments and, subject to the applicable terms and conditions contained in
this Agreement, make Revolving Loans pursuant thereto; it being understood and
agreed, however, that (i) no Lender shall be obligated to provide an Incremental
Revolving Loan Commitment as a result of any such request by the

-12-



--------------------------------------------------------------------------------



 



Borrower, (ii) until such time, if any, as (x) such Lender (or other Person who
qualifies as an Eligible Transferee) has agreed in its sole discretion to
provide an Incremental Revolving Loan Commitment and executed and delivered to
the Administrative Agent an Incremental Revolving Loan Commitment Agreement in
respect thereof as provided in clause (b) of this Section 1.14 and (y) the
Incremental Revolving Loan Commitment Requirements shall have been satisfied,
such Lender shall not be obligated to fund any Revolving Loans in excess of its
Revolving Loan Commitment as in effect prior to giving effect to such
Incremental Revolving Loan Commitment provided pursuant to this Section 1.14,
(iii) any Lender (or any other Person who qualifies as an Eligible Transferee)
may so provide an Incremental Revolving Loan Commitment without the consent of
any other Lender, (iv) any Incremental Revolving Loan Commitments added to the
Total Commitment on a given date pursuant to this Section 1.14 shall be in a
minimum aggregate amount of at least $10,000,000 and in integral multiples of
$1,000,000 in excess thereof, (v) the aggregate amount of all Incremental
Revolving Loan Commitments permitted to be provided pursuant to this
Section 1.14 shall not cause the Total Commitment to exceed $700,000,000 (after
giving effect to all such Incremental Revolving Loan Commitments in an amount
not to exceed $200,000,000 in the aggregate) and (vi) all actions taken by the
Borrower pursuant to this Section 1.14 shall be done in coordination with the
Administrative Agent. For the avoidance of doubt, the Borrower may request
Incremental Revolving Loan Commitments from Persons reasonably acceptable to the
Administrative Agent and each Issuing Lender which would qualify as Eligible
Transferees without first requesting such Incremental Revolving Loan Commitments
from the then existing Lenders.
          (b) In connection with the Incremental Revolving Loan Commitments to
be provided pursuant to this Section 1.14, (i) the Borrower, the Administrative
Agent and each such Lender or other Eligible Transferee (each, an “Incremental
RL Lender”) which agrees to provide an Incremental Revolving Loan Commitment
shall execute and deliver to the Administrative Agent an Incremental Revolving
Loan Commitment Agreement, with the effectiveness of such Incremental RL
Lender’s Incremental Revolving Loan Commitment to occur upon delivery of such
Incremental Revolving Loan Commitment Agreement (fully executed by all Persons
party thereto) to the Administrative Agent, the payment of any fees required in
connection therewith (including, without limitation, any agreed upon up-front or
arrangement fees owing to the Administrative Agent) and (ii) the Incremental
Revolving Loan Commitment Requirements shall have been satisfied as of the
relevant Incremental Revolving Loan Commitment Date. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Revolving Loan Commitment Agreement, and upon the effectiveness of such
Incremental Revolving Loan Commitment Agreement (i) the Total Commitment under,
and for all purposes of, this Agreement shall be increased by the aggregate
amount of such Incremental Revolving Loan Commitments, (ii) Schedule I shall be
deemed modified to reflect the revised or new Commitments of the affected
existing Lenders and each new Person added as a Lender (provided such new Person
qualifies as an Eligible Transferee), which Commitment shall equal (x) in the
case of a Person providing an Incremental Revolving Loan Commitment who was not
a Lender prior to effectiveness of the Incremental Revolving Loan Commitment
Agreement, an amount equal to the Incremental Revolving Loan Commitment for such
Person as described in such Incremental Revolving Loan Commitment Agreement and
(y) in the case of a Person providing an Incremental Revolving Loan Commitment
who is an existing Lender, an amount equal to the sum of the Incremental
Revolving Loan Commitment for such Person as described in such Incremental
Revolving Loan Commitment Agreement plus such Lender’s Commitment

-13-



--------------------------------------------------------------------------------



 



immediately prior to giving effect to such Incremental Revolving Loan Commitment
Agreement and (iii) to the extent requested by any Incremental RL Lender,
Revolving Notes will be issued, at the Borrower’s expense, to such Incremental
RL Lender, to be in conformity with the requirements of Section 1.05 (with
appropriate modification) to the extent needed to reflect the new Commitment
made by such Incremental RL Lender.
          (c) In connection with any provision of Incremental Revolving Loan
Commitments pursuant to this Section 1.14, the Lenders and the Borrower hereby
agree that, notwithstanding anything to the contrary contained in this
Agreement, (i) the Borrower shall, in coordination with the Administrative
Agent, (x) repay outstanding Revolving Loans of certain of the Lenders, and
incur additional or new Revolving Loans from certain other Lenders (including
the Incremental RL Lenders) or (y) take such other actions as may be reasonably
required by the Administrative Agent (including by requiring new Revolving Loans
to be incurred and added to then outstanding Borrowings of the respective
Revolving Loans, even though as a result thereof such new Loans (to the extent
required to be maintained as Eurodollar Loans) may have a shorter Interest
Period than the then outstanding Borrowings of the respective Revolving Loans),
in each case to the extent necessary so that all of the Lenders effectively
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their Percentages (determined after giving effect to any increase in
the Total Commitment pursuant to this Section 1.14), (ii) the Borrower shall pay
to the respective Lenders any costs of the type referred to in Section 1.11 in
connection with any repayment and/or Borrowing required pursuant to preceding
clause (i), and (iii) to the extent Revolving Loans are to be so incurred or
added to the then outstanding Borrowings of the respective Revolving Loans which
are maintained as Eurodollar Loans, the Lenders that have made such Loans shall
be entitled to receive from the Borrower such amounts, as reasonably determined
by the respective Lenders, to compensate them for funding the various Revolving
Loans during an existing Interest Period (rather than at the beginning of the
respective Interest Period, based upon rates then applicable thereto). In
coordinating the actions to be taken pursuant to this Section 1.14(c), the
Administrative Agent shall endeavor to minimize (but shall have no express
obligation to minimize) costs to the Borrower (including, without limitation, by
agreeing in its sole discretion to delay any relevant Incremental Revolving Loan
Commitment Date to an end of an Interest Period). All determinations by any
Lender pursuant to clause (iii) of the second preceding sentence shall, absent
manifest error, be final and conclusive and binding on all parties hereto.
          1.15 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, the following provisions shall apply at all times
that any Lender is a Defaulting Lender:
          (a) if any Swingline Loan Exposure or Letter of Credit Exposure exists
at the time a Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Loan Exposure and Letter of Credit
Exposure shall automatically be reallocated among the Lenders that are
Non-Defaulting Lenders in accordance with their respective Percentages but only
to the extent (x) the sum of the Individual Exposures of all Lenders that are
Non-Defaulting Lenders plus such Defaulting Lender’s Swingline Loan Exposure and
Letter of Credit Exposure does not exceed the aggregate amount of all
Non-Defaulting Lenders’ Commitments and (y)

-14-



--------------------------------------------------------------------------------



 



immediately following the reallocation to a Lender that is a Non-Defaulting
Lender, the Individual Exposure of such Lender does not exceed its Commitment at
such time;
     (ii) if at any time the reallocation described in clause (i) above cannot,
or can only partially, be effected, the Borrower shall (x) within two Business
Days following notice by the Administrative Agent, prepay such Swingline Loan
Exposure and (y) within two Business Days following notice by the Administrative
Agent, enter into Letter of Credit Back-Stop Arrangements in respect of such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) for so long as such Letter of
Credit Exposure is outstanding;
     (iii) the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 3.01(b) with respect to such Defaulting Lender’s
Letter of Credit Exposure;
     (iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to Section 1.15(a)(i), then the fees payable to the Lenders
pursuant to Section 3.01(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Percentages; and
     (v) if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 1.15(a), then, without
prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all letter of credit fees payable under Section 3.01(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure shall be payable to each
Issuing Lender until such Letter of Credit Exposure is cash collateralized
and/or reallocated; and
          (b) in addition to the other conditions precedent set forth in
Sections 5 and 6, the Issuing Lender will not be required to issue, amend or
increase any Letter of Credit, and the Swingline Lender will not be required to
make any Swingline Loans, unless they are satisfied that 100% of the related
Letter of Credit Exposure and Swingline Loan Exposure is fully covered or
eliminated by any combination of the following:
     (i) the Letter of Credit Exposure and Swingline Loan Exposure of such
Defaulting Lender is reallocated, as to outstanding Letters of Credit and
Swingline Loans, to the Non-Defaulting Lenders as provided in clause (a)(i)
above; and
     (ii) without limiting the provisions of clause (a)(ii) above, the Borrower
has entered into Letter of Credit Back-Stop Arrangements or Swingline Back-Stop
Arrangements, as applicable, in respect of such Letter of Credit or Swingline
Loan in an amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Letter of Credit or Swingline Loan.
In the event that the Administrative Agent, the Borrower, each Issuing Lender
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then
(i) the Swingline Loan Exposure and Letter of Credit Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s

-15-



--------------------------------------------------------------------------------



 



Commitments and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Percentage and (ii) so long
as no Event of Default then exists, all funds held as cash collateral pursuant
to the Letter of Credit Back-Stop Arrangements shall thereafter be promptly
returned to the Borrower. If the Commitments have been terminated, all other
Obligations have been paid in full and no Letters of Credit are outstanding,
then, so long as no Event of Default then exists, all funds held as cash
collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the Borrower.
          SECTION 2. Letters of Credit.
          2.01 Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, the Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Restatement Effective
Date and prior to the 30th day prior to the Maturity Date, for the account of
the Borrower and for the benefit of (x) any holder (or any trustee, agent or
other similar representative for any such holders) of L/C Supportable
Obligations of the Borrower or any of its Subsidiaries, an irrevocable standby
letter of credit, in a form customarily used by such Issuing Lender or in such
other form as has been approved by such Issuing Lender and (y) sellers of goods
to the Borrower or any of its Subsidiaries, an irrevocable trade letter of
credit, in a form customarily used by such Issuing Lender or in such other form
as has been approved by such Issuing Lender (each such letter of credit, a
“Letter of Credit” and, collectively, the “Letters of Credit”). All Letters of
Credit shall be denominated in Dollars and shall be issued on a sight basis
only. It is acknowledged and agreed that each of the letters of credit which
were issued under the Existing Credit Agreement and which remain outstanding on
the Restatement Effective Date and are set forth on Schedule III (each such
letter of credit, an “Existing Letter of Credit” and, collectively, the
“Existing Letters of Credit”) shall, from and after the Restatement Effective
Date, constitute a Letter of Credit for all purposes of this Agreement and
shall, for purposes of Sections 2.04 and 3.01, be deemed issued on the
Restatement Effective Date. Schedule III sets forth, with respect to Existing
Letters of Credit, (i) the name of the issuing lender, (ii) the letter of credit
number, (iii) the stated amount, (iv) the name of the beneficiary and (v) the
expiry date.
          (b) Subject to and upon the terms and conditions set forth herein,
each Issuing Lender agrees that it will, at any time and from time to time on
and after the Restatement Effective Date and prior to the 30th day prior to the
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for the account of the Borrower one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default, provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of

-16-



--------------------------------------------------------------------------------



 



Credit in particular or shall impose upon such Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which such Issuing Lender is not otherwise compensated hereunder), in any such
case not in effect with respect to such Issuing Lender on the Restatement
Effective Date, or any unreimbursed loss, cost or expense which was not
applicable, or in effect with respect to such Issuing Lender as of the
Restatement Effective Date and which such Issuing Lender in good faith deems
material to it; or
     (ii) such Issuing Lender shall have received notice from the Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such Letter
of Credit of the type described in the second sentence of Section 2.03(b).
          (c) Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed the lesser of (x) $50,000,000 or (y) when added to the aggregate
principal amount of all Revolving Loans then outstanding and the aggregate
amount of all Swingline Loans then outstanding, an amount equal to the Total
Commitment at such time, and (ii) (x) each standby Letter of Credit shall by its
terms terminate on or before the earlier of (A) the date which occurs twelve
months after the date of the issuance thereof (although any such Letter of
Credit may be extendible for successive periods of up to twelve months, but not
beyond the tenth Business Day prior to the Maturity Date, on terms acceptable to
the Issuing Lender thereof) and (B) the tenth Business Day prior to the Maturity
Date, and (y) each trade Letter of Credit shall by its terms terminate on or
before the earlier of (A) the date which occurs 180 days after the date of the
issuance thereof and (B) the date which is 30 Business Days prior to the
Maturity Date.
          2.02 Minimum Stated Amount. The Stated Amount of each Letter of Credit
shall not be less than $50,000 or such lesser amount as is acceptable to the
respective Issuing Lender.
          2.03 Letter of Credit Requests. (a) Whenever the Borrower desires that
a Letter of Credit be issued hereunder for its account, the Borrower shall have
(x) executed and delivered to the Administrative Agent and the respective
Issuing Lender at least five Business Days prior to the issuance thereof (or
such shorter period as may be acceptable to the respective Issuing Lender), a
Letter of Credit Request in the form of Exhibit C attached hereto (each a
“Letter of Credit Request”).
          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 2.01(c). Unless the respective Issuing Lender has received notice
from the Borrower, any other Credit Party or the Required Lenders before it
issues a Letter of Credit that one or more of the conditions specified in
Section 6 are not then satisfied, or that the issuance of such Letter of Credit
would violate Section 2.01(c), then such Issuing Lender shall, subject to the
terms and conditions of this Agreement, issue the requested Letter of Credit for
the account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of, or modification or amendment to, any
standby Letter of Credit, the Issuing Lender thereof shall notify the

-17-



--------------------------------------------------------------------------------



 



Administrative Agent and the Borrower, in writing, of such issuance,
modification or amendment and such notice shall be accompanied by a copy of such
Letter of Credit or the respective modification or amendment thereto, as the
case may be. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender, in writing, of such issuance, modification or
amendment. With respect to trade Letters of Credit, the Issuing Lender shall on
the first Business Day of each week provide the Administrative Agent with a
written (including via facsimile) report of the daily aggregate outstandings of
trade Letters of Credit issued by such Issuing Lender for the immediately
preceding week. Notwithstanding anything to the contrary contained in this
Agreement, the issuance, renewal, extension or amendment of any Letter of Credit
at any time that a Lender Default exists shall be subject to the terms of
Section 1.15.
          2.04 Letter of Credit Participations. (a) Immediately upon the
issuance by an Issuing Lender of any Letter of Credit, such Issuing Lender shall
be deemed to have sold and transferred to each Lender, other than such Issuing
Lender (each such Lender, in its capacity under this Section 2.04, a
“Participant”), and each such Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s Percentage, in such Letter of Credit and each drawing or
payment made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining thereto.
Upon any change in the Commitments or Percentages of the Lenders pursuant to
Section 1.13 or 13.04, it is hereby agreed that, with respect to all outstanding
Letters of Credit and Unpaid Drawings relating thereto, there shall be an
automatic adjustment to the participations pursuant to this Section 2.04 to
reflect the new Percentages of the assignor and assignee Lender or of all
Lenders, as the case may be.
          (b) In determining whether to pay under any Letter of Credit, no
Issuing Lender shall have any obligation relative to the other Lenders other
than to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by an Issuing Lender under or in connection with
any Letter of Credit if taken or omitted in the absence of gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final and non-appealable proceeding, shall not create for such Issuing Lender
any resulting liability to the Borrower or any Lender.
          (c) In the event that any Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 2.05(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, on or prior to 11:00 A.M. (New York time) on
any Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s Percentage of the amount of such payment on such
Business Day in same day funds. If and to the extent such Participant shall not
have so made its Percentage of the amount of such payment available to the
respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on

-18-



--------------------------------------------------------------------------------



 



demand, such amount, together with interest thereon, for each day from such date
until the date such amount is paid to such Issuing Lender at the overnight
Federal Funds Rate for the first three days and at the interest rate applicable
to Base Rate Loans for each day thereafter. The failure of any Participant to
make available to an Issuing Lender its Percentage of any payment under any
Letter of Credit issued by such Issuing Lender shall not relieve any other
Participant of its obligation hereunder to make available to such Issuing Lender
its Percentage of any payment with respect to any Letter of Credit on the date
required, as specified above, but no Participant shall be responsible for the
failure of any other Participant to make available to such Issuing Lender such
other Participant’s Percentage of any such payment.
          (d) Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its Percentage thereof, in Dollars and in same day
funds, an amount equal to such Participant’s share (based upon the proportionate
aggregate amount originally funded by such Participant to the aggregate amount
funded by all Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.
          (e) Upon the request of any Participant, each Issuing Lender shall
furnish to such Participant copies of any standby Letter of Credit or
modifications or amendments thereto issued by it and such other documentation as
may reasonably be requested by such Participant.
          (f) The obligations of the Participants to make payments to each
Issuing Lender with respect to Letters of Credit issued thereunder shall be
irrevocable and not subject to any qualification or exception whatsoever (the
respective Issuing Lender’s only obligation being to confirm that any documents
required to be delivered under such Letter of Credit have been delivered and
that they substantially comply on their face with the requirements of such
Letter of Credit) and shall be made in accordance with the terms and conditions
of this Agreement under all circumstances, including, without limitation, any of
the following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower or any
Subsidiary of the Borrower and the beneficiary named in any such Letter of
Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

-19-



--------------------------------------------------------------------------------



 



     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
          2.05 Agreement to Repay Letter of Credit Drawings. (a) The Borrower
hereby agrees to reimburse the respective Issuing Lender, by making payment in
Dollars to the Administrative Agent at the Payment Office in immediately
available funds for the account of such Issuing Lender, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit (each such
amount so paid until reimbursed, an “Unpaid Drawing”), immediately after, and in
any event on the date of such payment or disbursement (provided that any such
notice shall be deemed to have been given on a certain day only if given before
10:00 A.M. (New York time) on such day), with interest on the amount so paid or
disbursed by such Issuing Lender, to the extent not reimbursed prior to 12:00
Noon (New York time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrower therefor at a rate per annum which shall
be the Base Rate in effect from time to time plus the Applicable Margin,
provided, however, to the extent such amounts are not reimbursed prior to 12:00
Noon (New York time) on the third Business Day following notice by the Issuing
Lender to the Borrower of such payment or disbursement, interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the Borrower) at a rate per annum which shall be the
Base Rate in effect from time to time plus the Applicable Margin plus 2%, in
each such case, with such interest, in each case, to be payable by the Borrower
on demand. The respective Issuing Lender shall give the Borrower prompt notice
of each Drawing under any Letter of Credit, provided that the failure to give
any such notice shall in no way affect, impair or diminish the Borrower’s
obligations hereunder.
          (b) The obligations of the Borrower under this Section 2.05 to
reimburse the respective Issuing Lender with respect to drawings on Letters of
Credit (including interest thereon) (each, a “Drawing”) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against any Lender (including in its capacity as issuer of the Letter of Credit
or as Participant), or any nonapplication or misapplication by the beneficiary
of the proceeds of such Drawing, the respective Issuing Lender’s only obligation
to the Borrower being to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they substantially
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by any Issuing Lender under or in connection with
any Letter of Credit if taken or omitted in the absence of gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final and non-appealable proceeding, shall not create for such Issuing Lender
any resulting liability to the Borrower.
          2.06 Increased Costs. If at any time after the Restatement Effective
Date, the introduction of or any change in any applicable law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by any governmental authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by any such authority (whether or not having the force of law), or
any change in generally acceptable accounting principles, shall either
(i) impose, modify or make

-20-



--------------------------------------------------------------------------------



 



applicable any reserve, deposit, capital adequacy or similar requirement against
Letters of Credit issued by any Issuing Lender or participated in by any
Participant, or (ii) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (except for changes in the rate of
tax on, or determined by reference to, the net income or net profits of such
Issuing Lender or such Participant pursuant to the laws of the jurisdiction in
which it is organized or in which its principal office or applicable lending
office is located or any subdivision thereof or therein), then, upon demand to
the Borrower by such Issuing Lender or any Participant (a copy of which demand
shall be sent by such Issuing Lender or such Participant to the Administrative
Agent) and subject to the provisions of Section 13.15 (to the extent
applicable), the Borrower agrees to pay to such Issuing Lender or such
Participant such additional amount or amounts as will compensate such Lender for
such increased cost or reduction in the amount receivable or reduction on the
rate of return on its capital. Any Issuing Lender or any Participant, upon
determining that any additional amounts will be payable pursuant to this Section
2.06, will give prompt written notice thereof to the Borrower, which notice
shall include a certificate submitted to the Borrower by such Issuing Lender or
such Participant (a copy of which certificate shall be sent by such Issuing
Lender or such Participant to the Administrative Agent), setting forth in
reasonable detail the basis for the calculation of such additional amount or
amounts necessary to compensate such Issuing Lender or such Participant. The
certificate required to be delivered pursuant to this Section 2.06 shall, if
delivered in good faith and absent manifest error, be final and conclusive and
binding on the Borrower.
          SECTION 3. Facility Fee; Other Fees; Reductions of Commitment.
          3.01 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting Lender a facility fee (the “Facility
Fee”) for the account of such Non-Defaulting Lenders for the period from the
Restatement Effective Date to but excluding the Maturity Date (or such earlier
date as the Total Commitment shall have been terminated), computed at a rate per
annum equal to the Applicable Facility Fee Percentage on the Commitment of such
Non-Defaulting Lender (as in effect from time to time) (regardless of
utilization). Accrued Facility Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the Maturity Date or such earlier
date upon which the Total Commitment is terminated.
          (b) The Borrower agrees to pay to the Administrative Agent for pro
rata distribution to each Lender (based on each such Lender’s respective
Percentage) a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”) for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin (as in
effect from time to time) with respect to Eurodollar Loans on the daily Stated
Amount of each such Letter of Credit; provided that the Letter of Credit Fee
payable with respect to any Defaulting Lender’s Letter of Credit Exposure shall
be payable as set forth in Section 1.15(a). Accrued Letter of Credit Fees shall
be due and payable quarterly in arrears on each Quarterly Payment Date and on

-21-



--------------------------------------------------------------------------------



 



the first day on or after the termination of the Total Commitment upon which no
Letters of Credit remain outstanding.
          (c) The Borrower agrees to pay to the respective Issuing Lender, for
its own account, a facing fee in respect of each Letter of Credit issued
hereunder (the “Facing Fee”), for the period from and including the date of
issuance of such Letter of Credit to and including the termination of such
Letter of Credit, computed at a rate equal to 1/8 of 1% per annum of the daily
Stated Amount of such Letter of Credit; provided that, in no event shall the
annual (or such shorter period as any Letter of Credit is outstanding) Facing
Fee with respect to any Letter of Credit be less than $500. Accrued Facing Fees
shall be due and payable quarterly in arrears on each Quarterly Payment Date and
on the date upon which the Total Revolving Loan Commitment has been terminated
and such Letter of Credit has been terminated in accordance with its terms.
          (d) The Borrower agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to any Letter of
Credit issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.
          (e) The Borrower shall pay to the Administrative Agent for
distribution to each Incremental RL Lender such fees and other amounts, if any,
as are specified in the relevant Incremental Revolving Loan Commitment
Agreement, with the fees and other amounts, if any, to be payable on the
respective Incremental Revolving Loan Commitment Date.
          (f) The Borrower agrees to pay to the Administrative Agent, such fees
as may be agreed to in writing from time to time by the Borrower and the
Administrative Agent and/or the Lead Arranger.
          3.02 Optional Commitment Reductions. (a) Upon at least three Business
Days’ prior notice from an Authorized Representative of the Borrower to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, at any time or from time to time, without premium or penalty, to
terminate or partially reduce the Total Unutilized Commitment, provided that any
partial reduction pursuant to this Section 3.02(a) shall be in an amount of at
least $5,000,000 or, if greater, in integral multiples of $1,000,000. Each such
reduction shall apply proportionately to permanently reduce the Commitment of
each Lender.
          (b) In the event of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower may, subject to its
compliance with the requirements of Section 13.12(b), upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders)
terminate all of the Commitments of such Lender, so long as all Loans, together
with accrued and unpaid interest, Fees and all other amounts, owing to such
Lender are repaid concurrently with the effectiveness of such termination
pursuant to Section 4.01(b) (at which time Schedule I shall be

-22-



--------------------------------------------------------------------------------



 



deemed modified to reflect such changed amounts), and such Lender’s Percentage
of all outstanding Letters of Credit is cash collateralized in a manner
satisfactory to the Administrative Agent and the respective Issuing Lenders and
at such time, such Lender shall no longer constitute a “Lender” for purposes of
this Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 1.10, 1.11, 2.06, 4.04, 13.01 and
13.06), which shall survive as to such repaid Lender.
          3.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and
the Commitment of each Lender) shall terminate in its entirety on June 30, 2011
unless the Credit Agreement has been executed and delivered by all of the
parties hereto and the Restatement Effective Date has occurred.
          (b) In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, the Total Commitment (and the Commitment of each Lender)
shall terminate in its entirety on the Maturity Date.
          3.04 Commitment Extensions. The Borrower, may, by notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) given not less than 45 days and not more than 90 days prior to each of
the first and second anniversary of the Restatement Effective Date (each such
notice a “Maturity Extension Request”), request that the Lenders extend the
Maturity Date for an additional one-year period, in each such case. Each Lender
shall, by notice to the Borrower and the Administrative Agent given not later
than the 20th day after the date of the Administrative Agent’s receipt of the
Borrower’s Maturity Extension Request, advise the Borrower whether or not it
agrees to the requested extension (each Lender agreeing to a requested extension
being called a “Consenting Lender” and each Lender declining to agree to a
requested extension being called a “Declining Lender”). Any Lender that has not
so advised the Borrower and the Administrative Agent by such day shall be deemed
to have declined to agree to such extension and shall be a Declining Lender. If
Lenders constituting the Required Lenders shall have agreed to a Maturity
Extension Request, then the Maturity Date shall, as to the Consenting Lenders,
be extended by one year to the anniversary of the Maturity Date in effect at
such time. The decision to agree or withhold agreement to any Maturity Extension
Request shall be at the sole discretion of each Lender. The Commitment of any
Declining Lender shall terminate on the then existing Maturity Date in effect
prior to giving effect to any such extension (such Maturity Date being called
the “Existing Maturity Date”). The principal amount of any outstanding Loans
made by Declining Lenders, together with any accrued interest thereon and any
accrued fees and other amounts payable to or for the account of such Declining
Lenders hereunder, shall be due and payable on the Existing Maturity Date, and
on the Existing Maturity Date the Borrowers shall also make such other
prepayments of their respective Loans pursuant to Section 4.01 as shall be
required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, (i) no Lender’s Total Unutilized Commitment shall exceed such Lender’s
Commitment and (ii) the sum of the Total Commitments of all the Lenders shall
not exceed the sum of the Commitments of all Lenders. Notwithstanding the
foregoing provisions of this paragraph, the Borrower shall have the right,
pursuant to Section 1.13, at any time prior to the then Existing Maturity Date,
to replace a Declining Lender with a Lender or other financial institution that
will agree to a Maturity Extension Request, and any such replacement Lender
shall for all purposes constitute a Consenting Lender. Notwithstanding the
foregoing, no extension of the Maturity

-23-



--------------------------------------------------------------------------------



 



Date pursuant to this paragraph shall become effective unless the Borrower shall
have satisfied each of the conditions precedent set forth in Sections 5.02,
5.03, 5.08, 5.09, 5.11 and 5.12, modified, in each case, as appropriate to apply
to each such extension.
          SECTION 4. Prepayments; Payments; Taxes.
          4.01 Voluntary Prepayments. (a) The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part at any time
and from time to time on the following terms and conditions: (i) an Authorized
Representative of the Borrower shall give the Administrative Agent prior to
12:00 Noon (New York time) at the Notice Office (x) at least one Business Day’s
prior written notice (or telephonic notice promptly confirmed in writing) of the
Borrower’s intent to prepay Base Rate Loans and (y) at least three Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
of their intent to prepay Eurodollar Loans, whether Revolving Loans or Swingline
Loans shall be prepaid, the amount of such prepayment and the Type of Loans to
be prepaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which made, which notice the Administrative Agent shall
promptly transmit to each of the Lenders; (ii) each prepayment shall be in an
aggregate principal amount of at least $1,000,000 (or $100,000 in the case of
Swingline Loans), provided that if any partial prepayment of Eurodollar Loans
made pursuant to any Borrowing shall reduce the outstanding Eurodollar Loans
made pursuant to such Borrowing to an amount less than the Minimum Borrowing
Amount applicable thereto, then such Borrowing may not be continued as a
Borrowing of Eurodollar Loans and any election of an Interest Period with
respect thereto given by the Borrower shall have no force or effect; and (iii)
each prepayment in respect of any Revolving Loans made pursuant to a Borrowing
shall be applied pro rata among such Revolving Loans, provided that at the
Borrowers’ election in connection with any prepayment of Revolving Loans
pursuant to this Section 4.01(a), such prepayment shall not, so long as no
Default or Event of Default then exists, be applied to the prepayment of
Revolving Loans of a Defaulting Lender.
          (b) In the event of certain refusals by a Lender as provided in
Section 13.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice by
an Authorized Representative of the Borrower to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders) repay all Revolving Loans, together with accrued and unpaid
interest, Fees, and other amounts owing to such Lender in accordance with, and
subject to the requirements of, said Section 13.12(b) so long as (A) the
Commitment of such Lender is terminated concurrently with such repayment
pursuant to Section 3.02(b) (at which time Schedule I shall be deemed modified
to reflect the changed Commitments) and (B) the consents required by Section
13.12(b) in connection with the repayment pursuant to this clause (b) have been
obtained.
          4.02 Mandatory Repayments and Cash Collateralizations. (a) On any day
on which the sum of (i) the aggregate outstanding principal amount of all
Revolving Loans (after giving effect to all other repayments thereof on such
date), (ii) the aggregate principal amount of all Swingline Loans (after giving
effect to all other repayments thereof on such date) and (iii) the aggregate
amount of all Letter of Credit Outstandings (after giving effect to all other
repayments thereof on such date) exceeds the Total Commitment as then in effect,
the Borrower agrees to

-24-



--------------------------------------------------------------------------------



 



prepay on such day the principal of Swingline Loans and, after the Swingline
Loans have been repaid in full, Revolving Loans, in an amount equal to such
excess. If, after giving effect to the prepayment of all outstanding Swingline
Loans and Revolving Loans, the aggregate amount of the Letter of Credit
Outstandings exceeds the Total Commitment as then in effect, the Borrower agrees
to pay to the Administrative Agent at the Payment Office on such date an amount
of cash and/or Cash Equivalents equal to the amount of such excess (up to a
maximum amount equal to the Letter of Credit Outstandings at such time), such
cash and/or Cash Equivalents to be held as security for all Obligations of the
Borrower to Lenders hereunder in a cash collateral account to be established by
the Administrative Agent on terms reasonably satisfactory to the Administrative
Agent.
          (b) With respect to each repayment of Revolving Loans required by
Section 4.02(a), the Borrower may designate the Types of Revolving Loans which
are to be repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which made, provided that: (i) repayments of Eurodollar
Loans pursuant to Section 4.02(a) may only be made on the last day of an
Interest Period applicable thereto unless all Eurodollar Loans with Interest
Periods ending on such date of required repayment and all Base Rate Loans have
been paid in full; (ii) if any repayment of Eurodollar Loans made pursuant to a
single Borrowing shall reduce the outstanding Eurodollar Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing shall be converted at the end of the then current
Interest Period into a Borrowing of Base Rate Loans; and (iii) each repayment of
Revolving Loans required by Section 4.02(a) shall be applied pro rata among such
Revolving Loans. In the absence of a designation by the Borrower as described in
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Section 1.11.
          (c) In addition to any other mandatory repayments required pursuant to
this Section 4.02, (i) all then outstanding Revolving Loans shall be repaid in
full on the Maturity Date and (ii) all then outstanding Swingline Loans shall be
repaid in full on the Swingline Expiry Date.
          4.03 Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement or any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office. Any
payments received by the Administrative Agent after such time shall be deemed to
have been received on the next Business Day. Whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.
          4.04 Net Payments; Taxes. (a) All payments made by any Credit Party
hereunder or under any Note will be made without setoff, counterclaim or other
defense. Except as provided in Section 4.04(b), 13.04, 13.14 or 13.15, all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future Taxes now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein

-25-



--------------------------------------------------------------------------------



 



with respect to such payments (but excluding, except as provided in the second
succeeding sentence, any tax imposed on or measured by the net income or net
profits of a Lender pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein)
(all such non-excluded Taxes being referred to collectively as “Withholding
Taxes”). If any Withholding Taxes are so levied or imposed, the Borrower agrees
to pay the full amount of such Withholding Taxes, and such additional amounts as
may be necessary so that every payment of all amounts due under this Agreement
or any other Credit Document or under any Note, after withholding or deduction
for or on account of any Withholding Taxes, will not be less than the amount
provided for herein or in such Credit Document or in such Note. If any amounts
are payable in respect of Withholding Taxes pursuant to the preceding sentence,
the Borrower agrees to reimburse each Lender, upon the written request of such
Lender, for taxes imposed on or measured by the net income or net profits of
such Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located and
for any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence. The Borrower will
furnish to the Administrative Agent within 45 days after the date the payment of
any Withholding Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Withholding Taxes so levied or imposed
and paid by such Lender.
          (b) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (each, a “Foreign Lender”) for U.S.
Federal income tax purposes agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Restatement Effective Date, or in the
case of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 1.13 or 13.04 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI or
W-8BEN (with respect to complete exemption under an income tax treaty) (or
successor forms) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note, or (ii) if the Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either Internal Revenue Service Form W-8ECI or W-8BEN (with respect to
complete exemption under an income tax treaty) pursuant to clause (i) above,
(x) a certificate substantially in the form of Exhibit D (any such certificate,
a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note. In addition, each Foreign Lender shall, in the case of any payment made
after December 31, 2012 in respect of any Loan, Letters of Credit, Note or
Obligation that was not treated as outstanding for purposes of FATCA on
March 18, 2012,

-26-



--------------------------------------------------------------------------------



 



provide any forms, documentation, or other information as shall be prescribed by
the IRS to demonstrate that the relevant Lender has complied with the applicable
reporting requirements of FATCA (including, without limitation, those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), so that such
payments made to such Lender hereunder would not be subject to U.S. federal
withholding taxes imposed by FACTA. In addition, each Lender agrees that from
time to time after the Restatement Effective Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to the
benefits of any income tax treaty), Form W-8BEN (with respect to the portfolio
interest exemption) and a Section 4.04(b)(ii) Certificate, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
Note, or it shall immediately notify the Borrower and the Administrative Agent
of its inability to deliver any such Form or Certificate, in which case such
Lender shall not be required to deliver any such Form or Certificate pursuant to
this Section 4.04(b). Notwithstanding anything to the contrary contained in
Section 4.04(a), but subject to Section 13.04(b) and the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold income or similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, Fees or other amounts payable hereunder for the account of any
Lender which is not a United States person (as such term is defined in Section
7701(a)(30) of the Code) for U.S. Federal income tax purposes to the extent that
such Lender has not provided to the Borrower U.S. Internal Revenue Service Forms
that establish a complete exemption from such deduction or withholding and
(y) the Borrower shall not be obligated pursuant to Section 4.04(a) hereof to
gross-up payments to be made to a Lender in respect of income or similar taxes
imposed by the United States if (I) such Lender has not provided to the Borrower
the Internal Revenue Service Forms described above in this Section 4.04(b) (if
applicable) or (II) in the case of a payment, other than interest, to a Lender
described in clause (ii) above, to the extent that such Forms do not establish a
complete exemption from withholding of such taxes. Notwithstanding anything to
the contrary contained in the preceding sentence or elsewhere in this
Section 4.04 and except as set forth in Section 13.04(b), the Borrower agrees to
pay any additional amounts and to indemnify each Lender in the manner set forth
in Section 4.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any Taxes deducted or withheld by it
as described in the immediately preceding sentence as a result of any changes
that are effective after the Restatement Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of such Taxes.
          (c) If the Borrower pays any additional amount under this Section 4.04
to a Lender and such Lender determines in its sole discretion that it has
actually received or realized in connection therewith any refund or any
reduction of, or credit against, its Tax liabilities in or with respect to the
taxable year in which the additional amount is paid (a “Tax Benefit”), such
Lender shall pay to the Borrower an amount that the Lender shall, in its sole
discretion, determine is equal to the net benefit, after tax, which was obtained
by the Lender in such year as a consequence of such Tax Benefit; provided,
however, that (i) any Lender may determine, in its sole discretion consistent
with the policies of such Lender, whether to seek a Tax Benefit; (ii)

-27-



--------------------------------------------------------------------------------



 



any Taxes that are imposed on a Lender as a result of a disallowance or
reduction (including through the expiration of any tax credit carryover or
carryback of such Lender that otherwise would not have expired) of any Tax
Benefit with respect to which such Lender has made a payment to the Borrower
pursuant to this Section 4.04(c) shall be treated as a Tax for which the
Borrower is obligated to indemnify such Lender pursuant to this Section 4.04
without any exclusions or defenses; (iii) nothing in this Section 4.04(c) shall
require the Lender to disclose any confidential information to the Borrower; and
(iv) no Lender shall be required to pay any amounts pursuant to this
Section 4.04(c) at any time during which a Default or Event of Default exists.
          SECTION 5. Conditions Precedent to the Restatement Effective Date. The
occurrence of the Restatement Effective Date pursuant to Section 13.10 is
subject to the satisfaction of the following conditions:
          5.01 Execution of Agreement; Notes. On or prior to the Restatement
Effective Date (i) this Agreement shall have been executed and delivered as
provided in Section 13.10 and (ii) there shall have been delivered to the
Administrative Agent for the account of each Lender that has requested same the
appropriate Revolving Note executed by the Borrower and to the Swingline Lender,
to the extent the Swingline Lender has requested same, the Swingline Note
executed by the Borrower, in each case, in the amount, maturity and as otherwise
provided herein.
          5.02 Officer’s Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a certificate, dated the Restatement
Effective Date, and signed on behalf of the Borrower by an Authorized
Representative, stating that all conditions in Sections 5.07, 5.08, 5.09, 5.12
and 6.02 have been satisfied on such date.
          5.03 Opinions of Counsel. On the Restatement Effective Date, the
Administrative Agent shall have received (i) from Jones Day, counsel to the
Credit Parties, an opinion addressed to each Agent, each Issuing Lender, and
each of the Lenders and dated the Restatement Effective Date covering the
matters set forth in Exhibit E-1 and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request; provided that, with respect to each Credit Party other than the
Borrower, such opinion shall be limited to matters relating to enforceability,
no conflicts and similar “non-corporate” matters only and (ii) subject to
Section 13.19, from Stephen R. Avera, general counsel of the Borrower and
special counsel to the other Credit Parties, an opinion addressed to each Agent,
each Issuing Lender, and each of the Lenders and dated the Restatement Effective
Date covering such matters with respect to the Credit Parties as the
Administrative Agent may reasonably request and such other matters incident to
the transactions contemplated herein.
          5.04 Corporate Documents; Proceedings; etc. (a) Subject to
Section 13.19, on the Restatement Effective Date, the Administrative Agent shall
have received a certificate, dated the Restatement Effective Date, signed by an
Authorized Representative of each Credit Party, and attested to by another
Authorized Representative of such Credit Party, in the form of Exhibit F with
appropriate insertions, together with copies of the certificate of incorporation
and by-laws (or equivalent organizational documents) of such Credit Party, and
the resolutions of such Credit

-28-



--------------------------------------------------------------------------------



 



Party referred to in such certificate, and the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent.
          (b) Subject to Section 13.19, all corporate, partnership, limited
liability company and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including governmental
approvals, good standing certificates and bring-down telegrams, if any, which
the Administrative Agent reasonably may have requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities.
          5.05 Existing Credit Agreement. On the Restatement Effective Date, all
letters of credit (or acceptances created thereunder) issued under the Existing
Credit Agreement shall be continued as Letters of Credit hereunder and all
interest, fees and other amounts that have accrued and remain, as of the
Restatement Effective Date, unpaid under the Existing Credit Agreement shall
have been paid in full (including, without limitation, amounts payable pursuant
to Section 1.11 of the Existing Credit Agreement, accrued and unpaid commitment
fees, letter of credit fees and facing fees).
          5.06 Guaranties. On the Restatement Effective Date, each Subsidiary
Guarantor shall have executed and delivered a Subsidiaries Guaranty in the form
of Exhibit G (as amended, restated, modified and/or supplemented from time to
time, the “Subsidiaries Guaranty”) and the Subsidiaries Guaranty shall be in
full force and effect.
          5.07 Outstanding Indebtedness; Preferred Stock. On the Restatement
Effective Date, the Borrower and its Subsidiaries shall have no outstanding
Indebtedness which has a principal balance of $2,000,000 or more or any issued
and outstanding Preferred Stock other than (i) Indebtedness pursuant to this
Agreement, and (ii) the Scheduled Existing Indebtedness identified in
Schedule VI hereto, with no defaults, events of default, breaches, required
repayments, required offer to purchase or termination rights existing thereunder
or arising as a result of the Transaction and the other transactions
contemplated hereby. On and as of the Restatement Effective Date, the
Administrative Agent shall be reasonably satisfied with the amount of and the
terms and conditions of all Scheduled Existing Indebtedness and Preferred Stock
described above in this Section 5.07.
          5.08 Adverse Change; Governmental Approvals; etc. (a) Since January 1,
2011, nothing shall have occurred (and neither the Administrative Agent nor the
Required Lenders shall have become aware of any facts or conditions not
previously known) which the Administrative Agent or the Required Lenders shall
determine has had, or could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
          (b) On or prior to the Restatement Effective Date, all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the transactions contemplated by the Credit Documents and
otherwise referred to herein shall have been obtained and remain in effect.
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint

-29-



--------------------------------------------------------------------------------



 



pending or notified prohibiting or imposing materially adverse conditions upon
the making of any Loan, issuance of any Letter of Credit or the consummation of
the transactions contemplated by the Credit Documents.
          5.09 Litigation. On the Restatement Effective Date, no litigation by
any entity (private or governmental) shall be pending or threatened in writing
with respect to this Agreement, any other Credit Document or any other
documentation executed in connection herewith and therewith or the transactions
contemplated hereby and thereby, or which the Administrative Agent shall
determine has had, or could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
          5.10 Financial Statements. On or prior to the Restatement Effective
Date, the Administrative Agent shall have received true and correct copies of
the historical financial statements referred to in Section 7.05(a)(ii), which
historical financial statements shall be in form and substance reasonably
satisfactory to the Administrative Agent.
          5.11 Solvency Certificate; Leverage Ratio Certificate. On or prior to
the Restatement Effective Date, the Administrative Agent shall have received
(and be reasonably satisfied with):
     (a) a solvency certificate from the chief financial officer or treasurer of
the Borrower, in the form of Exhibit H, which shall be addressed to the Agents
and the Lenders and dated the Restatement Effective Date, setting forth the
conclusions that, after giving effect to the Transaction and the incurrence of
all of the financings contemplated hereby, each of the Borrower and the Borrower
and its Subsidiaries taken as a whole, is or are not insolvent and will not be
rendered insolvent by the indebtedness incurred in connection therewith, will
not be left with unreasonably small capital with which to engage in its or their
business and will not have incurred debts beyond its or their ability to pay
such debts as they mature; and
     (b) a certificate from the chief financial officer of the Borrower in form
and substance reasonably satisfactory to the Administrative Agent, which shall
be addressed to the Agents and the Lenders and dated the Restatement Effective
Date, setting forth the Leverage Ratio as of the Restatement Effective Date
together with such calculations as are reasonably required by the Administrative
Agent in support thereof.
          5.12 Fees, etc. On the Restatement Effective Date, all reasonably
documented reasonable costs, fees and expenses (including, without limitation,
legal fees and expenses) payable under the terms of this Agreement (or any
letter or other agreement with the Agents) to the Agents and the Lenders shall
have been paid to the extent due.
          SECTION 6. Conditions Precedent to All Credit Events. The obligation
of each Lender to make Loans (including Loans made on the Restatement Effective
Date and on each Incremental Revolving Loan Commitment Date, but excluding
Mandatory Borrowings made thereafter, which shall be made as provided in
Section 1.01(c)), and the obligation of an Issuing Lender to issue any Letter of
Credit, is subject, at the time of each such Credit Event, to the satisfaction
of the following conditions:

-30-



--------------------------------------------------------------------------------



 



          6.01 Restatement Effective Date. The Restatement Effective Date shall
have occurred.
          6.02 No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein (other than the representations and warranties set forth in
Section 7.05(b) and 7.06, which shall be required to be true and correct only
(i) on the Restatement Effective Date, (ii) at the time of making any Loan, the
proceeds of which will be used to finance a Significant Acquisition, and
(iii) at the time of any Credit Event if (x) the Debt Rating is below both Baa3
from Moody’s and BBB- from S&P, (y) the Borrower (for any reason) does not have
a current Debt Rating from both Moody’s and S&P or (z) (1) the Debt Rating is
below either Baa3 from Moody’s or BBB- from S&P and (2) the Borrower (for any
reason) does not have a current Debt Rating from either Moody’s or S&P) and in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on the date of such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).
          6.03 Notice of Borrowing; Letter of Credit Request. (a) Prior to the
making of each Revolving Loan (excluding Swingline Loans), the Administrative
Agent shall have received the notice required by Section 1.03(a). Prior to the
making of each Swingline Loan, the Swingline Lender shall have received the
notice required by Section 1.03(b)(i).
          (b) Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 2.03.
          The acceptance of the benefit of each Credit Event shall constitute a
representation and warranty by the Borrower to the Agents and each of the
Lenders that all the conditions specified in Section 5 (with respect to Credit
Events on the Restatement Effective Date) and in this Section 6 (with respect to
Credit Events to occur on or after the Restatement Effective Date) and
applicable to such Credit Event have been satisfied as of that time. All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 5 and in this Section 6, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.
          6.04 The Existing Credit Agreement. On the Restatement Effective Date
and concurrently with the initial incurrence of any Loans hereunder, (i) the
total commitments in respect of the Indebtedness under the Existing Credit
Agreement shall be terminated, all outstanding Existing Revolving Loans
thereunder shall have been repaid in full in cash, together with accrued but
unpaid interest thereon, and all swingline loans and existing letters of credit
issued thereunder, as the case may be, shall have been incorporated hereunder as
Swingline Loans or Letters of Credit pursuant to Sections 1.01(b) and 2.01(a),
respectively, provided that, at the request of the Administrative Agent, any
Continuing Lender may net fund any Revolving

-31-



--------------------------------------------------------------------------------



 



Loans required to be made by it on the Restatement Effective Date by permitting
the principal amount of the Existing Revolving Loans made by such Continuing
Lender to remain outstanding on the Restatement Effective Date to satisfy such
Continuing Lender’s obligation to fund a like principal amount of Revolving
Loans to be incurred hereunder by the Borrower on the Restatement Effective
Date, and such principal amounts of Continuing Lenders shall be deemed to be
outstanding only as Revolving Loans hereunder and the corresponding Existing
Revolving Loans shall be deemed to have been repaid in full, and (ii) there
shall have been paid in cash in full all accrued but unpaid Fees under, and as
defined in, the Existing Credit Agreement (including, without limitation,
commitment fees, letter of credit fees and facing fees) due through the
Restatement Effective Date and all other amounts, costs and expenses (including,
without limitation, breakage costs, if any, with respect to Eurodollar rate
loans and all legal fees and expenses) then owing to any of the Existing Lenders
and/or the Administrative Agent, as agent under the Existing Credit Agreement,
in each case to the satisfaction of the Administrative Agent or the Existing
Lenders, as the case may be, regardless of whether or not such amounts would
otherwise be due and payable at such time pursuant to the terms of the Existing
Credit Agreement, and (iii) all outstanding Notes (as defined in the Existing
Credit Agreement) issued by the Borrower to the Existing Lenders under the
Existing Credit Agreement shall be deemed cancelled.
          SECTION 7. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Loans, and issue
(or participate in) the Letters of Credit as provided herein, the Borrower makes
the following representations, warranties and agreements, in each case after
giving effect to the occurrence of the Restatement Effective Date, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and issuance of the Letters of Credit, with the occurrence
of each Credit Event on or after the Restatement Effective Date being deemed to
constitute a representation and warranty that the matters specified in this
Section 7 are true and correct in all material respects on and as of the
Restatement Effective Date and on the date of each such Credit Event (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date):
          7.01 Corporate Status. The Borrower and each of its Subsidiaries
(i) is a duly organized and validly existing corporation, limited liability
company or partnership, as the case may be, in good standing under the laws of
the jurisdiction of its organization or formation, (ii) has the corporate,
limited liability company or partnership power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business requires such qualifications, except for failures to be
so qualified that, individually or in the aggregate, have not had, and could not
reasonably be expected to have, a Material Adverse Effect.
          7.02 Corporate Power and Authority. Each Credit Party has the
corporate, limited liability company or partnership power and authority, as the
case may be, to execute, deliver and perform the terms and provisions of each of
the Credit Documents to which it is party and has taken all necessary corporate,
limited liability company or partnership action, as the case may be, to
authorize the execution, delivery and performance by it of each of such

-32-



--------------------------------------------------------------------------------



 



Credit Documents. Each Credit Party has duly executed and delivered each of the
Credit Documents to which it is party, and each of such Credit Documents
constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
          7.03 No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, (i) will contravene any provision
of any applicable law, statute, rule or regulation or any applicable order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than Permitted Liens) upon any of the material properties or assets of
the Borrower or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) will violate any provision of the
Certificate or Articles of Incorporation or By-Laws (or equivalent
organizational documents) of the Borrower or any of its Subsidiaries.
          7.04 Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of any Credit Document or (ii) the legality,
validity, binding effect or enforceability of any such Credit Document.
          7.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc. (a) (i) The audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year of the Borrower ended
January 1, 2011, and the related consolidated statements of income, cash flows
and shareholders’ equity of the Borrower and its Subsidiaries for the fiscal
year of the Borrower ended on such date, copies of which have been furnished to
the Lenders prior to the Restatement Effective Date and (ii) the unaudited
consolidated balance sheets of the Borrower and its Subsidiaries for the fiscal
quarters of the Borrower ended on April 23, 2011, and the related consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
fiscal quarters of the Borrower ended on such dates, copies of which have been
furnished to the Lenders prior to the Restatement Effective Date, in each case,
present fairly in all material respects the financial condition of the Borrower
and its Subsidiaries at the date of such balance sheets and the results of the
operations of the Borrower and its Subsidiaries for the periods covered thereby.
All of the foregoing financial statements have been prepared in accordance with
generally accepted accounting principles and practices consistently applied
(except, in the case of the aforementioned unaudited financial statements, for
normal year-end audit adjustments and the absence of footnotes).
          (b) After giving effect to the Transaction, since January 1, 2011,
there has been no condition or circumstance that, individually or in the
aggregate with such other

-33-



--------------------------------------------------------------------------------



 



conditions or circumstances, has had, or could reasonably be expected to have, a
Material Adverse Effect.
          (c) On and as of the Restatement Effective Date, on a pro forma basis
after giving effect to the Transaction and all other transactions contemplated
by this Agreement and the other Credit Documents and to all Indebtedness
(including the Loans) being incurred or assumed, with respect to each of the
Borrower and the Borrower and its Subsidiaries taken as a whole, (x) the sum of
its or their assets (including goodwill), at a fair valuation, will exceed its
or their debts; (y) it or they have not incurred and do not intend to incur, nor
believe that it or they will incur, debts beyond its or their ability to pay
such debts as such debts mature; and (z) it or they will have sufficient capital
with which to conduct its or their business. For purposes of this
Section 7.05(c), “debt” means any liability on a claim and “claim” means
(i) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (ii) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.
          (d) Except as fully disclosed in the financial statements referred to
in Section 7.05(a) or created by the transactions contemplated by this Agreement
and the other Credit Documents, there were, as of the Restatement Effective
Date, no material liabilities or obligations with respect to the Borrower or any
of its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which would, under generally
accepted accounting principles, be required to be disclosed on consolidated
financial statements (or footnotes thereto) of the Borrower and its Subsidiaries
if same had been prepared as of the Restatement Effective Date. In addition, as
of the Restatement Effective Date, there are no liabilities or obligations with
respect to the Borrower or any of its Subsidiaries of any nature whatsoever not
required to be disclosed in such financial statements in accordance with
generally accepted accounting principles that, individually or in the aggregate,
have had, or could reasonably be expected to have, a Material Adverse Effect.
          7.06 Litigation. There are no actions, suits or proceedings pending or
threatened in writing (i) with respect to any Credit Document or (ii) that,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect.
          7.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Borrower or any of its Subsidiaries in
writing to any Agent or any Lender (including, without limitation, all factual
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Borrower or any of its Subsidiaries
in writing to any Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at the time such
information was provided.

-34-



--------------------------------------------------------------------------------



 



          7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of Loans
shall be used (i) to repay all outstanding Indebtedness under the Existing
Credit Agreement, (ii) to pay fees and expenses incurred in connection with the
consummation of the Transaction and (iii) for the Borrower’s and its
Subsidiaries’ ongoing working capital and general corporate purposes (including
capital expenditures, acquisitions, dividends and share repurchases).
          (b) Neither the making of any Loan nor the use of the proceeds thereof
nor the occurrence of any other Credit Event will violate or be inconsistent
with the provisions of the Margin Regulations. At the time of each Credit Event
and after giving effect thereto (including after giving effect to the
application of proceeds therefrom), no more than 25% of the value of the assets
of the Borrower, or of the Borrower and its Subsidiaries taken as a whole,
constitutes Margin Stock.
          7.09 Tax Returns and Payments. The Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed, on the due dates
thereof or within applicable grace periods, with the appropriate taxing
authority, all Federal, state, foreign and other material returns, statements,
forms and reports for taxes (the “Returns”) required to be filed by or with
respect to the income, properties or operations of the Borrower and its
Subsidiaries. Each of the Borrower and each of its Subsidiaries has paid all
taxes and assessments payable by it which have become due, other than those
contested in good faith and for which adequate reserves have been established in
accordance with generally accepted accounting principles. There is no action,
suit, proceeding, investigation, audit, or claim now pending or threatened in
writing by any authority regarding any material taxes relating to the Borrower
or its Subsidiaries. Neither the Borrower nor any of its Subsidiaries has
entered into an agreement or waiver or been requested to enter into an agreement
or waiver extending any statute of limitations relating to the payment or
collection of taxes of the Borrower or any of its Subsidiaries, or is aware of
any circumstances that would cause the taxable years or other taxable periods of
the Borrower or any of its Subsidiaries not to be subject to the normally
applicable statute of limitations.
          7.10 Compliance with ERISA. (a) Each Plan is in compliance in all
material respects with ERISA and the Code; no Reportable Event has occurred with
respect to a Plan; to the knowledge of the Borrower, no Multiemployer Plan is
insolvent or in reorganization; no Plan has an Unfunded Current Liability which,
when added to the aggregate amount of Unfunded Current Liabilities with respect
to all other Plans, exceeds $100,000,000; no Plan has an accumulated or waived
funding deficiency, or has applied for an extension of any amortization period
within the meaning of Section 412 of the Code; neither the Borrower nor any of
its respective Subsidiaries nor any ERISA Affiliate has incurred any liability
to or on account of a Plan and/or a Multiemployer Plan pursuant to Section 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA in excess of $10,000,000 in
the aggregate for all such liabilities; no proceedings have been instituted to
terminate or appoint a trustee to administer any Plan; no action, suit,
proceeding, hearing, audit or investigation with respect to the administration,
operation or investment of assets of any Plan (other than routine claims for
benefits) is pending, expected or threatened in writing; no condition exists
which presents a risk to the Borrower or any of its Subsidiaries or any ERISA
Affiliate of incurring a material liability to or on account of a Plan and/or a
Multiemployer Plan pursuant to the foregoing provisions of ERISA and the Code;
using actuarial assumptions and computation methods consistent with Part 1 of
subtitle E of Title IV of ERISA, the aggregate liabilities of the Borrower, its
Subsidiaries and its ERISA

-35-



--------------------------------------------------------------------------------



 



Affiliates to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan ended prior to the date of the most recent Credit Event,
could not reasonably be expected to have a Material Adverse Effect.
          (b) Each Foreign Pension Plan has been maintained in compliance in all
material respects with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities. Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Pension Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Foreign Pension Plan, determined as of the end of the
Borrower’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities.
          7.11 Properties. The Borrower and each of its Subsidiaries has good
and valid title to all properties owned by them, including all property
reflected in the balance sheets referred to in Sections 7.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or otherwise as permitted hereunder), free and clear of all
Liens other than Permitted Liens.
          7.12 Subsidiaries. As of the Restatement Effective Date
(i) Schedule IV sets forth the correct legal name of each Subsidiary of the
Borrower, the direct and indirect (if any) owner of each such Subsidiary and
whether each such Subsidiary is a Wholly-Owned Domestic Subsidiary, and (ii) the
Borrower has no Subsidiaries other than those Subsidiaries listed on such
Schedule IV.
          7.13 Compliance with Statutes, etc. The Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such noncompliances as have not had, and could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          7.14 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          7.15 [Reserved].
          7.16 Environmental Matters. Except to the extent that any matter
described below in this Section 7.16, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (i) the
Borrower and each of its Subsidiaries is in compliance with all applicable
Environmental Laws and the requirements of any permits required under such
Environmental Laws; (ii) there are no Environmental Claims pending or threatened
in writing against the Borrower or any of its Subsidiaries or any Real Property
presently or formerly owned, leased or operated by the Borrower or any of its
Subsidiaries; and

-36-



--------------------------------------------------------------------------------



 



(iii) there are no facts, circumstances, or conditions relating to the past or
present business or operations of the Borrower or any of its Subsidiaries
(including the disposal of any wastes, hazardous substances or other materials),
or to any Real Property at any time owned, leased, operated or occupied by the
Borrower or any of its Subsidiaries that, to the knowledge of the Borrower,
could reasonably be expected to (A) to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any such currently owned Real
Property, or (B) to cause any such currently owned Real Property to be subject
to any restriction on the ownership, occupancy, use or transferability of such
Real Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Laws.
          7.17 Labor Relations. Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (i) no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries or threatened in writing
against any of them, before the National Labor Relations Board, and no material
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or threatened in writing against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any of its
Subsidiaries or threatened in writing against the Borrower or any of its
Subsidiaries and (iii) to the knowledge of the Borrower after due inquiry, no
union representation proceeding pending with respect to the employees of the
Borrower or any of its Subsidiaries, except (with respect to any matter
specified in clause (i), (ii) or (iii) above, either individually or in the
aggregate) such as have not had, and could not reasonably be expected to have, a
Material Adverse Effect.
          7.18 Patents, Licenses, Franchises and Formulas. The Borrower and its
Subsidiaries own or have valid licenses to use all material patents, trademarks,
permits, service marks, trade names, copyrights, licenses, franchises and
formulas, or rights with respect to the foregoing, and have obtained assignments
of all leases and other rights of whatever nature, reasonably necessary for the
present conduct of their business, without any known conflict with the rights of
others except for such failures and conflicts which have not had, and could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          7.19 Scheduled Existing Indebtedness, etc. Schedule VI sets forth a
true and complete list of all Indebtedness of the Borrower and each of its
Subsidiaries which has a principal balance of $2,000,000 or more as of the
Restatement Effective Date and which is to remain outstanding after giving
effect to the Transaction (excluding the Loans and the Letters of Credit, the
“Scheduled Existing Indebtedness”), in each case, showing the aggregate
principal amount thereof and the name of the respective borrower and any Credit
Party or any of its Subsidiaries which directly or indirectly guaranteed such
debt and describing any security therefor.
          SECTION 8. Affirmative Covenants. The Borrower hereby covenants and
agrees that on and after the Restatement Effective Date and until the Total
Commitment and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings (in each case together with interest thereon), Fees and all
other Obligations (other than indemnities described

-37-



--------------------------------------------------------------------------------



 



in Section 13.13 which are not then due and payable) incurred hereunder and
thereunder, are paid in full:
          8.01 Information Covenants. The Borrower will furnish to each Lender:
          (a) Quarterly Financial Statements. As soon as available and in any
event within 45 days after the close of each of the first three fiscal quarters
in each fiscal year of the Borrower, (i) the consolidated balance sheets of the
Borrower and its Subsidiaries, in each case, as at the end of such quarterly
period and the related consolidated statements of income and retained earnings
and consolidated statements of cash flows, in each case for such fiscal quarter
and for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and in each case, setting forth comparative figures for the
corresponding quarterly accounting period in the prior fiscal year, all of which
shall be certified by the chief financial officer of the Borrower, subject to
normal year-end audit adjustments and the absence of footnotes, and (ii)
management’s discussion and analysis of the important operational and financial
developments during the fiscal quarter and year-to-date periods (it being
understood and agreed that the delivery of such management’s discussion and
analysis as contained in the Borrower’s quarterly report on Form 10-Q shall
satisfy the requirement contained in this clause (ii)).
          (b) Annual Financial Statements. Within 90 days after the close of
each fiscal year of the Borrower, (i) the consolidated balance sheets of the
Borrower and its Subsidiaries, in each case, as of the end of such fiscal year
and the related consolidated statements of income and retained earnings and
consolidated statements of cash flows, in each case for such fiscal year setting
forth comparative figures for the preceding fiscal year and certified (x) in the
case of such consolidated financial statements, by PricewaterhouseCoopers LLP or
such other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, and (y) in the case
of such financial statements, by the chief financial officer of the Borrower
together with a report of such accounting firm stating that in the course of its
regular audit of the financial statements of the Borrower and its Subsidiaries,
which audit was conducted in accordance with generally accepted auditing
standards, such accounting firm obtained no knowledge of any Default or Event of
Default which has occurred and is continuing as a result of a violation of any
of Sections 9.01(xiii), 9.02(b), 9.02(c), 9.04, 9.05, 9.07, and/or 9.08 or, if
in the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and
(ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year (it being understood and agreed
that the delivery of such management’s discussion and analysis as contained in
the Borrower’s annual report on Form 10-K shall satisfy the requirement
contained in this clause (ii)).
          (c) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Section 8.01(a) and (b), a certificate of
an Authorized Representative of the Borrower in the form of Exhibit J to the
effect that, (i) to the best of such Authorized Representative’s knowledge, no
Default or Event of Default has occurred and is continuing or, if any Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall set forth the calculations required to
establish whether the Borrower was in compliance with the provisions of
Sections 9.01(xiii), 9.05(v), 9.07 and 9.08 at the end of such fiscal quarter or
year, as the case may be and (ii) there have been no changes

-38-



--------------------------------------------------------------------------------



 



since the Restatement Effective Date or, if later, since the date of the most
recent certificate delivered pursuant to this Section 8.01(c)(ii), to
Schedule IV to this Agreement or, if there have been any such changes, a list in
reasonable detail of such changes and a certification that the Borrower and its
Subsidiaries have taken all action required by Sections 8.10 with respect to any
new Subsidiaries.
          (d) Notice of Default or Litigation. Promptly, and in any event within
three Business Days (or five Business Days in the case of following clause (ii))
after the Borrower obtains knowledge thereof, notice of (i) the occurrence of
any event which constitutes a Default or Event of Default, or (ii) any
litigation or governmental investigation or proceeding pending or threatened in
writing (x) against the Borrower or any of its Subsidiaries which has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document.
          (e) Environmental Matters. Promptly upon, and in any event within ten
Business Days after, the Borrower obtains knowledge thereof, notice of any of
the following environmental matters occurring after the Restatement Effective
Date, except to the extent that such environmental matters have not had, and
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect:
     (i) any Environmental Claim pending or threatened in writing against the
Borrower or any of its Subsidiaries or any Real Property owned or operated or
occupied by the Borrower or any of its Subsidiaries;
     (ii) any condition or occurrence on or arising from any Real Property owned
or operated or occupied by the Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Borrower or such Subsidiary with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
or any such Real Property;
     (iii) any condition or occurrence on any Real Property owned or operated or
occupied by the Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability by the Borrower or such Subsidiary
of such Real Property under any Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned or
operated or occupied by the Borrower or any of its Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency.
          All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
the Borrower’s or such Subsidiary’s response thereto. In addition, the Borrower
will provide the Lenders with copies of all material communications with any
government or governmental agency and all material communications with any
Person relating to any Environmental Claim of which notice is required to be
given pursuant to this Section 8.01(e), and such detailed reports of any such

-39-



--------------------------------------------------------------------------------



 



Environmental Claim as may reasonably be requested by the Lenders; provided
that, in any event, the Borrower shall deliver to the Administrative Agent all
material notices received by the Borrower or any of its Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA.
          (f) Other Reports and Filings. Promptly, copies of all financial
information, proxy materials and other information and reports, if any, which
the Borrower or any of its Subsidiaries shall file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or deliver to holders
of its Indebtedness (or any trustee, agent or other representative therefor)
pursuant to the terms of the documentation governing such Indebtedness.
          (g) Debt Rating. Promptly upon, and in any event within five Business
Days after, an Authorized Representative of the Borrower obtains knowledge of
any change by Moody’s or S&P in any Debt Rating, notice of such change.
          (h) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to the Borrower or any of its
Subsidiaries as the Administrative Agent or Lender may reasonably request in
writing.
          8.02 Books, Records and Inspections. The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in conformity with generally accepted accounting
principles and all requirements of law shall be made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or any Lender to visit and inspect,
after reasonable notice during regular business hours and under guidance of
officers of the Borrower or such Subsidiary, any of the properties of the
Borrower or such Subsidiary, and to examine the books of account of the Borrower
or such Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Subsidiary with, and be advised as to the same by, its and
their officers and independent accountants, all upon reasonable advance notice
and at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or such Lender may request.
          8.03 Maintenance of Property; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (i) keep all property necessary to the
business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted, and (ii) maintain insurance on all
its property in at least such amounts and against at least such risks and with
such deductibles or self-insured retentions as is consistent and in accordance
with industry practice.
          8.04 Corporate Franchises. The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises, licenses and patents used in its business; provided, however, that
nothing in this Section 8.04 shall prevent (i) sales of assets, mergers or other
transactions by or among the Borrower or any of its Subsidiaries in accordance
with Section 9.02, (ii) the withdrawal by the Borrower or any of the
Subsidiaries of its qualification as a foreign corporation or the failure to
qualify as a foreign corporation in any jurisdiction which would not in any way
materially and adversely affect the Lenders, and where such withdrawals,

-40-



--------------------------------------------------------------------------------



 



failures or amendments, as the case may be, have not had, and could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (iii) the abandonment by the Borrower or any of its
Subsidiaries of any rights, franchises, licenses, trademarks, copyrights and
patents that the Borrower reasonably determines are not useful to or needed in
its or their business, as the case may be.
          8.05 Compliance with Statutes, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property, except such noncompliances as have not had, and could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          8.06 Compliance with Environmental Laws. The Borrower will, and will
cause each of its Subsidiaries to, comply with all Environmental Laws applicable
to the Borrower and its Subsidiaries (and the respective businesses conducted by
them) and the ownership or use of any Real Property now or hereafter owned or
operated by the Borrower or any of its Subsidiaries, and will within a
reasonable time period pay or cause to be paid all costs and expenses incurred
in connection with such compliance (except to the extent being contested in good
faith). Furthermore, neither the Borrower nor any of its Subsidiaries will
generate, use, treat, store, release or dispose of, or permit the generation,
use, treatment, storage, release or disposal of, Hazardous Materials on any Real
Property now or hereafter owned or operated or occupied by the Borrower or any
of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property. Notwithstanding anything to the
contrary contained above, the covenant contained above in this Section 8.06
shall only be violated if the aggregate effect of all failures and
noncompliances with respect to the matters described above in this Section 8.06
has had, or could reasonably be expected to have, a Material Adverse Effect.
          8.07 ERISA. As soon as possible and, in any event, within 30 days
after the Borrower or any of its Subsidiaries or any ERISA Affiliate knows or
has reason to know of the occurrence of any of the following, the Borrower will
deliver to the Administrative Agent, and the Administrative Agent shall promptly
forward to each Lender, a certificate of an Authorized Representative of the
Borrower setting forth details as to such occurrence and the action, if any,
that the Borrower, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given to
or filed with or by the Borrower, such Subsidiary, the ERISA Affiliate, the
PBGC, or a Plan or Multiemployer Plan participant, or the Plan administrator
with respect thereto: (i) that a Reportable Event has occurred; (ii) that an
accumulated funding deficiency has been incurred or an application is likely to
be or has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan and/or a Multiemployer Plan; (iii) that a Plan
and/or Multiemployer Plan has been or is reasonably expected to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA;
(iv) that a Plan and/or a Multiemployer Plan has an Unfunded Current Liability
giving rise to a lien under ERISA or the Code; (v) that proceedings are likely
to be or have been instituted or notice has been given to terminate or appoint a
trustee to administer a Plan and/or a Multiemployer Plan; (vi) that a

-41-



--------------------------------------------------------------------------------



 



proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Multiemployer Plan if material in amount;
(vii) that the Borrower, any of its Subsidiaries or any ERISA Affiliate will or
is reasonably expected to incur any liability (including any indirect,
contingent or secondary liability) to or on account of the termination of or
withdrawal from a Plan and/or Multiemployer Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan and/or Multiemployer
Plan under Section 401(a)(29) of the Code which could reasonably be expected to
have a Material Adverse Effect; or that the Borrower or any Subsidiary is
reasonably expected to incur any liability pursuant to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any employee pension benefit plan (as defined in
Section 3(2) of ERISA) which liability, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Upon request, the
Borrower will deliver to each of the Lenders a complete copy of the annual
report (Form 5500) of each Plan required to be filed with the Internal Revenue
Service. In addition to any certificates or notices delivered to the Lenders
pursuant to the first sentence hereof, copies of such annual reports and any
material notices received by the Borrower or any of its Subsidiaries or any
ERISA Affiliate with respect to any Plan and/or Multiemployer Plan and/or
Foreign Pension Plan shall be delivered to the Lenders no later than 30 days
after the date such report has been requested or such notice has been received
by the Borrower, such Subsidiary or such ERISA Affiliate, as applicable. The
Borrower and each of its applicable Subsidiaries shall ensure that all Foreign
Pension Plans administered by it or into which it makes payments obtains or
retains (as applicable) registered status under and as required by applicable
law and is administered in a timely manner in all respects in compliance with
all applicable laws except where the failure to do any of the foregoing could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Affect.
          8.08 End of Fiscal Years; Fiscal Quarters. The Borrower shall cause
(i) each of its, and each of its Subsidiaries’, fiscal years to end on the
Saturday closest to December 31 of each year and (ii) each of its, and each of
its Subsidiaries’, fiscal quarters to end on the date which is sixteen weeks
after the last day of the previous fiscal year, twenty-eight weeks after the
last day of the previous fiscal year, forty weeks after the last day of the
previous fiscal year and the date of the end of the respective fiscal year.
          8.09 Payment of Taxes. The Borrower will pay and discharge, or cause
to be paid and discharged, and will cause each of its Subsidiaries to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
in each case on a timely basis and prior to the date on which penalties attach
thereto and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of the Borrower or any of its Subsidiaries not otherwise
permitted under Section 9.01(i); provided that neither the Borrower nor any of
its Subsidiaries shall be required to pay any such tax, assessment, charge, levy
or claim which is being contested in good faith and by proper proceedings if it
has maintained adequate reserves with respect thereto in accordance with
generally accepted accounting principles.
          8.10 Subsidiaries Guaranty; Additional Subsidiary Guarantors.

-42-



--------------------------------------------------------------------------------



 



          (a) Notwithstanding anything to the contrary contained herein
(including, for the avoidance of doubt, Section 5.06), the Subsidiaries Guaranty
shall be required to be maintained hereunder only to the extent that, and for so
long as, subsidiary guarantees granted to the lenders (x) under that certain
credit agreement, dated as of August 1, 2008, among the Borrower, certain
financial institutions from time to time party thereto, and the Administrative
Agent (as the same may be amended, restated, amended and restated, modified
and/or supplemented from time to time, the “Term Loan Agreement”) or (y) under
any refinancing of such Term Loan Agreement, are in effect (and, unless the
provisions of the following proviso are then in effect, each Credit Party which
is a party to the Subsidiaries Guaranty shall be released therefrom (and the
Administrative Agent shall, upon the Borrower’s request (and is hereby
instructed by the Lenders to) execute and deliver such documents as are
reasonably necessary to effect such release) upon the release of such Credit
Party from any subsidiary guarantees relating to the Term Loan Agreement or any
such refinancing thereof); provided further that, notwithstanding the forgoing,
in the event that (x) the Debt Rating falls below both Baa3 from Moody’s and
BBB- from S&P, (y) the Borrower fails (for any reason) to obtain and maintain a
Debt Rating from both Moody’s and S&P or (z) (1) the Debt Rating falls below
either Baa3 from Moody’s or BBB- from S&P and (2) the Borrower fails (for any
reason) to obtain and maintain a Debt Rating from either Moody’s or S&P then,
following any such event described in preceding clauses (x), (y) or (z), the
Borrower shall promptly (and in any event within 30 days following such event)
deliver a Subsidiaries Guaranty to the Administrative Agent duly authorized,
executed and delivered by each Subsidiary of the Borrower required to be a
Subsidiary Guarantor on the Restatement Effective Date and under
Section 8.10(b).
          (b) So long as the Subsidiaries Guaranty is in effect (or is required
to be in effect in accordance with the terms of the Credit Documents), the
Borrower agrees to cause each of its Wholly-Owned Domestic Subsidiaries that are
acquired or created after the Restatement Effective Date (other than any special
purpose entity created for purposes of effecting, in whole or in part, any
Permitted Securitization) to promptly (and in any event within 20 Business Days
of such acquisition or creation) execute and deliver a counterpart of (or, if
requested by the Administrative Agent, an assumption agreement or a Joinder
Agreement in respect of) the Subsidiaries Guaranty.
          8.11 Use of Proceeds. The Borrower will use the proceeds of the Loans
only as provided in Section 7.08.
          SECTION 9. Negative Covenants. The Borrower covenants and agrees that
on and after the Restatement Effective Date and until the Total Commitment and
all Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings
(in each case together with interest thereon), Fees and all other Obligations
(other than indemnities described in Section 13.03 which are not then due and
payable) incurred hereunder and thereunder, are paid in full:
          9.01 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the Borrower or any of
its Subsidiaries), or assign any right

-43-



--------------------------------------------------------------------------------



 



to receive income or permit the filing of any financing statement under the UCC
or any other similar notice of Lien under any similar recording or notice
statute; provided that the provisions of this Section 9.01 shall not prevent the
creation, incurrence, filing, assumption or existence of the following (Liens
described below are herein referred to as “Permitted Liens”):
     (i) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or Liens for taxes, assessments or governmental charges
or levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with generally accepted
accounting principles in the United States (or the equivalent thereof in any
country in which a Foreign Subsidiary is doing business, as applicable);
     (ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrowers’ or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;
     (iii) Liens in existence on the Restatement Effective Date which are
listed, and the property subject thereto described, in Schedule V, plus
renewals, replacements and extensions of such Liens, provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension and (y) any such renewal, replacement or extension does
not encumber any additional assets or properties of the Borrower or any of its
Subsidiaries;
     (iv) easements, rights-of-way, restrictions (including zoning
restrictions), encroachments and other similar charges or encumbrances, and
minor title deficiencies, in each case whether now or hereafter in existence,
not securing Indebtedness and not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries;
     (v) Liens arising from the rights of lessors under operating leases entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;
     (vi) Liens arising out of the existence of judgments or awards not
constituting an Event of Default under Section 10.08;
     (vii) statutory and common law landlords’ liens (or contractual landlords’
liens which are limited solely to the leased premises which are the subject of
such contract and fixtures thereon) under leases or subleases to which the
Borrower or any of its Subsidiaries is a party;

-44-



--------------------------------------------------------------------------------



 



     (viii) any interest or title of a lessor, sublessor, licensee or licensor
under any lease or license agreement permitted by this Agreement;
     (ix) Liens (other than any Lien imposed by ERISA) incurred in the ordinary
course of business of the Borrower or any of its Subsidiaries in connection with
workers’ compensation, unemployment insurance and other social security
legislation;
     (x) Liens (x) to secure the performance by the Borrower or any of its
Subsidiaries of tenders, statutory obligations (other than excise taxes),
surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) and securing liability for premiums to insurance carriers or (y) to
secure the performance by the Borrower or any of its Subsidiaries of leases of
Real Property, to the extent incurred or made in the ordinary course of business
consistent with past practices;
     (xi) Liens in favor of customs and revenue authorities arising as a matter
of law to secure the payment of customs duties in connection with the
importation of goods;
     (xii) Liens on cash deposited or posted by the Borrower or any of its
Subsidiaries in connection with any Other Hedging Agreements entered into with
respect to commodities values in the ordinary course of business, and which are
bona fide hedging activities and are not for speculative purposes, not in excess
of $200,000,000 in the aggregate;
     (xiii) Liens not otherwise permitted pursuant to this Section 9.01 which
secure obligations otherwise permitted under this Agreement not exceeding, when
added to the aggregate principal amount of unsecured Permitted Subsidiary
Indebtedness at any time outstanding, $150,000,000 in aggregate principal amount
at any time outstanding and which apply to property and/or assets with an
aggregate fair market value (as determined in good faith by an Authorized
Representative of the Borrower or the Board of Directors of the Borrower) not to
exceed at any time $180,000,000;
     (xiv) sales or other transfers of Receivables pursuant to, and Liens
existing or deemed to exist in connection with, Permitted Securitizations; and
     (xv) Liens on assets which are presented on the balance sheet of the
Borrower or any Subsidiary because of the existence of a VIE Transaction not
otherwise prohibited hereunder.
          9.02 Consolidations, Mergers, Sales of Assets and Acquisitions.
(a) The Borrower will not, and will not permit any of its Subsidiaries to,
consolidate or merge with or into any other Person, provided that the Borrower
and its Subsidiaries may consolidate or merge with or into other Persons so long
as (i) both before and immediately after giving effect thereto, no Specified
Default or Event of Default shall have occurred and be continuing, (ii) in the
case of any consolidation or merger involving the Borrower, the Borrower is the
corporation surviving such consolidation or merger, (iii) in the case of any
consolidation or merger involving a Foreign Subsidiary, only Foreign
Subsidiaries are consolidating or merging with or into such Foreign Subsidiary,
(iv) while the Subsidiaries Guaranty is in effect (or required to be in effect
in

-45-



--------------------------------------------------------------------------------



 



accordance with the terms of the Credit Documents), in the case of any
consolidation or merger involving a Subsidiary Guarantor, a Subsidiary Guarantor
is the surviving Person unless the respective Subsidiary Guarantor is
consolidating with or merging into the Borrower (in which case the Borrower will
be the survivor thereof) and (v) while the Subsidiaries Guaranty is not in
effect (or not required to be in effect in accordance with the terms of the
Credit Documents), in the case of any consolidation or merger involving a
Wholly-Owned Domestic Subsidiary, a Wholly-Owned Domestic Subsidiary is the
surviving Person unless the respective Wholly-Owned Domestic Subsidiary is
consolidating with or merging into the Borrower (in which case the Borrower will
be the survivor thereof).
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily (any of the foregoing being referred to in this
Section 9.02(b) as a “Disposition” and any series of related Dispositions
constituting but a single Disposition), any of its properties or assets,
tangible or intangible (including but not limited to sale, assignment, discount
or other disposition of accounts, contract rights, chattel paper or general
intangibles with or without recourse), provided that (A) such Dispositions shall
be permitted if (i) such Disposition is in an arm’s length transaction and the
Borrower or its respective Subsidiary receives at least fair market value
therefor (as determined in good faith by an Authorized Representative of the
Borrower or the Board of Directors of the Borrower) and (ii) the fair market
value of the assets sold, conveyed, assigned, leased, abandoned or otherwise
transferred or disposed of pursuant to any Disposition or Dispositions (as
determined in good faith by an Authorized Representative of the Borrower or the
Board of Directors of the Borrower), when added to the fair market value of the
assets sold, conveyed, assigned, leased, abandoned or otherwise transferred or
disposed of pursuant to all such other Disposition or Dispositions previously
consummated after the Restatement Effective Date (as determined in good faith by
an Authorized Representative of the Borrower or the Board of Directors of the
Borrower), does not constitute more than 20% of the consolidated assets of the
Borrower and its Subsidiaries as of the time of such Disposition (after giving
effect thereto), (B) while the Subsidiaries Guaranty is in effect (or required
to be in effect in accordance with the terms of the Credit Documents), the
Borrower may make Dispositions to Subsidiary Guarantors and any Subsidiary
Guarantor may make Dispositions to the Borrower or any other Subsidiary
Guarantor, (C) while the Subsidiaries Guaranty is not in effect (or is not
required to be in effect in accordance with the terms of the Credit Documents),
the Borrower may make Dispositions to Wholly-Owned Domestic Subsidiaries and any
Wholly-Owned Domestic Subsidiary may make Dispositions to the Borrower or any
other Wholly-Owned Domestic Subsidiary and (D) each of the Borrower and its
Subsidiaries may sell, transfer and other dispose of Receivables and Related
Assets pursuant to Permitted Securitizations.
          (c) The Borrower will not, and will not permit any of its Subsidiaries
to, consummate any Significant Acquisition unless (i) no Specified Default or
Event of Default then exists or would result therefrom and (ii) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
(together with reasonably detailed calculations) demonstrating compliance with
the covenants contained in Sections 9.07 and 9.08, for the period (each, a
“Calculation Period”) of four consecutive fiscal quarters (taken as one
accounting period) most recently ended for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 8.01(a) or (b),
as the case may be, prior to the date of such Significant Acquisition, on a pro
forma basis as if the respective Significant Acquisition (as well

-46-



--------------------------------------------------------------------------------



 



as all other Dispositions and Acquisitions theretofore consummated after the
first day of such Calculation Period) had occurred on the first day of such
Calculation Period, and such recalculations shall show that such financial
covenants would have been complied with if such Significant Acquisition (as well
as all other Dispositions and Acquisitions theretofore consummated after the
first day of such Calculation Period) had occurred on the first day of such
Calculation Period.
          9.03 Dissolution, etc. The Borrower will not, and will not permit any
of its Subsidiaries to, dissolve or liquidate, either in whole or in part,
except (i) to the extent permitted by Section 9.02(a) and (ii) inactive
Subsidiaries of the Borrower (i.e., Subsidiaries of the Borrower that do not
conduct business other than that related solely to its existence and governance)
may be dissolved or liquidated from time to time so long as (x) no Specified
Default or Event of Default then exists or would result therefrom and (y) the
Borrower determines that such dissolution or liquidation is not adverse to the
interests of the Lenders.
          9.04 Restricted Payments. The Borrower shall not declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
shareholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its shareholders, partners or members (or the equivalent Persons thereof) as the
case may be, or permit any of its Subsidiaries to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests in the Borrower if,
in any case referred to above, any Specified Default or any Event of Default has
occurred, is continuing or would result therefrom.
          9.05 Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except for (i) Indebtedness incurred pursuant to this Agreement
and the other Credit Documents, (ii) Permitted Borrower Indebtedness,
(iii) Permitted Subsidiary Indebtedness, (iv) Permitted Subsidiary Guarantee
Obligations, (v) Permitted Securitizations, (vi) Indebtedness arising in the
ordinary course of business under Interest Rate Protection Agreements and Other
Hedging Agreements which are bona fide hedging activities and are not for
speculative purposes and (vii) Scheduled Existing Indebtedness to the extent the
same is listed on Schedule VI, together with, in the case of this clause (vii),
any refinancings or renewals thereof, in each case so long as no additional
obligors or guarantors, or additional security, is provided in connection with
the respective renewal or refinancing and so long as the principal amount is not
increased as a result thereof.
          9.06 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or be a party to a transaction
with any Affiliate of the Borrower or any other Subsidiary of the Borrower,
except for transactions between (i) the Borrower and any Subsidiary Guarantor,
(ii) any Subsidiary Guarantor and any other Subsidiary Guarantor or (iii) the
Borrower or any Subsidiary of the Borrower on one hand and any Affiliate of the
Borrower and/or any other Subsidiary of the Borrower on the other hand, so long
as all such transactions referred to in this clause (iii) are entered into in
good faith in the ordinary course of business consistent with past practice and
on terms no less favorable to the Borrower or such Subsidiary of the Borrower
than those that could have been obtained in a comparable transaction on an arm’s
length basis from an unrelated Person.

-47-



--------------------------------------------------------------------------------



 



          9.07 Maximum Leverage Ratio. The Borrower will not permit the Leverage
Ratio at any time to be greater than 3.50:1.00.
          9.08 Minimum Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio on the last day of any fiscal quarter of
the Borrower to be less than 4.50:1.00.
          9.09 Business. The Borrower will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than
substantially the same lines of business in which they are engaged on the
Restatement Effective Date and reasonable extensions thereof and other
businesses that are complimentary or reasonably related thereto.
          9.10 Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (x) pay
dividends or make any other distributions on its Equity Interests or any other
interest or participation in its profits owned by the Borrower or any of its
Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (y) make loans or advances to the Borrower or any of its
Subsidiaries or (z) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, (iii) in the case of the foregoing clauses (y) (solely to the
extent such encumbrance or restriction only applies to loans or advances made by
any such Subsidiary of the Borrower to other Subsidiaries of the Borrower, and
not loans and advances to be made by any such Subsidiary to the Borrower) and
(z) of this Section 9.10, other Indebtedness permitted pursuant to Section 9.05,
(iv) holders of Permitted Liens may restrict the transfer of any assets subject
thereto, (v) in the case of foregoing clause (x), restrictions or conditions
imposed by any agreement relating to Permitted Securitizations if such
restrictions or conditions apply only to the Receivables and the Related Assets
that are the subject of the Permitted Securitization, (vi) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Borrower or of any Subsidiary of the Borrower, and (vii) customary
provisions restricting assignment of any licensing agreement entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business.
          9.11 Limitation on Issuance of Capital Stock. (a) The Borrower will
not issue (i) any Preferred Stock other than (x) Qualified Preferred Stock or
(y) Disqualified Preferred Stock so long as, on the date of any an issuance of
Disqualified Preferred Stock, (I) no Specified Default or Event of Default then
exists or would result therefrom and (II) the Borrower is in compliance with the
covenants contained in Sections 9.07 and 9.08 for the most recently ended
Calculation Period, on a pro forma basis as if the respective issuance of
Disqualified Preferred Stock (as well as all other issuances of Disqualified
Preferred Stock theretofore consummated after the first day of such Calculation
Period) had occurred on the first day of such Calculation Period or (ii) any
redeemable common stock other than common stock that is redeemable at the sole
option of the Borrower.
          (b) The Borrower shall not permit any of its Subsidiaries to issue any
Equity Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or

-48-



--------------------------------------------------------------------------------



 



securities convertible into, capital stock, except for issuances of
non-redeemable common equity interests issued (i) for transfers and replacements
of then outstanding shares of capital stock, (ii) for stock splits, stock
dividends and additional issuances which do not decrease the percentage
ownership of the Borrower or any of its Subsidiaries in any class of the capital
stock of such Subsidiaries, (iii) to qualify directors to the extent required by
applicable law, and (iv) by newly created or acquired Subsidiaries in accordance
with the terms of this Agreement.
          SECTION 10. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
          10.01 Payments. The Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any Unpaid Drawings or interest on any Loan or Note, or any Fees or any other
amounts owing hereunder or thereunder; or
          10.02 Representations, etc. Any representation, warranty or statement
made by any Credit Party herein or in any other Credit Document or in any
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or
          10.03 Covenants. The Borrower shall (i) default in the due performance
or observance by it of any term, covenant or agreement contained in
Section 8.01(d)(i), 8.08, 8.10 or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and such default shall continue unremedied for a
period of 30 days after written notice to the Borrower by the Administrative
Agent or any Lender; or
          10.04 Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace or cure, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (ii) the
Borrower or any of its Subsidiaries shall default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Obligations) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (after giving effect to any grace or
cure period, but determined without regard to whether any notice is required),
any such Indebtedness to become due or, in the case of a Permitted
Securitization, terminating (except voluntary terminations by the Credit
Parties), prior to its stated maturity; or (iii) any Indebtedness (other than
the Obligations) of the Borrower or any of its Subsidiaries shall be declared to
be due and payable, or required to be prepaid (other than (x) by a regularly
scheduled required prepayment or (y) as a mandatory prepayment (unless such
required prepayment or mandatory prepayment results from a default thereunder or
an event of the type that constitutes an Event of Default)) or, in the case of a
Permitted Securitization, shall be terminated (except voluntary terminations by
the Credit Parties), prior to the stated maturity thereof, provided that it
shall not be a Default or Event of Default under this Section 10.04 unless the
aggregate principal amount of

-49-



--------------------------------------------------------------------------------



 



all Indebtedness as described in preceding clauses (i) through (iii), inclusive,
is at least $50,000,000; or
          10.05 Bankruptcy, etc. The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries and the petition is not controverted within
10 days after service of summons, or is not dismissed within 60 days after
service of summons, after commencement of the case; or a custodian (as defined
in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any of its Subsidiaries, or
the Borrower or any of its Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any of its Subsidiaries, or
there is commenced against the Borrower or any of its Subsidiaries any such
proceeding which remains undismissed for a period of 60 days, or the Borrower or
any of its Subsidiaries is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower or any of its Subsidiaries suffers any appointment of any custodian or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of 60 days; or the Borrower or any of its Subsidiaries
makes a general assignment for the benefit of creditors; or any corporate action
is taken by the Borrower or any of its Subsidiaries for the purpose of effecting
any of the foregoing; or
          10.06 ERISA. (a) Any Plan and/or Multiemployer Plan shall fail to
satisfy the minimum funding standard required for any plan year or part thereof
or a waiver of such standard or extension of any amortization period is sought
or granted under Section 412 of the Code, any Plan and/or Multiemployer Plan
shall have had or is likely to have a trustee appointed to administer such Plan
and/or Multiemployer Plan pursuant to Section 4042 of ERISA, any Plan and/or
Multiemployer Plan shall have been or is reasonably expected to be terminated or
to be the subject of termination proceedings under Section 4042 of ERISA, any
Plan and/or Multiemployer Plan shall have an Unfunded Current Liability, a
contribution required to be made to a Plan, Multiemployer Plan and/or Foreign
Pension Plan has not been timely made, the Borrower or any of its respective
Subsidiaries or any ERISA Affiliate have incurred or is reasonably expected to
incur a liability to or on account of a Plan and/or Multiemployer Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code, or the Borrower or
any of its respective Subsidiaries have incurred or are reasonably expected to
incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(1) of ERISA) which provide benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or
employee pension benefit plans (as defined in Section 3(2) of ERISA) or Foreign
Pension Plans; (b) there shall result from any such event or events the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; (c) and in each case in clauses (a) and
(b) above, such lien, security interest or liability, individually, or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect; or
          10.07 Subsidiaries Guaranty. The Subsidiaries Guaranty or any
provision thereof shall cease to be in full force or effect as to any Subsidiary
Guarantor (unless (x) such Subsidiary

-50-



--------------------------------------------------------------------------------



 



Guarantor is no longer a Subsidiary by virtue of liquidation, sale, merger or
consolidation permitted by Section 9.02 or Section 9.03 or (y) the Subsidiaries
Guaranty is no longer required to be in effect, or has been released, as
provided in Section 8.10(a)), or any Subsidiary Guarantor (or Person acting by
or on behalf of such Subsidiary Guarantor) shall deny or disaffirm such
Subsidiary Guarantor’s obligations under the Subsidiaries Guaranty, or any
Subsidiary Guarantor shall default in the due performance or observance of any
term, covenant or agreement on its part to be performed or observed pursuant to
the Subsidiaries Guaranty beyond any grace or cure period (if any) provided
therefor; or
          10.08 Judgments. One or more judgments or decrees shall be entered
against the Borrower or any of its respective Subsidiaries involving in the
aggregate for the Borrower and its respective Subsidiaries a liability (not paid
or fully covered by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments exceeds
$50,000,000; or
          10.09 Change of Control. A Change of Control shall occur;
          then, and in any such event, and at any time thereafter, if any Event
of Default shall then be continuing, the Administrative Agent, upon the written
request of the Required Lenders, shall by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of any
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur with respect to the Borrower, the result of which would occur upon
the giving of such written notice by the Administrative Agent to the Borrower as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Commitment terminated,
whereupon the Commitment of each Lender shall forthwith terminate immediately
and any Facility Fees and other Fees shall forthwith become due and payable
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Loans and the Notes and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party; (iii) terminate any Letter
of Credit which may be terminated in accordance with its terms; (iv) direct the
Borrower to pay (and the Borrower agrees that upon receipt of such notice, or
upon the occurrence of an Event of Default specified in Section 10.05 with
respect to the Borrower, it will pay) to the Administrative Agent at the Payment
Office such additional amount of cash, to be held as security by the
Administrative Agent, as is equal to the aggregate Stated Amount of all Letters
of Credit issued for the account of the Borrower then outstanding; and (v) apply
any cash collateral held for the benefit of the Lenders pursuant to Section 4.02
to repay outstanding Obligations.
          SECTION 11. Definitions and Accounting Terms.
          11.01 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

-51-



--------------------------------------------------------------------------------



 



          “Acquisition” shall mean the acquisition of all or any portion of the
assets or all or any portion of the Equity Interests of any Person.
          “Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement and shall include any successor to the
Administrative Agent appointed pursuant to Section 12.09.
          “Affiliate” shall mean, with respect to any Person, any other Person
(including, for purposes of Section 9.06 only, all directors, officers and
partners of such Person) directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person; provided, however,
that for purposes of Section 9.06, an Affiliate of the Borrowers shall include
any Person that directly or indirectly owns more than 5% of any class of the
Equity Interests of the Borrower and any officer or director of the Borrower or
any of its Subsidiaries. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
anything to the contrary contained above, for purposes of Section 9.06, no Agent
or Lender shall be deemed to constitute an Affiliate of the Borrower or its
Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.
          “Agents” shall mean, collectively, the Administrative Agent, the Lead
Arranger, the Syndication Agent and the Co-Documentation Agents.
          “Aggregate Consideration” shall mean, with respect to any Acquisition,
the sum (without duplication) of (i) the fair market value of the common stock
of the Borrower (based on (x) the closing and/or trading price of the common
stock of the Borrower on the date of such Acquisition on the stock exchange on
which the common stock of the Borrower is listed or the automated quotation
system on which the common stock is quoted, or (y) if the common stock of the
Borrower is not listed on an exchange or quoted on a quotation system, the bid
and asked prices of the common stock in the over-the-counter market at the close
of trading or (z) if the common stock of the Borrower is not so listed, based on
a good faith determination of an Authorized Representative of the Borrower or
the Board of Directors of the Borrower) issued as consideration in connection
with such Acquisition, (ii) the aggregate amount of all cash paid by the
Borrower or any of its Subsidiaries in connection with such Acquisition
(including payments of fees and costs and expenses in connection therewith),
(iii) the aggregate principal amount of all Indebtedness assumed, incurred
and/or issued in connection with such Acquisition to the extent permitted by
Section 9.05, (iv) the aggregate amount that could reasonably be expected to be
paid (based on good faith projections prepared by an Authorized Representative
of the Borrower or the Board of Directors of the Borrower) pursuant to any
earn-out, non-compete, consulting or deferred compensation or purchase price
adjustment) for such Acquisition and (v) the fair market value (based on good
faith projections prepared by an Authorized Representative of the Borrower or
the Board of Directors of the Borrower) of all other consideration payable in
connection with such Acquisition.
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended, restated, amended and restated, extended, renewed or
replaced from time to time.

-52-



--------------------------------------------------------------------------------



 



          “Applicable Facility Fee Percentage” and “Applicable Margin” shall
initially mean a percentage per annum equal to (x) in the case of the Applicable
Facility Fee Percentage, 0.2250% and (y) in the case of the Applicable Margin
(A) with respect to Loans maintained as Base Rate Loans, 0.40% and (B) with
respect to Loans maintained as Eurodollar Loans, 1.40%. From and after each day
of delivery of any certificate in accordance with the first sentence of the
following paragraph for any fiscal quarter or fiscal year, as the case may be,
of the Borrower ending on or after April 23, 2011 (each, a “Start Date”), to and
including the applicable End Date described below, the Applicable Facility Fee
Percentage and the Applicable Margins, shall (subject to any adjustment pursuant
to the immediately succeeding paragraph) be those set forth below opposite the
Leverage Ratio indicated to have been achieved in any certificate delivered in
accordance with the following sentence:

                              Applicable Margin for             Revolving Loans
maintained   Applicable Margin for         as Base Rate Loans and   Revolving
Loans maintained   Applicable Facility Leverage Ratio   Swingline Loans   as
Eurodollar Loans   Fee Percentage
Equal to or less than 0.50:1.00
    0.30 %     1.30 %     0.20 %
Greater than 0.50:1.00 but less than or equal to 1.00:1.00
    0.40 %     1.40 %     0.225 %
Greater than 1.00:1.00 but less than or equal to 1.50:1.00
    0.50 %     1.50 %     0.25 %
Greater than 1.50:1.00 but less than or equal to 1.75:1.00
    0.575 %     1.575 %     0.30 %
Greater than 1.75:1.00 but less than or equal to 2.25:1.00
    0.65 %     1.65 %     0.35 %
Greater than 2.25:1.00 but less than or equal to 2.75:1.00
    0.85 %     1.85 %     0.40 %
Greater than 2.75:1.00
    1.25 %     2.25 %     0.50 %

          The Leverage Ratio shall be determined based on the delivery of a
certificate of the Borrower by an Authorized Representative of the Borrower to
the Administrative Agent and the Lenders (each, a “Quarterly Pricing
Certificate”), within 45 days of the last day of any fiscal quarter of the
Borrower (or 90 days in the case of the last fiscal quarter of any fiscal year
of the Borrower), which certificate shall set forth the calculation of the
Leverage Ratio as at the last day

-53-



--------------------------------------------------------------------------------



 



of the Test Period ended immediately prior to the relevant Start Date and the
Applicable Facility Fee Percentage and the Applicable Margins which, in each
case, shall be thereafter applicable (until same are changed or cease to apply
in accordance with the following sentences). The Applicable Facility Fee
Percentage and the Applicable Margins so determined shall apply, except as set
forth in the succeeding sentence, from the relevant Start Date to the earlier of
(x) the date on which the next certificate is delivered to the Administrative
Agent and (y) the date which is 45 days (or 90 days in the case of the last
fiscal quarter of any fiscal year of the Borrower) following the last day of the
Test Period in which the previous Start Date occurred (such earliest date, the
“End Date”), at which time, if no certificate has been delivered to the
Administrative Agent (and thus commencing a new Start Date), the Applicable
Facility Fee Percentage and the Applicable Margins shall be those set forth in
the table above determined as if the Leverage Ratio were greater than 2.75:1.00
(such Applicable Facility Fee Percentage and Applicable Margins as so
determined, being collectively referred to herein as the “Highest Applicable
Margins”), until such time as the relevant certificate has been delivered.
Notwithstanding anything to the contrary contained above in this definition, the
Applicable Facility Fee Percentage and the Applicable Margins shall be the
Highest Applicable Margins (subject to further adjustment to the extent provided
in Section 1.08(c)) at all times during which there shall exist any Default or
Event of Default.
          Notwithstanding anything to the contrary contained above in this
definition or elsewhere in this Agreement, if it is subsequently determined that
the Leverage Ratio set forth in any Quarterly Pricing Certificate delivered for
any period is inaccurate for any reason and the result thereof is that the
Lenders received interest or fees for any period based on an Applicable Margin
or Applicable Facility Fee Percentage that is less than that which would have
been applicable had the Leverage Ratio been accurately determined, then, for all
purposes of this Agreement, the “Applicable Facility Fee Percentage” or
“Applicable Margin” for any day occurring within the period covered by such
Quarterly Pricing Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by the
Borrower for the relevant period pursuant to Sections 1.08(a) and (b) and
3.01(b) as a result of the miscalculation of the Leverage Ratio shall be deemed
to be (and shall be) due and payable under the relevant provisions of Section
1.08(a) or (b) or Section 3.01(b), as applicable, at the time the interest or
fees for such period were required to be paid pursuant to said Section on the
same basis as if the Leverage Ratio had been accurately set forth in such
Quarterly Pricing Certificate (and shall remain due and payable until paid in
full, together with all amounts owing under Section 1.08(d), in accordance with
the terms of this Agreement).
          “Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement substantially in the form of Exhibit I (appropriately
completed).
          “Attributable Debt” shall mean as of the date of determination
thereof, without duplication, (i) in connection with a Sale and Leaseback
Transaction, the net present value (discounted according to generally accepted
accounting principles at the cost of debt implied in the lease) of the
obligations of the lessee for rental payments during the then remaining term of
any applicable lease, and (ii) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebted-

-54-



--------------------------------------------------------------------------------



 



ness for tax purposes but is classified as an operating lease in accordance with
generally accepted accounting principles.
          “Authorized Representative” shall mean, with respect to (i) delivering
Notices of Borrowing, Notices of Conversion/Continuation, Letter of Credit
Requests and similar notices, any person or persons that has or have been
authorized by the Board of Directors of the Borrower to deliver such notices
pursuant to this Agreement and that has or have appropriate signature cards on
file with the Administrative Agent, the Swingline Lender and each Issuing
Lender; (ii) delivering financial information and officer’s certificates or
making financial determinations pursuant to this Agreement, any financial
officer of the respective Credit Party and (iii) any other matter in connection
with this Agreement or any other Credit Document, any officer (or a person or
persons so designated by any two officers) of the respective Credit Party.
          “Back-Stop Arrangements” shall mean, collectively, Letter of Credit
Back-Stop Arrangements and Swingline Back-Stop Arrangements.
          “Bankruptcy Code” shall have the meaning provided in Section 10.05.
          “Base Rate” shall mean, at any time, the highest of (x) the Prime
Lending Rate, (y) 1/2 of 1% in excess of the overnight Federal Funds Rate and
(z) the Eurodollar Rate for a Eurodollar Loan with a one-month interest period
commencing on such day an interest period of one month plus 1.00%. For purposes
of this definition, the Eurodollar Rate shall be determined using the Eurodollar
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of Eurodollar Rate, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the Eurodollar Rate for such day shall be the rate determined by
the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.
          “Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each
Revolving Loan designated or deemed designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.
          “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrowing” shall mean the incurrence of (i) Swingline Loans by the
Borrower from the Swingline Lender on a given date or (ii) one Type of Revolving
Loan by the Borrower from all of the Lenders on a pro rata basis on a given date
(or resulting from conversions on a given date), having in the case of
Eurodollar Loans the same Interest Period; provided that Base Rate Loans
incurred pursuant to Section 1.10(b) shall be considered part of any related
Borrowing of Eurodollar Loans.
          “Business Day” shall mean (i) for all purposes other than as covered
by clause (ii) below, any day except Saturday, Sunday and any day which shall be
in New York City a legal

-55-



--------------------------------------------------------------------------------



 



holiday or a day on which banking institutions are authorized or required by law
or other government action to close and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, any day which is a Business Day described in clause (i) above
and which is also a day for trading by and between banks in the New York
interbank Eurodollar market.
          “Calculation Period” shall have the meaning provided in Section 9.02.
          “Capitalized Lease Obligations” of any Person shall mean all rental
obligations which, under generally accepted accounting principles, are or will
be required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with such
principles.
          “Cash Equivalents” shall mean, as to any Person, (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
one year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, (v) investments
in money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from time to
time, 42 U.S.C. § 9601 et seq.
          “Change of Control” shall mean (i) any “Person” or “Group” (within the
meaning of Sections 13(d) and 14(d) under the Exchange Act, as in effect on the
Initial Borrowing Date) (other than the Permitted Holders) is or shall (A) be
the “beneficial owner” (as so defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of 30% or more on a fully diluted basis of the voting and/or
economic interest in the Borrower’s capital stock or other Equity Interests or
(B) have obtained the power (whether or not exercised) to elect a majority of
the Borrower’s directors or (ii) the Board of Directors of the Borrower shall
cease to consist of a majority of Continuing Directors.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement, and to any subsequent provision of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

-56-



--------------------------------------------------------------------------------



 



          “Co-Documentation Agents” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.
          “Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I hereto directly below the column
entitled “Commitment,” as same may be (x) reduced from time to time pursuant to
Sections 3.02, 3.03 and/or 10, (y) adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 1.13 or 13.04(b) or
(z) increased from time to time pursuant to, and to the extent permitted by,
Section 1.14.
          “Consenting Lender” shall have the meaning provided in Section 3.04.
          “Consolidated EBIT” shall mean, for any period, Consolidated Net
Income for such period, before interest expense and provision for taxes based on
income that were included and arriving at Consolidated Net Income for such
period and without giving effect to (x) any extraordinary gains or losses,
(y) any gains or losses from sales of assets other than inventory sold in the
ordinary course of business and (z) any interest expense or provision for taxes
attributable to, or arising because of any VIE Transaction not prohibited
hereunder.
          “Consolidated EBITDA” shall mean, for any period, Consolidated EBIT,
adjusted by adding thereto the amount of all amortization of intangibles and
depreciation, in each case that were deducted in arriving at Consolidated EBIT
for such period, but without giving effect to any such amortization or
depreciation attributable to, or arising because of any VIE Transaction not
prohibited hereunder.
          “Consolidated Indebtedness” shall mean, as at any date of
determination and without duplication, (i) the aggregate stated balance sheet
amount of all Indebtedness (but including in any event the then outstanding
principal amount of all Loans, all Capitalized Lease Obligations and all Letter
of Credit Outstandings) of the Borrower and its Subsidiaries on a consolidated
basis as determined in accordance with generally accepted accounting principles,
(ii) the aggregate outstanding amount of all Attributable Debt of the Borrower
and its Subsidiaries at such time, and (iii) the aggregate amount of all
Indebtedness of the Borrower determined in accordance with clause (ix) of the
definition thereof; provided that (x) Indebtedness outstanding pursuant to trade
payables and accrued expenses incurred in the ordinary course of business shall
be excluded in determining Consolidated Indebtedness and (y) the items described
in clauses (ii) and (iii) above shall be included notwithstanding any contrary
treatment required by generally accepted accounting principles.
          “Consolidated Interest Coverage Ratio” shall mean, for any period, the
ratio of Consolidated EBITDA for such period to Consolidated Interest Expense
for such period.
          “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Borrower and its Subsidiaries (which term
shall include, without limitation and on a pro forma basis reasonably
satisfactory to the Administrative Agent, any Person which was acquired pursuant
to an Acquisition consummated after the beginning of such period) for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, (x) that portion of Capitalized Lease Obligations of
the Borrower and

-57-



--------------------------------------------------------------------------------



 



its Subsidiaries representing the interest factor for such period and (y) the
product of (i) all dividends actually paid, whether paid in cash or in any other
consideration during such period with respect to any Disqualified Preferred
Stock, multiplied by (ii) a fraction, the numerator of which is one and the
denominator of which is one minus the then current combined federal, state and
local statutory tax rate of the Borrower, expressed as a decimal; provided that
there shall be excluded from Consolidated Interest Expense (a) the amortization
of any deferred financing costs to the extent same would otherwise have been
included therein and (b) any interest expense attributable to, or arising
because of any VIE Transaction not prohibited hereunder.
          “Consolidated Net Income” shall mean, for any period, the net after
tax income of the Borrower and its Subsidiaries (which term shall include,
without limitation and on a pro forma basis reasonably satisfactory to the
Administrative Agent, any Person which was acquired pursuant to an Acquisition
consummated after the beginning of such period) determined on a consolidated
basis; provided that in determining Consolidated Net Income (i) the net income
of any Person that is not a Subsidiary of the Borrower or that is accounted for
by the equity method of accounting shall be included only to the extent of the
payment of dividends or disbursements by such Person to the Borrower of a
Wholly-Owned Subsidiary of the Borrower during such period, (ii) the net income
of any Subsidiary of the Borrower shall be excluded to the extent that the
declaration or payment of dividends and disbursements by that Subsidiary of net
income is not at the date of determination permitted by operation of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary or its stockholders and
(iii) the net income of any Person acquired by the Borrower or any of its
Subsidiaries in a pooling of interests transaction for any period prior to the
date of such acquisition shall be excluded.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include (x) endorsements of
instruments for deposit or collection or product warranties extended, in each
case, in the ordinary course of business and (y) the guarantee by the Borrower
of any operating lease of any Subsidiary of the Borrower. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

-58-



--------------------------------------------------------------------------------



 



          “Continuing Directors” shall mean the directors of the Borrower on the
Restatement Effective Date and each other director if such director’s nomination
for election to the board of directors of the Borrower is recommended by a
majority of the then Continuing Directors or is recommended by a committee of
the Board of Directors a majority of which is composed of the then Continuing
Directors.
          “Continuing Lender” shall mean each Existing Lender that is a Lender
hereunder.
          “Credit Documents” shall mean this Agreement and, after the execution
and delivery thereof pursuant to the terms of this Agreement, each Note and the
Subsidiaries Guaranty, each Incremental Revolving Loan Commitment Agreement and,
after the execution and delivery thereof, each additional guaranty, assumption
agreement and Joinder Agreement executed pursuant to Section 8.10.
          “Credit Event” shall mean the making of any Loan or the issuance of
any Letter of Credit.
          “Credit Party” shall mean the Borrower and each Subsidiary Guarantor.
          “DBAG” shall mean Deutsche Bank AG New York Branch, in its individual
capacity.
          “DBSI” shall mean Deutsche Bank Securities Inc., in its individual
capacity.
          “Declining Lender” shall have the meaning provided in Section 3.04.
          “Debt Rating” shall mean, on any date, each of the Borrower’s
corporate credit ratings (or the equivalent thereof) as most recently publicly
announced by Moody’s and S&P.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Disposition” shall have the meaning provided in Section 9.02.
          “Disqualified Preferred Stock” shall mean, collectively, (i) all
Preferred Stock of the Borrower other than Qualified Preferred Stock and
(ii) all Preferred Stock of any Subsidiary of the Borrower (other than such
Preferred Stock held by the Borrower or a Wholly-Owned Subsidiary thereof).
          “Dollars” and the sign “$” shall each mean freely transferable lawful
money of the United States.
          “Domestic Subsidiary” shall mean each Subsidiary of the Borrower that
is incorporated under the laws of the United States, any State or territory
thereof or the District of Columbia.

-59-



--------------------------------------------------------------------------------



 



          “Drawing” shall have the meaning provided in Section 2.05(b).
          “Eligible Transferee” shall mean and include a commercial bank, a
financial institution, any fund that regularly invests in bank loans or other
“accredited investor” (as defined in Regulation D of the Securities Act) but in
any event excluding the Borrower and its Subsidiaries.
          “End Date” shall have the meaning assigned that term in the
definitions of “Applicable Facility Fee Percentage” and “Applicable Margins”,
contained herein.
          “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.
          “Environmental Law” means any applicable Federal, state, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrower or any
of its respective Subsidiaries, relating to the environment, employee health and
safety or Hazardous Materials, including, without limitation, CERCLA; RCRA; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.
          “Equity Interest” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interest in (however designated) equity of such Person,
including, without limitation, any common stock, preferred stock, any limited or
general partnership interest and any limited liability company membership
interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

-60-



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with the Borrower or any Subsidiary of the Borrower
would be deemed to be a “single employer” (i) within the meaning of
Section 414(b), (c), (m) or (o) of the Code or (ii) as a result of the Borrower
or any Subsidiary of the Borrower being or having been a general partner of such
person.
          “Eurodollar Loan” shall mean each Loan designated as such by the
Borrower at the time of the incurrence thereof or conversion thereto.
          “Eurodollar Rate” shall mean with respect to each Interest Period for
a Eurodollar Loan, (i) the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is 2 Business Days
prior to the commencement of such Interest Period by reference to the Reuters
Screen LIBOR01 for deposits in Dollars (or such other comparable page as may, in
the opinion of the Administrative Agent, replace such page for the purpose of
displaying such rates) for a period equal to such Interest Period; provided that
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is 2 Business Days prior to the beginning of such
Interest Period, divided by (ii) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D).
          “Event of Default” shall have the meaning provided in Section 10.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Existing Credit Agreement” shall have the meaning provided in the
recitals of this Agreement.
          “Existing Lender” shall mean each “Lender” under, and as defined in,
the Existing Credit Agreement as of the Restatement Effective Date.
          “Existing Letters of Credit” shall have the meaning provided in
Section 2.01(a).
          “Existing Maturity Date” shall have the meaning provided in
Section 3.04.
          “Existing Revolving Loans” shall mean the “Revolving Loans” under, and
as defined in, the Existing Credit Agreement.
          “Existing Swingline Loan” has the meaning provided in Section 1.01(b).
          “Facility Fee” shall have the meaning provided in Section 3.01(a).

-61-



--------------------------------------------------------------------------------



 



          “Facing Fee” shall have the meaning provided in Section 3.01(c).
          “FATCA” shall mean Sections 1471 through 1474 of the Code, as enacted
on the Restatement Effective Date, and the regulations promulgated thereunder or
published administrative guidance implementing such Sections.
          “Federal Funds Rate” shall mean for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.
          “FIN 46” means FASB Interpretation No. 46.
          “Foreign Lender” shall have the meaning provided in Section 4.04(b).
          “Foreign Pension Plan” means any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiary residing outside the United States, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
          “Foreign Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Domestic Subsidiary.
          “GAAP” shall mean generally accepted accounting principles in the
United States as in effect from time to time; provided that determinations in
accordance with GAAP for purposes of the Applicable Margins and Sections 4.02
and 9, including defined terms as used therein, and for all purposes of
determining the Leverage Ratio, are subject (to the extent provided therein) to
Section 13.07(a).
          “Guaranteed Obligations” shall mean the “Guaranteed Obligations”
under, and as defined in, the Subsidiaries Guaranty.
          “Hazardous Materials” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing any level of polychlorinated biphenyls, and radon
gas; (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import,

-62-



--------------------------------------------------------------------------------



 



under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority under Environmental Laws.
          “Highest Applicable Margins” shall have the meaning assigned that term
in the definitions of “Applicable Facility Fee Percentage” and “Applicable
Margin” contained herein.
          “Incremental Revolving Loan Commitment” shall mean, for each
Incremental RL Lender, any commitment by such Incremental RL Lender to make
Revolving Loans pursuant to Section 1.01(a) as agreed to by such Incremental RL
Lender in the respective Incremental Revolving Loan Commitment Agreement
delivered pursuant to Section 1.14; it being understood, however, that on each
Incremental Revolving Loan Commitment Date, such Incremental Revolving Loan
Commitment of such Incremental RL Lender shall, as applicable, become or be
added to (and thereafter become a part of) the Commitment of such Incremental RL
Lender for all purposes of this Agreement as contemplated by Section 1.14 and as
same may be terminated pursuant to Sections 3.03 and/or 10.
          “Incremental Revolving Loan Commitment Agreement” shall mean an
Incremental Revolving Loan Commitment Agreement substantially in the form of
Exhibit L (appropriately completed).
          “Incremental Revolving Loan Commitment Date” shall mean each date upon
which an Incremental Revolving Loan Commitment under an Incremental Revolving
Loan Commitment Agreement becomes effective as provided in Section 1.14(b)(i).
          “Incremental Revolving Loan Commitment Requirements” shall mean, with
respect to any provision of an Incremental Revolving Loan Commitment on a given
Incremental Revolving Loan Commitment Date, the satisfaction of each of the
following conditions: (i) no Default or Event of Default then exists or would
result therefrom (for purposes of such determination, assuming the relevant
Loans in an aggregate principal amount equal to the full amount of Incremental
Revolving Loan Commitments then requested or provided had been incurred on the
Incremental Revolving Loan Commitment Date), (ii) calculations are made by the
Borrower demonstrating compliance with the covenants contained in Sections 9.07
and 9.08 for the Test Period most recently ended prior to the relevant
Incremental Revolving Loan Commitment Date on a pro forma basis, as if the
maximum principal amount of all Revolving Loans estimated by the Borrower in
good faith to be outstanding against the Total Commitments (after giving effect
to such Incremental Revolving Loan Commitments) during the six-month period
following the relevant Incremental Revolving Loan Commitment Date had been
incurred on the first day of such Test Period, (iii) the Borrower shall have
certified to the Administrative Agent that the incurrence of Loans in an
aggregate principal amount equal to the full amount of the Total Commitment
(after giving effect to all Incremental Revolving Loan Commitments then
requested or provided) is permitted under, and in accordance with all indentures
and all other material debt agreements to which a Credit Party is a party,
(iv) all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made as of the
relevant Incremental Revolving Loan Commitment Date (after giving effect to the
incurrence of the respective Loan), unless stated to relate to a specified date,
in which case such

-63-



--------------------------------------------------------------------------------



 



representations and warranties shall be true and correct in all material
respects as of such specified date, (v) all other conditions precedent agreed to
by the Borrower that may be set forth in the respective Incremental Revolving
Loan Commitment Agreement shall have been satisfied to the reasonable
satisfaction of the Administrative Agent, and (vi) the delivery by the Borrower
of an officer’s certificate to the Administrative Agent certifying as to
compliance with preceding clauses (i), (ii), (iii) and (iv) and containing the
calculations required by preceding clauses (ii) and/or (iii) (as applicable).
          “Incremental RL Lender” shall have the meaning provided in
Section 1.14(b).
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit issued for the account of such Person and all unpaid drawings in respect
of such letters of credit, (iii) all Indebtedness of the types described in
clause (i), (ii), (iv), (v), (vi) or (vii) of this definition secured by any
Lien on any property owned by such Person, whether or not such Indebtedness has
been assumed by such Person (to the extent of the value of the respective
property), (iv) the aggregate amount required to be capitalized under leases
under which such Person is the lessee, (v) all obligations of such person to pay
a specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (vi) all Contingent
Obligations of such Person, (vii) all obligations under any Interest Rate
Protection Agreement, Other Hedging Agreement or under any similar type of
agreement, (viii) all Attributable Debt of such Person, (ix) the amount of any
Permitted Securitizations of such Person, and (x) the greater of the aggregate
liquidation value or the maximum fixed repurchase price of all Disqualified
Preferred Stock, provided that, notwithstanding the foregoing, (x) Indebtedness
outstanding (a) pursuant to trade payables and accrued expenses incurred in the
ordinary course of business, and (b) under leases which are or would be properly
characterized as operating leases in accordance with generally accepted
accounting principles existing on the Restatement Effective Date, regardless of
any change in accounting principles occurring after the Restatement Effective
Date, shall be excluded in determining Indebtedness and (y) liabilities
presented on the balance sheet of the Borrower or any Subsidiary shall not
constitute Indebtedness to the extent attributable to, or arising because of, a
VIE Transaction not prohibited hereunder.
          “Individual Exposure” of any Lender shall mean, at any time, the sum
of (x) the aggregate principal amount of all Revolving Loans made by such Lender
and then outstanding, (y) such Lender’s Letter of Credit Exposure and (z) such
Lender’s Swingline Loan Exposure.
          “Interest Determination Date” shall mean, with respect to any
Eurodollar Loan, the second Business Day prior to the commencement of any
Interest Period relating to such Eurodollar Loan.
          “Interest Period” shall have the meaning provided in Section 1.09.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

-64-



--------------------------------------------------------------------------------



 



          “Issuing Lender” shall mean DBAG (which for purposes of this
definition also shall include any banking affiliate of DBAG) and any other
Lender which at the request of the Borrower and with the consent of the
Administrative Agent (which shall not be unreasonably withheld or delayed)
agrees, in such Lender’s sole discretion, to become an Issuing Lender for the
purpose of issuing Letters of Credit pursuant to Section 2. On the Restatement
Effective Date the sole Issuing Lender is DBAG.
          “Joinder Agreement” shall mean a Joinder Agreement substantially in
the form of Exhibit K (appropriately completed).
          “L/C Supportable Obligations” shall mean obligations of the Borrower
or its Subsidiaries incurred in the ordinary course of business with respect to
insurance obligations and workers’ compensation, surety bonds and other similar
statutory obligations, and all other obligations not otherwise prohibited by the
terms of this Agreement.
          “Lead Arranger” shall mean DBSI, in its capacity as Sole Lead Arranger
and Bookrunner.
          “Leaseholds” of any Person means all the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
          “Lender” shall mean each financial institution listed on Schedule I,
as well as any Person which becomes a “Lender” hereunder pursuant to
Section 1.13, 1.14 or 13.04(b).
          “Lender Default” shall mean, as to any Lender, (i) the wrongful
refusal (which has not been retracted) of such Lender or the failure of such
Lender (which has not been cured) to make available its portion of any Borrowing
(including any Mandatory Borrowing) or to fund its portion of any unreimbursed
payment with respect to a Letter of Credit pursuant to Section 2.04(c), (ii)
such Lender having been deemed insolvent or having become the subject of a
bankruptcy or insolvency proceeding or a takeover by a regulatory authority;
unless the Administrative Agent, the Swingline Lender, and each Issuing Lender
shall have determined in their sole discretion that such Lender intends and has
all necessary regulatory and judicial approvals required to enable it to
continue to perform its obligations as a Lender hereunder (provided that a
Lender Default shall not be deemed to have occurred with respect to a Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a regulatory
authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such regulatory authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender), or (iii) such
Lender having notified the Administrative Agent, the Swingline Lender, any
Issuing Lender and/or any Credit Party (x) that it does not intend to comply
with its obligations under Sections 1.01, Section 1.04 or Section 3, as the case
may be, in circumstances where such non-compliance would constitute a breach of
such Lender’s obligations under the respective Section or (y) of the events
described in preceding clause (ii); provided that, for purposes of (and only for
purposes of) Section 1.01(b), Section 2.03(b) and Section 1.15 and any
documentation entered into pursuant to the Back-Stop Arrangements (and the term
“Defaulting Lender” as used therein), the term “Lender Default”

-65-



--------------------------------------------------------------------------------



 



shall also include, as to any Lender, (a) any Affiliate of such Lender that has
“control” (within the meaning provided in the definition of “Affiliate”) of such
Lender having been deemed insolvent or having become the subject of a bankruptcy
or insolvency proceeding or a takeover by a regulatory authority, unless the
Administrative Agent, the Swingline Lender, and each Issuing Lender shall have
determined in their sole discretion that such Lender intends and has all
necessary regulatory and judicial approvals required to enable it to continue to
perform its obligations as a Lender hereunder (provided that a Lender Default
shall not be deemed to have occurred with respect to a Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or such
Affiliate thereof by a regulatory authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such regulatory authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender), (b) any previously cured “Lender Default” of such Lender under
this Agreement, unless such Lender Default has ceased to exist for a period of
at least 90 consecutive days, (c) any default by such Lender with respect to its
obligations under any other credit facility to which it is a party and which the
Swingline Lender, any Issuing Lender or the Administrative Agent believes in
good faith has occurred and is continuing, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such default is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding under such credit facility (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied and (d) the failure of such Lender to make
available its portion of any Borrowing (including any Mandatory Borrowing) or to
fund its portion of any unreimbursed payment with respect to a Letter of Credit
pursuant to Section 2.04(c) within two (2) Business Days of the date (x) the
Administrative Agent (in its capacity as a Lender) or (y) Lenders constituting
the Required Lenders with Commitments has or have, as applicable, funded its or
their portion thereof.
          “Letter of Credit” shall have the meaning provided in Section 2.01(a).
          “Letter of Credit Back-Stop Arrangements” shall mean, with respect to
any Letter of Credit, arrangements satisfactory to the Issuing Lender entered
into by the Issuing Lender and the Borrower to eliminate or protect against such
Issuing Lender’s risk with respect to each Defaulting Lender’s participation in
Letters of Credit issued by such Issuing Lender (which arrangements are hereby
consented to by the Lenders), by cash collateralizing and/or providing backstop
letters of credit in respect of each Defaulting Lender’s Percentage of the
Letter of Credit Outstandings with respect to such Letters of Credit.
          “Letter of Credit Exposure” shall mean, at any time, the aggregate
amount of all Letter of Credit Outstandings at such time in respect of Letters
of Credit. The Letter of Credit Exposure of any Lender at any time shall be its
Percentage of the aggregate Letter of Credit Exposure at such time.
          “Letter of Credit Fee” shall have the meaning provided in
Section 3.01(b).

-66-



--------------------------------------------------------------------------------



 



          “Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the aggregate Stated Amount of all outstanding Letters of Credit and
(ii) the amount of all Unpaid Drawings.
          “Letter of Credit Request” shall mean any request for the issuance of
a Letter of Credit made by the Borrower pursuant to Section 2.03(a).
          “Leverage Ratio” shall mean, at any date of determination, the ratio
of Consolidated Indebtedness (but excluding any Indebtedness arising in the
ordinary course of business in connection with any Other Hedging Agreements
entered into with respect to commodities values, and which are bona fide hedging
activities and are not for speculative purposes, to the extent such Indebtedness
is (a) cash collateralized or (b) supported by a Letter of Credit) on such date
to Consolidated EBITDA for the Test Period last ended on or prior to such date.
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
          “Loan” shall mean each Revolving Loan and each Swingline Loan.
          “Mandatory Borrowing” shall have the meaning provided in
Section 1.01(c).
          “Margin Regulations” shall mean Regulation T, Regulation U and
Regulation X.
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Effect” shall mean (i) a material adverse effect on
the property, assets, nature of assets, operations, liabilities or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
or (ii) a material adverse effect (x) on the rights or remedies of the
Administrative Agent or the Lenders under this Agreement or any other Credit
Document or (y) on the ability of the Credit Parties taken as a whole to perform
their obligations to the Administrative Agent or the Lenders under this
Agreement or any other Credit Document.
          “Maturity Date” shall mean May 20, 2016 or the applicable anniversary
thereof as determined in accordance with Section 3.04.
          “Maturity Extension Request” shall have the meaning provided in
Section 3.04.
          “Maximum Swingline Amount” shall mean $50,000,000.
          “Minimum Borrowing Amount” shall mean (i) for Revolving Loans
$1,000,000 and (ii) for Swingline Loans, $100,000.
          “Moody’s” shall mean Moody’s Investors Service, Inc.

-67-



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Borrower or a Subsidiary of
the Borrower or an ERISA Affiliate and each such plan for the five year period
immediately following the latest date on which the Borrower, any Subsidiaries of
the Borrower or any ERISA Affiliates maintained, contributed to or had an
obligation to contribute to such plan.
          “Non-Defaulting Lender” shall mean and include each Lender other than
a Defaulting Lender.
          “Note” shall mean each Revolving Note and the Swingline Note.
          “Notice of Borrowing” shall have the meaning provided in Section 1.03.
          “Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.06.
          “Notice Office” shall mean the office of the Administrative Agent
located at 5022 Gate Parkway, Building 200, Jacksonville, Florida 32256, Attn:
Melissa Brennan (telephone: (904) 527-6534) or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
          “Obligations” shall mean all amounts owing to any Agent, any Issuing
Lender or any Lender pursuant to the terms of this Agreement or any other Credit
Document.
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements or other similar agreements or arrangements designed to
protect against the fluctuations in currency or commodity values.
          “Participant” shall have the meaning provided in Section 2.04(a).
          “Payment Office” shall mean the office of the Administrative Agent
located at 5022 Gate Parkway, Building 200, Jacksonville, Florida 32256, Attn:
Melissa Brennan, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Percentage” of any Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Commitment of such
Lender at such time and the denominator of which is the Total Commitment at such
time, provided that if the Percentage of any Lender is to be determined after
the Total Commitment has been terminated, then the Percentages of the Lenders
shall be determined immediately prior (and without giving effect) to such
termination (but giving effect to assignments made thereafter in accordance with
the terms hereof); provided, further, that in the case of Section 1.15 when a
Defaulting Lender shall exist, “Percentage” shall mean the percentage of the
Total Commitments (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment.

-68-



--------------------------------------------------------------------------------



 



          “Permitted Holders” shall mean the descendants of William H. Flowers,
Sr. and members of their immediate families.
          “Permitted Borrower Indebtedness” shall mean any Indebtedness incurred
by the Borrower after the Restatement Effective Date, so long as (i) both before
and immediately after giving effect to the incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing, (ii) based on
calculations made by an Authorized Representative of the Borrower, the Borrower
and its Subsidiaries shall be in compliance with the financial covenant
contained in Section 9.07, both immediately before and after giving effect to
each incurrence of such Indebtedness and (iii) such Indebtedness (and any
guarantees thereof) shall rank pari passu or junior to the Obligations hereunder
and the Guaranteed Obligations.
          “Permitted Liens” shall have the meaning provided in Section 9.01.
          “Permitted Securitization” shall mean any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary of the
Borrower pursuant to which it may sell, convey, contribute to capital or
otherwise transfer (which sale, conveyance, contribution to capital or transfer
may include or be supported by the grant of a security interest) Receivables or
interests therein and all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables, any guarantees,
indemnities, warranties or other obligations or supporting obligations in
respect of such Receivables, any other assets that are customarily transferred
or in respect of which security interests are customarily granted in connection
with asset securitization transactions involving receivables similar to such
Receivables and any collections or proceeds of any of the foregoing
(collectively, the “Related Assets”) (i) to a trust, partnership, corporation or
other Person (other than the Borrower or any Subsidiary of the Borrower other
than a special purpose entity created for purposes of such transaction or
transactions), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of Indebtedness, fractional undivided interests or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such Receivables and Related Assets or interests in such
Receivables and Related Assets, or (ii) directly to one or more investors or
other purchasers (other than the Borrower or any Subsidiary of the Borrower
other than a special purpose entity created for purposes of such transaction or
transactions), it being understood that a Permitted Securitization may involve
(A) one or more sequential transfers or pledges of the same Receivables and
Related Assets, or interests therein, and all such transfers, pledges and
Indebtedness incurrences shall be part of and constitute a single Permitted
Securitization, and (B) periodic transfers or pledges of Receivables and/or
revolving transactions in which new Receivables and Related Assets, or interests
therein, are transferred or pledged upon collection of previously transferred or
pledged Receivables and Related Assets, or interests therein, provided that
(x) any such transactions shall provide for recourse to such Subsidiary of the
Borrower or the Borrower (as applicable) only in respect of the cash flows in
respect of such Receivables and Related Assets and to the extent of other
customary securitization undertakings in the jurisdiction relevant to such
transactions and (y) the aggregate amount of all such transactions constituting
“Permitted Securitizations” shall not exceed an aggregate amount equal to
$200,000,000 at any time outstanding. The “amount” or “principal amount” of any
Permitted Securitization shall be deemed at any time to be (1) the aggregate
principal, or stated amount, of the Indebtedness, fractional undivided interests
(which

-69-



--------------------------------------------------------------------------------



 



stated amount may be described as a “net investment” or similar term reflecting
the amount invested in such undivided interest) or other securities incurred or
issued pursuant to such Permitted Securitization, in each case outstanding at
such time, or (2) in the case of any Permitted Securitization in respect of
which no such Indebtedness, fractional undivided interests or securities are
incurred or issued, the cash purchase price paid by the buyer in connection with
its purchase of Receivables less the amount of collections received by the
Borrower or any Subsidiary of the Borrower in respect of such Receivables and
paid to such buyer, excluding any amounts applied to purchase fees or discount
or in the nature of interest.
          “Permitted Subsidiary Guarantee Obligations” shall mean (a) while the
Subsidiaries Guaranty is in effect (or required to be in effect in accordance
with the terms of the Credit Documents), any guarantee by a Subsidiary Guarantor
of Permitted Borrower Indebtedness and (b) at all other times any guarantee by a
Subsidiary of Permitted Borrower Indebtedness.
          “Permitted Subsidiary Indebtedness” shall mean any Indebtedness
incurred by any Subsidiary of the Borrower after the Restatement Effective Date
(other than (x) the Guaranteed Obligations and (y) Permitted Subsidiary
Guarantee Obligations), so long as (i) both before and immediately after giving
effect to the incurrence of such Indebtedness, no Default or Event of Default
shall have occurred and be continuing, (ii) based on calculations made by an
Authorized Representative of the Borrower, the Borrower and its Subsidiaries
shall be in compliance with the financial covenant contained in Section 9.07,
both immediately before and after giving effect to each incurrence of such
Indebtedness, (iii) such Indebtedness (and any guarantees thereof) shall rank
pari passu or junior to the Obligations hereunder and the Guaranteed
Obligations, as the case may be, (iv) the aggregate principal amount of all
Permitted Subsidiary Indebtedness incurred by Foreign Subsidiaries of the
Borrower shall not exceed at any time $1,000,000 and (v) the sum of (A) the
aggregate principal amount of all Permitted Subsidiary Indebtedness plus (B) the
aggregate principal amount of all Indebtedness (other than Permitted Subsidiary
Indebtedness) secured by Liens permitted pursuant to Section 9.01(xiii), shall
not exceed at any time $150,000,000.
          “Person” shall mean any individual, partnership, joint venture, firm,
limited liability company, corporation, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
          “Plan” shall mean any single-employer plan, as defined in Section 4001
of ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of), the Borrower or a Subsidiary of the Borrower or an
ERISA Affiliate and each such plan for the five year period immediately
following the latest date on which the Borrower, a Subsidiary of the Borrower or
an ERISA Affiliate maintained, contributed or had an obligation to contribute to
such plan.
          “Preferred Stock” as applied to the capital stock of any Person, means
capital stock of such Person of any class or classes (however designed) that
ranks prior, as to the payment of dividends or as to the distribution of assets
upon any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to shares of capital stock of any other class of such Person.

-70-



--------------------------------------------------------------------------------



 



          “Prime Lending Rate” shall mean the rate which DBAG announces from
time to time as its prime lending rate, the Prime Lending Rate to change when
and as such prime lending rate changes. The Prime Lending Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. DBAG may make commercial loans or other loans at rates of
interest at, above or below the Prime Lending Rate.
          “Qualified Preferred Stock” means any Preferred Stock of the Borrower,
the express terms of which shall provide that dividends thereon shall not be
required to be paid in cash at any time that such cash payment would be
prohibited by the terms of this Agreement or result in a Default or Event of
Default hereunder, and in either case which, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event (including an event which would constitute a
Change of Control), cannot mature and is not mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise, and is not redeemable, or required to be
repurchased, at the sole option of the holder thereof (including, without
limitation, upon the occurrence of an event which would constitute a Change of
Control), in whole or in part, on or prior to the first anniversary of the
Maturity Date.
          “Quarterly Payment Date” shall mean the last Business Day of each of
March, June, September and December, occurring after the Restatement Effective
Date.
          “RCRA” shall mean the Resource Conservation and Recovery Act, as the
same may be amended from time to time, 42 U.S.C. § 6901 et seq.
          “Receivables” shall mean accounts receivable (including all rights to
payment created by or arising from the sales of goods, leases of goods or the
rendition of services, no matter how evidenced (including in the form of chattel
paper) and whether or not earned by performance).
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
          “Register” shall have the meaning provided in Section 13.17.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.

-71-



--------------------------------------------------------------------------------



 



          “Related Assets” shall have the meaning provided in the definition of
Permitted Securitization.
          “Replaced Lender” shall have the meaning provided in Section 1.13.
          “Replacement Lender” shall have the meaning provided in Section 1.13.
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan other than those events as to which the 30-day
notice period is waived under subsection .22, .23, .25, .27, or .28 of PBGC
Regulation Section 4043.
          “Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding Commitments (or after the termination thereof, outstanding Revolving
Loans and Percentage of Swingline Loans and Letter of Credit Outstandings)
represent greater than 50% of the Total Commitment less the Revolving Loan
Commitments of all Defaulting Lenders (or after the termination thereof, the sum
of the then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).
          “Restatement Effective Date” shall have the meaning provided in
Section 13.10.
          “Returns” shall have the meaning provided in Section 7.09.
          “Revolving Loan” shall have the meaning provided in Section 1.01(a).
          “Revolving Note” shall have the meaning provided in Section 1.05(a).
          “S&P” shall mean Standard & Poor’s Rating Services.
          “Sale and Leaseback Transaction” shall mean any arrangement, directly
or indirectly, whereby a seller or transferor shall sell or otherwise transfer
any real or personal property and then or thereafter lease, or repurchase under
an extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.
          “Scheduled Existing Indebtedness” shall having the meaning provided in
Section 7.19.
          “SEC” shall have the meaning provided in Section 8.01(f).
          “Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Significant Acquisition” shall mean any Acquisition by the Borrower
or any of its Subsidiaries involving an Aggregate Consideration of $325,000,000
or more.
          “Specified Default” shall mean (x) any Default under Section 10.01 or
10.05 or (y) any Default under Section 10.03(ii) occurring as a result of the
failure by the Borrower to

-72-



--------------------------------------------------------------------------------



 



deliver the financial statements within the time period required by
Sections 8.01(a) or (b) (together with, in each case, the accompanying
certification required by Section 8.01(c)).
          “Start Date” shall have the meaning assigned that term in the
definitions of “Applicable Facility Fee Percentage” and “Applicable Margin”
contained herein.
          “Stated Amount” of each Letter of Credit shall, at any time, mean the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).
          “Subsidiaries Guaranty” shall have the meaning provided in
Section 5.06.
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, association, joint
venture or other entity in which such Person and/or one or more Subsidiaries of
such Person has more than a 50% Equity Interest at the time.
          “Subsidiary Guarantor” shall mean each Wholly-Owned Domestic
Subsidiary of the Borrower, unless and until such time as the respective
Subsidiary is released from all of its obligations under the Subsidiaries
Guaranty in accordance with the terms and provisions thereof.
          “Swingline Back-Stop Arrangements” shall mean arrangements
satisfactory to the Swingline Lender entered into between the Swingline Lender
and the Borrower to eliminate or protect against the Swingline Lender’s risk
with respect to each Defaulting Lender’s participation in Swingline Loans (which
arrangements are hereby consented to by the Lenders), by cash collateralizing
and/or providing backstop letters of credit in respect of such Defaulting
Lender’s Percentage of all Swingline Loan Exposure.
          “Swingline Expiry Date” shall mean the date which is five Business
Days prior to the Maturity Date.
          “Swingline Lender” shall mean DBAG.
          “Swingline Loan” shall have the meaning provided in Section 1.01(b).
          “Swingline Loan Exposure” shall mean, at any time, the aggregate
principal amount of all Swingline Loans outstanding at such time. The Swingline
Loan Exposure of any Lender at any time shall be its Percentage of the aggregate
Swingline Loan Exposure at such time.
          “Swingline Note” shall have the meaning provided in Section 1.05(a).
          “Syndication Agent” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.

-73-



--------------------------------------------------------------------------------



 



          “Tax Benefit” shall have the meaning set forth in Section 4.04(c).
          “Taxes” shall mean all taxes, assessments, charges, duties, fees,
levies or other governmental charges, including, without limitation, all
Federal, state, local, foreign and other income, franchise, profits, capital
gains, capital stock, transfer, sales, use, occupation, property, excise,
severance, windfall profits, stamp, license, payroll, withholding and other
taxes, assessments, charges, duties, fees, levies or other governmental charges
of any kind whatsoever (whether payable directly or by withholding and whether
or not requiring the filing of a Return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest and shall include any
liability for such amounts as a result either of being a member of a combined,
consolidated, unitary or affiliated group or of a contractual obligation to
indemnify any person or other entity.
          “Test Period” shall mean each period of four consecutive fiscal
quarters then last ended, in each case taken as one accounting period.
          “Total Commitment” shall mean, at any time, the sum of the Commitments
of each of the Lenders (including, without limitation, any Incremental Revolving
Loan Commitment added to the Total Commitment as contemplated in Section 1.14).
          “Total Unutilized Commitment” shall mean, at any time, an amount equal
to the remainder of (i) the Total Commitment then in effect, less (ii) the sum
of the aggregate principal amount of Revolving Loans and Swingline Loans
outstanding plus the then aggregate amount of Letter of Credit Outstandings.
          “Transaction” shall mean, collectively, (i) the repayment of all
outstanding loans and all other obligations under the Existing Credit Agreement,
(ii) the entering into of the Credit Documents on the Restatement Effective Date
and (iii) the payment of all fees and expenses in connection with the foregoing.
          “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan or a
Eurodollar Loan.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “Unfunded Current Liability” of any Plan means the amount, if any, by
which the actuarial present value of the accumulated benefits under the Plan as
of the close of its most recent plan year each exceeds the fair market value of
the assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.
          “United States” and “U.S.” shall each mean the United States of
America.
          “Unpaid Drawing” shall have the meaning provided for in
Section 2.05(a).
          “Unutilized Commitment” with respect to any Lender, at any time, shall
mean such Lender’s Commitment at such time less the sum of (i) the aggregate
outstanding principal

-74-



--------------------------------------------------------------------------------



 



amount of Revolving Loans made by such Lender and (ii) such Lender’s Percentage
of the Letter of Credit Outstandings at such time.
          “VIE Transaction” shall mean a transaction between the Borrower or any
Subsidiary and a Person where such Person is, because of the nature of such
transaction and the relationship of the parties, a variable interest entity
under FIN 46(r).
          “Wholly-Owned Domestic Subsidiary” of any Person shall mean each
Wholly-Owned Subsidiary of such Person which is also a Domestic Subsidiary.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock (other than director’s qualifying
shares) is at the time owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% Equity Interest at such time.
          “Withholding Taxes” shall have the meaning provided in
Section 4.04(a).
          11.02 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Credit Documents or any certificate or other document
made or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Credit Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms not defined in Section 1.01 shall have the respective
meanings given to them under GAAP, (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “will” shall be construed to have the same meaning and effect as
the word “shall”, and (iv) unless the context otherwise requires, any reference
herein (A) to any Person shall be construed to include such Person’s successors
and assigns and (B) the Borrower or any other Credit Party shall be construed to
include the Borrower or such Credit Party as debtor and debtor-in-possession and
any receiver or trustee the Borrower or any other Credit Party, as the case may
be, in any insolvency or liquidation proceeding.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          SECTION 12. The Agents.
          12.01 Appointment. The Lenders hereby irrevocably designate and
appoint (i) DBAG as Administrative Agent, (ii) DBSI as Lead Arranger, (iii) Bank
of America, N.A. as Syndication Agent and (iv) each of COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “Rabobank Nederland”, New York Branch, Branch
Banking and Trust Company, and Regions Bank, as Co-Documentation Agents, in each
case to act as

-75-



--------------------------------------------------------------------------------



 



specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, each Agent to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of such Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. Each Agent
may perform any of its duties hereunder by or through its respective officers,
directors, agents, employees or affiliates.
          12.02 Nature of Duties. No Agent shall have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. No Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of each Agent shall be mechanical and
administrative in nature; no Agent shall have by reason of this Agreement or any
other Credit Document a fiduciary relationship in respect of any Lender or the
holder of any Note; and nothing in this Agreement or any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect of this Agreement or any other Credit
Document except as expressly set forth herein or therein.
          12.03 Lack of Reliance on the Agents. Independently and without
reliance upon any Agent, each Lender and the holder of each Note, to the extent
it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of the Borrower
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of the Borrower and its
Subsidiaries and, except as expressly provided in this Agreement, no Agent shall
have any duty or responsibility, either initially or on a continuing basis, to
provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. No Agent nor any of its
affiliates or any of its officers, directors, agents, or employees shall be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Borrower and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.
          12.04 Certain Rights of the Agents. If any Agent shall request
instructions from the Required Lenders with respect to any act or action
(including any failure to act) in connection with this Agreement or any other
Credit Document, such Agent shall be entitled to refrain from such act or taking
such action unless and until such Agent shall have received instructions from
the Required Lenders; and such Agent shall not incur liability to any Person by
reason of so

-76-



--------------------------------------------------------------------------------



 



refraining. Without limiting the foregoing, no Lender or holder of any Note
shall have any right of action whatsoever against any Agent as a result of such
Agent acting or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders.
          12.05 Reliance. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that such Agent believed to be the proper Person, and, with respect
to all legal matters pertaining to this Agreement and any other Credit Document
and its duties hereunder and thereunder, upon advice of counsel selected by such
Agent (which may be counsel for the Credit Parties).
          12.06 Indemnification. To the extent any Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify such Agent (and any affiliate thereof), in proportion to
their respective “percentages” as used in determining the Required Lenders
(determined as if there were no Defaulting Lenders), for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements of whatsoever kind or nature
which may be imposed on, asserted against or incurred by such Agent (or any
affiliate thereof) in performing its duties hereunder or under any other Credit
Document or in any way relating to or arising out of this Agreement or any other
Credit Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
(or such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).
          12.07 The Agent in its Individual Capacity. With respect to its
obligation to make Loans and participate in Letters of Credit under this
Agreement (if any), each Agent shall have the rights and powers specified herein
for a “Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lenders,” “Required
Lenders,” “holders of Notes” or any similar terms shall, unless the context
clearly otherwise indicates, include such Agent in its individual capacity. Each
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
          12.08 Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be

-77-



--------------------------------------------------------------------------------



 



conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.
          12.09 Resignation by the Agents. (a) The Administrative Agent may
resign from the performance of all its functions and duties hereunder and/or
under the other Credit Documents at any time by giving 15 Business Days’ prior
written notice to the Lenders. Any such resignation by an Administrative Agent
hereunder shall also constitute its resignation as an Issuing Lender and the
Swingline Lender, in which case the resigning Administrative Agent (x) shall not
be required to issue any further Letters of Credit or make any additional
Swingline Loans hereunder and (y) shall maintain all of its rights as Issuing
Lender or Swingline Lender, as the case may be, with respect to any Letters of
Credit issued by it, or Swingline Loans made by it, prior to the date of such
resignation. Such resignation shall take effect upon the appointment of a
successor Administrative Agent (which successor Administrative Agent shall
assume the roles of Issuing Lender and Swingline Lender) pursuant to clauses
(b) and (c) below or as otherwise provided below.
          (b) Upon any such notice of resignation, the Required Lenders shall,
with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed and shall not be required at any time when an Event of
Default exists), appoint a successor Administrative Agent (which successor
Administrative Agent shall assume the roles of Issuing Lender and Swingline
Lender) hereunder or thereunder who shall be a commercial bank or trust company.
          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed and shall not be required at any time when an Event of Default exists),
shall then appoint a successor Administrative Agent (which successor
Administrative Agent shall assume the roles of Issuing Lender and Swingline
Lender) who shall serve as Administrative Agent hereunder or thereunder until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 20th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          (f) Each of the other Agents may resign from the performance of all of
their respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving five Business Day’s prior written notice to the
Administrative Agent. Such resignation shall take effect at the end of such five
Business Day period after the respective notice is given to the Administrative
Agent.
          (g) Upon a resignation of any Agent pursuant to this Section 12.09,
such Agent shall remain indemnified to the extent provided in this Agreement and
the other Credit Documents and the provisions of this Section 12 (and the
analogous provisions of the other

-78-



--------------------------------------------------------------------------------



 



Credit Documents) shall continue in effect for the benefit of such Agent for all
of its actions and inactions while serving as an Agent.
          12.10 Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary of the Borrower, the
Required Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Credit Document except (i) as specifically provided
in this Agreement or any other Credit Document, (ii) the information provided to
the Administrative Agent by the Borrower under Section 8.01 and (iii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of the Administrative Agent at the time of
receipt of such request and then only in accordance with such specific request.
          12.11 The Syndication Agent, the Co-Documentation Agents and the Lead
Arranger. Notwithstanding any other provision of this Agreement or any provision
of any other Credit Document, the Syndication Agent, each Co-Documentation
Agent, and the Lead Arranger are named as such for recognition purposes only,
and in their respective capacities as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that (x) the Syndication Agent, each Co-Documentation
Agent and the Lead Arranger shall be entitled to all indemnification and
reimbursement rights in favor of “Agents” as provided for under Sections 12.06
and 13.01 and (y) the Agents shall have all approval rights specifically
provided in this Agreement. Without limitation of the foregoing, none of the
Syndication Agent, the Co-Documentation Agents or the Lead Arranger shall,
solely by reason of this Agreement or any other Credit Documents, have any
fiduciary relationship in respect of any Lender or any other Person.
          12.12 Nature of Duties. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents. Neither the Administrative Agent nor any of
its officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
          SECTION 13. Miscellaneous.
          13.01 Payment of Expenses, etc. The Borrower shall: (i) whether or not
the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and

-79-



--------------------------------------------------------------------------------



 



expenses of (w) the Administrative Agent and the Lead Arranger (including,
without limitation, the reasonable fees and disbursements of White & Case LLP)
in connection with the preparation, execution and delivery of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein and any amendment, waiver or consent relating hereto or thereto,
(x) each of the Administrative Agent and the Lead Arranger in connection with
its syndication efforts with respect to this Agreement, (y) the Administrative
Agent, each Issuing Lender and the Swingline Lender in connection with the
Back-Stop Arrangements entered into by such Persons and (z) each of the
Administrative Agent and the Lead Arranger and, following and during the
continuation of an Event of Default, each of the Issuing Lenders and Lenders in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein (including,
without limitation, the reasonable fees and disbursements of counsel and
consultants for the Administrative Agent and the Lead Arranger and, following
and during the continuation of an Event of Default, for each of the Lenders) in
each case promptly following receipt of a reasonably detailed invoice therefor;
(ii) pay and hold each of the Lenders harmless from and against any and all
present and future stamp, documentary, transfer, sales and use, value added,
excise and other similar taxes with respect to the foregoing matters and hold
each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Lender) to pay such taxes; and (iii) indemnify each Agent
and each Lender (including in its capacity as an Issuing Lender), and each of
their respective officers, directors, employees, representatives, affiliates,
advisors and agents from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent or any
Lender is a party thereto) related to the entering into and/or performance of
this Agreement or any other Credit Document or the use of any Letter of Credit
or the proceeds of any Loans hereunder or the consummation of any transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials in the air, surface
water or groundwater or on the surface or subsurface of any Real Property owned
or at any time operated by the Borrower or any of its Subsidiaries, the
generation, storage, transportation, handling or disposal of Hazardous Materials
at any location, whether or not owned or operated by the Borrower or any of its
Subsidiaries, the non-compliance of any Real Property with foreign, federal,
state and local laws, regulations, and ordinances (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against the Borrower, any of its Subsidiaries, or any Real Property owned or at
any time operated by the Borrower or any of its Subsidiaries, including, in each
case, without limitation, the reasonable fees and disbursements of counsel and
other consultants incurred in connection with any such investigation, litigation
or other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the g ross negligence or willful
misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). To the extent
that the undertaking to indemnify, pay or hold harmless any Agent or any Lender
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrower shall make the maximum

-80-



--------------------------------------------------------------------------------



 



contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.
          13.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent, such Issuing Lender or such Lender wherever located) to or
for the credit or the account of any Credit Party against and on account of the
Obligations and liabilities of all Credit Parties to the Administrative Agent,
such Issuing Lender or such Lender under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.
          13.03 Notices. (a) Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, telecopier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered: if to the Borrower, at
the Borrower’s address specified opposite its signature below; if to any other
Credit Party, at such Credit Party’s address set forth in the Subsidiaries
Guaranty; if to any Lender, at its address specified on Schedule II below; and
if to the Administrative Agent, at the Notice Office; or, as to any Credit Party
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent and the Borrower shall not be
effective until received by the Administrative Agent or the Borrower, as the
case may be.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 1 unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
and the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

-81-



--------------------------------------------------------------------------------



 



          13.04 Benefit of Agreement. (a) This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that the Borrower may not
assign or transfer any of its rights, obligations or interest hereunder or under
any other Credit Document without the prior written consent of all of the
Lenders and, provided further, that although any Lender may transfer, assign or
grant participations in its rights hereunder, such Lender shall remain a
“Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Commitment hereunder except as provided in Section 13.04(b)) and
the transferee, assignee or participant, as the case may be, shall not
constitute a “Lender” hereunder and, provided further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Revolving Loan or Note or extend the expiry
date of any Letter of Credit beyond the Maturity Date, or reduce the rate or
extend the time of payment of interest or Fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Total
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof) or (ii) consent to the assignment or transfer by the Borrower of any of
their rights and obligations under this Agreement. In the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation. Notwithstanding anything in this Section 13.04(a) to
the contrary, any bank or other lending institution that is a member of the Farm
Credit System that (A) has purchased a participation or sub-participation in the
minimum amount of $10,000,000 on or after the Restatement Effective Date,
(B) is, by written notice to the Borrower and the Administrative Agent (“Voting
Participant Notification”), designated by the selling Lender as being entitled
to be accorded the rights of a Voting Participant hereunder (any bank or other
lending institution that is a member of the Farm Credit System so designated
being called a “Voting Participant”) and (C) receives the prior written consent
of the Borrower and the Administrative Agent to become a Voting Participant,
shall be entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such participant
or sub-participant were a Lender, on any matter requiring or allowing a Lender
to provide or withhold its consent, or to otherwise vote on any proposed action.
To be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (1) state the full name, as well as all contact information
required of an assignee in any Assignment and Assumption Agreement and (2) state
the dollar amount of the participation or sub-participation purchased. The
Borrower and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph.
Notwithstanding the foregoing, each bank or other lending institution that is a
member of the Farm Credit System designated as a Voting Participant in
Schedule VII hereto shall be a Voting Participant without

-82-



--------------------------------------------------------------------------------



 



delivery of a Voting Participant Notification and without the prior written
consent of the Borrower and the Administrative Agent.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitment and related outstanding Obligations hereunder (or, if the Commitments
have terminated, its outstanding Obligations) to (i)(A) its parent company
and/or any affiliate of such Lender which is at least 50% owned by such Lender
or its parent company or (B) to one or more other Lenders or any affiliate of
such Lender which is at least 50% owned by such other Lender or its parent
company, provided, that no such assignment may be made to any such Person that
is, or would at such time constitute, a Defaulting Lender or (ii) in the case of
any Lender that is a fund that invests in bank loans, any other fund that
invests in bank loans and is managed by the same investment advisor of any
Lender or by an Affiliate of such investment advisor or (y) assign all, or if
less than all, a portion equal to at least $5,000,000 in the aggregate for the
assigning Lender or assigning Lenders, of such Commitments and related
outstanding Obligations hereunder (or, if the Commitments have terminated, its
outstanding Obligations) to one or more Eligible Transferees (treating any fund
that invests in bank loans and any other fund that invests in bank loans and is
managed or advised by the same investment advisor of such fund or by an
Affiliate of such investment advisor as a single Eligible Transferee), each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement, provided that (i) at such time
Schedule I shall be deemed modified to reflect the Commitment of such new Lender
and of the existing Lenders, (ii) at the request of the assignee Lender, and
upon surrender of the relevant Revolving Notes or the provision of a customary
lost note indemnification agreement from the assignor or assignee Lender, as the
case may be, new Revolving Notes will be issued, at the Borrowers’ expense, to
such new Lender and to the assigning Lender, such new Revolving Notes to be in
conformity with the requirements of Section 1.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments,
(iii) the consent of the Administrative Agent, each Issuing Lender and, at any
time when no Default or Event of Default is in existence, the Borrower shall be
required in connection with any such assignment pursuant to clause (y) above
(each of which consents shall not be unreasonably withheld or delayed), provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof, and (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption Agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent) and, provided further, that
such transfer or assignment will not be effective until recorded by the
Administrative Agent on the Register pursuant to Section 13.17 hereof. To the
extent of any assignment pursuant to this Section 13.04(b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
Commitments and related assigned Obligations (it being understood that, in the
event that an assigning Lender assigns all of its Commitments and related
outstanding Obligations hereunder, the indemnification provisions under this
Agreement (including, without limitation, Section 1.10, 1.11, 2.06, 4.04, 13.01
and 13.06) shall, in any event, survive as to such assigning Lender). At the
time of each assignment pursuant to this Section 13.04(b) to a Person which is
not already a Lender hereunder and which is not a United States person (as such
term is

-83-



--------------------------------------------------------------------------------



 



defined in Section 7701(a)(30) of the Code) for Federal income tax purposes, the
respective assignee Lender shall provide to the Borrower and the Administrative
Agent the appropriate Internal Revenue Service Forms (and, if applicable a
Section 4.04(b)(ii) Certificate) described in Section 4.04(b). To the extent
that an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 1.13 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 1.10,
1.11, 2.06 or 4.04 greater than those being charged by the respective assigning
Lender prior to such assignment, then the Borrower shall not be obligated to pay
such greater increased costs (although the Borrower shall be obligated to pay
any other increased costs of the type described above resulting from changes
after the date of the respective assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of either the
Borrower or the Administrative Agent), any Lender which is a fund may pledge all
or any portion of its Notes or Loans to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to its trustee or such collateral agent, as the case may be. No pledge pursuant
to this clause (c) shall release the transferor Lender from any of its
obligations hereunder.
          13.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender or any holder of any Note in exercising any right,
power or privilege hereunder or under any other Credit Document and no course of
dealing between the Borrower or any other Credit Party and any Agent, any
Issuing Lender or any Lender or the holder of any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which any Agent, any Issuing Lender or any Lender or
the holder of any Note would otherwise have. No notice to or demand on any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of any Agent, any Issuing Lender or any Lender or the holder of any Note
to any other or further action in any circumstances without notice or demand.
          13.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings, Facility Fees or other Fees, of a sum which with

-84-



--------------------------------------------------------------------------------



 



respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations of the Borrower to such Lenders in such
amount as shall result in a proportional participation by all the Lenders in
such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
          13.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders), provided that except as otherwise specifically provided herein, all
computations of the Applicable Facility Fee Percentage and the Applicable
Margin, and all computations and all definitions (including accounting terms)
used in determining compliance with Sections 9.07 and 9.08, shall utilize
accounting principles and policies in conformity with those used to prepare the
historical financial statements referred to in Section 7.05(a).
          (b) All computations of interest on Eurodollar Loans and computations
of Fees hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or Fees are payable. All
computations of interest on Base Rate Loans shall be made on the basis of a year
of 365/366 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.
          13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO

-85-



--------------------------------------------------------------------------------



 



THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. THE
BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER
AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY AGENT, ANY LENDER OR
THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY
OTHER JURISDICTION.
          (b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          13.10 Effectiveness. This Agreement shall become effective on the date
(the “Restatement Effective Date”) on which (i) the Borrower, each Lender and
each Agent shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile) the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that same has been
signed and mailed to it and (ii) the conditions contained in Section 5 are met
to the reasonable satisfaction of the Administrative Agent and the Required
Lenders. Unless the Administrative Agent has received actual notice from the
Required Lenders that the conditions

-86-



--------------------------------------------------------------------------------



 



contained in Section 5 have not been met to its reasonable satisfaction, upon
the satisfaction of the condition described in clause (i) of the immediately
preceding sentence and upon the Administrative Agent’s good faith determination
that the conditions described in clause (ii) of the immediately preceding
sentence have been met, then the Restatement Effective Date shall have been
deemed to have occurred, regardless of any subsequent determination that one or
more of the conditions thereto had not been met (although the occurrence of the
Restatement Effective Date shall not release the Borrower from any liability for
failure to satisfy one or more of the applicable conditions contained in
Section 5). The Administrative Agent will give the Borrower and each Lender
prompt written notice of the occurrence of the Restatement Effective Date.
          13.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders (although additional parties may be added to (and annexes may
be modified to reflect such additions), and Subsidiaries of the Borrower may be
released from, the Subsidiaries Guaranty in accordance with the provisions
hereof and thereof without the consent of the other Credit Parties party thereto
or the Required Lenders), provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (other than, except with
respect to following clause (i), a Defaulting Lender) (with Obligations being
directly affected thereby in the case of following clause (i)), (i) extend the
final scheduled maturity of any Loan or Note, or extend the stated maturity of,
or any reimbursement obligation under, any Letter of Credit beyond the Maturity
Date, or reduce the rate or extend the time of payment of interest or Fees (it
being understood that any amendment or modification to the financial definitions
in this Agreement or to Section 13.07(a) shall not constitute a reduction in the
rate of interest or Fees for the purposes of this clause (i)), or reduce the
principal amount thereof, or reduce any reimbursement obligations under any
Letter of Credit, (ii) amend, modify or waive any provision of this
Section 13.12 (except for technical amendments with respect to additional
extensions of credit under this Agreement of the type which afford the
protections to such additional extensions of credit provided to the Commitments
on the Restatement Effective Date), (iii) reduce the percentage specified in the
definition of Required Lenders (it being understood and agreed that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Commitments are included on the Restatement
Effective Date) or (iv) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement; provided further, that
no such change, waiver, discharge or termination shall (1) in the case of any
such change, waiver, discharge or termination to or of any Incremental Revolving
Loan Commitment Agreement, without the consent of each Lender (other than a
Defaulting Lender) party thereto, amend, modify, waive or terminate such
Incremental Revolving Loan Commitment Agreement (it being understood and agreed
that any reduction to the Commitment of any Lender that is also party to any
Incremental Revolving Loan Commitment Agreement shall not require the consent of
such Lender by operation of this clause (1) to the extent such reduction is
otherwise permitted under this Agreement), (2) increase the Commitment of any
Lender over the amount thereof then in

-87-



--------------------------------------------------------------------------------



 



effect without the consent of such Lender (it being understood and agreed that
waivers or modifications of conditions precedent, covenants (including, without
limitation, by means of modifications to the financial definitions or
modifications in the method of calculation of any financial covenants), Defaults
or Events of Default or of a mandatory reduction in the Total Commitments shall
not constitute an increase of the Commitment of any Lender, and that an increase
in the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender), (3) without the consent of the
respective Issuing Lender or Issuing Lenders, amend, modify or waive any
provision of Section 2 with respect to Letters of Credit issued by it or alter
its rights or obligations with respect to Letters of Credit, (4) without the
consent of the Swingline Lender, amend, modify or waive any provision of
Sections 1.01(b) and (c) or alter its rights and obligations with respect to
Swingline Loans or (5) without the consent of each Agent affected thereby,
amend, modify or waive any provision of Section 12 as same applies to such Agent
or any other provision as same relates to the rights or obligations of such
Agent.
          (b) If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (iv), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 1.13 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitment in accordance with Sections 3.02(b) and/or 4.01(b), provided
that, unless the Commitments are terminated, and Loans repaid, pursuant to the
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Required
Lenders (determined before giving effect to the proposed action) shall
specifically consent thereto, provided further, that in any event the Borrower
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.12(a).
          (c) Notwithstanding anything to the contrary contained in clauses
(a) and (b) above of this Section 13.12, the Borrower, the Administrative Agent
and each Incremental RL Lender may, in accordance with the provisions of
Sections 1.14, enter into an Incremental Revolving Loan Commitment Agreement,
provided that after the execution, delivery and effectiveness of such
Incremental Revolving Loan Commitment Agreement, the Incremental RL Lender party
thereto, and any Incremental Revolving Loan Commitment created pursuant thereto,
shall be treated for all purposes hereunder as a Lender and as such Lender’s
Commitment, respectively.
          (d) Notwithstanding anything to the contrary herein any Credit
Document may be waived, amended, supplemented or modified pursuant to an
agreement or agreements in writing entered into by the Borrower and the
Administrative Agent (without the consent of any

-88-



--------------------------------------------------------------------------------



 



Lender) solely to cure a defect, ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents, (provided that prompt notice following any
such amendment, waiver, supplement or modification shall be given to the Lenders
by the Borrower and the Administrative Agent) and such amendment, waiver,
supplement or modification shall become effective without any further action or
consent of any other party to any Credit Document if the same is not objected to
in writing by the Required Lenders within ten (10) Business Days following
receipt of notice thereof.
          13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 1.10, 1.11, 2.06, 4.04, 12.06, 13.01 and 13.06 shall,
subject to Section 13.15 (to the extent applicable) survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Loans.
          13.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.10, 1.11, 2.06 or 4.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
          13.15 Limitation on Additional Amounts, etc. Notwithstanding anything
to the contrary contained in Sections 1.10, 1.11, 2.06 or 4.04 of this
Agreement, unless a Lender gives notice to the Borrower that they are obligated
to pay an amount under any such Section within 180 days after the later of
(x) the date the Lender incurs the respective increased costs, Taxes, loss,
expense or liability, reduction in amounts received or receivable or reduction
in return on capital or (y) the date such Lender has actual knowledge of its
incurrence of the respective increased costs, Taxes, loss, expense or liability,
reductions in amounts received or receivable or reduction in return on capital,
then such Lender shall only be entitled to be compensated for such amount by the
Borrower pursuant to said Section 1.10, 1.11, 2.06 or 4.04, as the case may be,
to the extent the costs, Taxes, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital are incurred or
suffered on or after the date which occurs 180 days prior to such Lender giving
notice to the Borrowers that it is obligated to pay the respective amounts
pursuant to said Section 1.10, 1.11, 2.06 or 4.04, as the case may be. This
Section 13.15 shall have no applicability to any Section of this Agreement other
than said Sections 1.10, 1.11, 2.06 and 4.04.
          13.16 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 13.16, each Lender agrees that it will not disclose without the
prior consent of the Borrower (other than to its officers, directors, employees,
auditors, agents, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any information with respect to the Borrower or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document and which is designated by

-89-



--------------------------------------------------------------------------------



 



the Borrower to the Lenders in writing as confidential, provided that any Lender
may disclose any such information (a) as has become generally available to the
public, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or Federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or similar organizations (whether
in the United States or elsewhere) or their successors, (c) as may be required
or appropriate in respect to any summons or subpoena or in connection with any
litigation, (d) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (e) to any Agent, and (f) to any prospective or
actual transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee agrees to be subject to the
provisions contained in this Section 13.16.
          (b) The Borrower hereby acknowledges and agrees that each Lender may
share with any of its Affiliates any information related to the Borrower or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Borrower and its
Subsidiaries), provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender.
          13.17 Register. The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent, solely for purposes of this
Section 13.17, to maintain a register (the “Register”) on which it will record
the Commitments from time to time of each of the Lenders, the Loans made by each
of the Lenders and each repayment in respect of the principal amount of the
Loans of each Lender. The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error. Failure to make any such
recordation, or any error in such recordation shall not affect the Borrower’s
obligations in respect of such Loans. With respect to any Lender, the transfer
of the Commitments of such Lender and the rights to the principal of, and
interest on, any Revolving Loan made pursuant to such Commitments shall not be
effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Commitments and Revolving
Loans and prior to such recordation all amounts owing to the transferor with
respect to such Commitments and Revolving Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments and Revolving Loans shall be recorded by the Administrative Agent on
the Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Revolving Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note evidencing such Revolving Loan, and thereupon one or more new Revolving
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender. The registration of any provision of
Incremental Revolving Loan Commitments pursuant to Sections 1.14 shall be
recorded by the Administrative Agent on the Register only upon the acceptance of
the Administrative Agent of a properly executed and delivered Incremental
Revolving Loan Commitment Agreement. Coincident with the delivery of such
Incremental Revolving Loan Commitment Agreement for acceptance and registration
of the provision of an Incremental Revolving Loan Commitment, or as soon
thereafter as practicable, new Revolving Notes, as the case may be, shall be
issued to the respective Incremental RL Lender at the request of such
Incremental RL

-90-



--------------------------------------------------------------------------------



 



Lender. The Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under this Section 13.17.
          13.18 USA Patriot Act Notice. Each Lender subject to the USA PATRIOT
Improvement and Reauthorization Act, Pub. L. 109-177 (signed into law March 9,
2009) (as amended from time to time, the “Patriot Act”) hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower and the other
Credit Parties and other information that will allow such Lender to identify the
Borrower and the other Credit Parties in accordance with the Patriot Act and the
Borrower agrees to provide such information from time to time to any Lender.
          13.19 Post-Closing Actions. Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents (including
Sections 5.03 and 5.04), the parties hereto acknowledge and agree that no later
than 45 days following the Restatement Effective Date (with it being understood
and agreed that such actions shall not be required to be taken until such time),
so long as the Subsidiary Guaranty has not been released in accordance with the
terms of the Credit Documents (including pursuant to Section 8.10 hereof and
Section 21(b) of the Subsidiaries Guaranty), the Administrative Agent shall have
received (x) a certificate, dated as of the date of delivery thereof, signed by
an Authorized Representative of each Subsidiary Guarantor, and attested to by
another Authorized Representative of such Subsidiary Guarantor, in the form of
Exhibit F with appropriate insertions, together with copies of the certificate
of incorporation and by-laws (or equivalent organizational documents) of such
Subsidiary Guarantor, and the resolutions of such Subsidiary Guarantor referred
to in such certificate and (y) legal opinions in respect of the Subsidiary
Guarantors from outside counsel (with respect to opinions rendered, as
applicable, under New York law, Georgia law, Delaware law, and the law of each
other applicable jurisdiction in which such outside counsel is licensed and
qualified to render financing opinions) and internal counsel (with respect to
all other applicable jurisdictions), with all of the foregoing to be in form and
substance reasonably acceptable to the Administrative Agent.
          All conditions precedent and representations contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described above within the time periods required above, rather than as elsewhere
provided in the Credit Documents), provided that to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Restatement Effective Date, the respective representation and
warranty shall be required to be true and correct in all material respects at
the time the respective action is taken (or was required to be taken) in
accordance with the foregoing provisions of this Section 13.19. The acceptance
of the benefits of each Credit Event shall constitute a representation, warranty
and covenant by the Borrower to each of the Lenders that the actions required
pursuant to this Section 13.19 will be, or have been, taken within the relevant
time periods referred to in this Section 13.19 and that, at such time, all
representations and warranties contained in this Agreement and the other Credit
Documents shall then be true and correct without any modification pursuant to
this Section 13.19, and the parties hereto acknowledge and agree that

-91-



--------------------------------------------------------------------------------



 



the failure to take any of the actions required above, within the relevant time
periods required above, shall give rise to an immediate Event of Default
pursuant to this Agreement.
          13.20 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
*           *           *

-92-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.
Address:

              1919 Flowers Circle
Thomasville, GA 31757   FLOWERS FOODS, INC.
 
           
 
  By:   /s/ R. Steve Kinsey    
Telephone: (229) 226-9110
     
 
Name: R. Steve Kinsey    
Facsimile: (229) 225-3808
      Title: Executive Vice President and    
Attention: Secretary and General Counsel
                Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH,
Individually and as Administrative Agent
      By:   /s/ Frederick W. Laird         Name:   Frederick W. Laird       
Title:   Managing Director            By:   /s/ Heidi Sandquist         Name:  
Heidi Sandquist        Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., Individually and as
Syndication Agent
      By:   /s/ David L. Catherall         Name:   David L. Catherall       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH,
Individually and as Co-Documentation Agent
      By:   /s/ Theodore W. Cox         Name:   Theodore W. Cox        Title:  
Executive Director            By:   /s/ Brett Delfino         Name:   Brett
Delfino        Title:   Executive Director   

 



--------------------------------------------------------------------------------



 



         

            BRANCH BANKING AND TRUST COMPANY,
Individually and as Co-Documentation Agent
      By:   /s/ Bradley B. Sands         Name:   Bradley B. Sands       
Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            REGIONS BANK, Individually and as
Co-Documentation Agent
      By:   /s/         Name:           Title:   Executive Vice President   

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF OCTOBER 24,
2003 AND AMENDED AND RESTATED AS OF
OCTOBER 29, 2004 AND FURTHER
AMENDED AND RESTATED AS OF JUNE 6,
2006 AND FURTHER AMENDED AND
RESTATED AS OF MAY 20, 2011, AMONG
FLOWERS FOODS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Jessica L. Fabrizi         Name:   Jessica L. Fabrizi       
Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF OCTOBER 24,
2003 AND AMENDED AND RESTATED AS OF
OCTOBER 29, 2004 AND FURTHER
AMENDED AND RESTATED AS OF JUNE 6,
2006 AND FURTHER AMENDED AND
RESTATED AS OF MAY 20, 2011, AMONG
FLOWERS FOODS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

NORTHERN TRUST COMPANY
      By:   /s/ John C. Canty         Name:   John C. Canty        Title:  
Senior Vice President — Division Manager   

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF OCTOBER 24,
2003 AND AMENDED AND RESTATED AS OF
OCTOBER 29, 2004 AND FURTHER
AMENDED AND RESTATED AS OF JUNE 6,
2006 AND FURTHER AMENDED AND
RESTATED AS OF MAY 20, 2011, AMONG
FLOWERS FOODS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

WELLS FARGO BANK, N.A.
      By:   /s/ Elaine Eaton         Name:   Elaine Eaton        Title:   Senior
Vice President   

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF OCTOBER 24,
2003 AND AMENDED AND RESTATED AS OF
OCTOBER 29, 2004 AND FURTHER
AMENDED AND RESTATED AS OF JUNE 6,
2006 AND FURTHER AMENDED AND
RESTATED AS OF MAY 20, 2011, AMONG
FLOWERS FOODS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

ROYAL BANK OF CANADA
      By:   /s/ Gordon MacArthur         Name:   Gordon MacArthur       
Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF OCTOBER 24,
2003 AND AMENDED AND RESTATED AS OF
OCTOBER 29, 2004 AND FURTHER
AMENDED AND RESTATED AS OF JUNE 6,
2006 AND FURTHER AMENDED AND
RESTATED AS OF MAY 20, 2011, AMONG
FLOWERS FOODS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

RBC BANK (USA)
      By:   /s/ Heather Allen         Name:   Heather Allen        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF OCTOBER 24,
2003 AND AMENDED AND RESTATED AS OF
OCTOBER 29, 2004 AND FURTHER
AMENDED AND RESTATED AS OF JUNE 6,
2006 AND FURTHER AMENDED AND
RESTATED AS OF MAY 20, 2011, AMONG
FLOWERS FOODS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

AGFIRST FARM CREDIT BANK
      By:   /s/ John W. Burnside Jr.         Name:   John W. Burnside Jr.       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF OCTOBER 24,
2003 AND AMENDED AND RESTATED AS OF
OCTOBER 29, 2004 AND FURTHER
AMENDED AND RESTATED AS OF JUNE 6,
2006 AND FURTHER AMENDED AND
RESTATED AS OF MAY 20, 2011, AMONG
FLOWERS FOODS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

COBANK, ACB
      By:   /s/ Hal Nelson         Name:   Hal Nelson        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF OCTOBER 24,
2003 AND AMENDED AND RESTATED AS OF
OCTOBER 29, 2004 AND FURTHER
AMENDED AND RESTATED AS OF JUNE 6,
2006 AND FURTHER AMENDED AND
RESTATED AS OF MAY 20, 2011, AMONG
FLOWERS FOODS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

FARM CREDIT SERVICES OF AMERICA PCA
      By:   /s/ Curt A. Brown         Name:   Curt A. Brown        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF OCTOBER 24,
2003 AND AMENDED AND RESTATED AS OF
OCTOBER 29, 2004 AND FURTHER
AMENDED AND RESTATED AS OF JUNE 6,
2006 AND FURTHER AMENDED AND
RESTATED AS OF MAY 20, 2011, AMONG
FLOWERS FOODS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT


NAME OF INSTITUTION:

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA
      By:   /s/ Alfred S. Compton, Jr.         Name:   Alfred S. Compton, Jr.   
    Title:   Senior Vice President/Managing Director   

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF OCTOBER 24,
2003 AND AMENDED AND RESTATED AS OF
OCTOBER 29, 2004 AND FURTHER
AMENDED AND RESTATED AS OF JUNE 6,
2006 AND FURTHER AMENDED AND
RESTATED AS OF MAY 20, 2011, AMONG
FLOWERS FOODS, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME AND
DEUTSCHE BANK AG NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

SUNTRUST BANK
      By:   /s/ M. Gabe Bonfield         Name:   M. Gabe Bonfield       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

Schedule I
COMMITMENTS

          Lender   Commitment  
Deutsche Bank AG New York Branch
  $ 51,000,000  
Bank of America, N.A.
  $ 45,000,000  
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “Rabobank Nederland”, New
York Branch
  $ 45,000,000  
Branch Banking and Trust Company
  $ 45,000,000  
Regions Bank
  $ 45,000,000  
PNC Bank, National Association
  $ 36,000,000  
Northern Trust Company
  $ 36,000,000  
Wells Fargo Bank, National Association
  $ 36,000,000  
Royal Bank of Canada
  $ 19,000,000  
RBC Bank (USA)
  $ 17,000,000  
AgFirst Farm Credit Bank
  $ 25,000,000  
CoBank, ACB
  $ 25,000,000  
Farm Credit Services of America, PCA
  $ 25,000,000  
GreenStone Farm Credit Services, FLCA/ACA
  $ 25,000,000  
SunTrust Bank
  $ 25,000,000  
 
         
Total
  $ 500,000,000  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. Amount and Terms of Credit
    1  
 
       
1.01 Commitments
    1  
1.02 Minimum Amount of Each Borrowing
    3  
1.03 Notice of Borrowing
    3  
1.04 Disbursement of Funds
    4  
1.05 Notes
    5  
1.06 Conversions
    6  
1.07 Pro Rata Borrowings
    7  
1.08 Interest
    7  
1.09 Interest Periods
    7  
1.10 Increased Costs, Illegality, etc.
    8  
1.11 Compensation
    11  
1.12 Change of Lending Office
    11  
1.13 Replacement of Lenders
    11  
1.14 Incremental Revolving Loan Commitments
    12  
1.15 Defaulting Lenders
    14  
 
       
SECTION 2. Letters of Credit
    16  
 
       
2.01 Letters of Credit
    16  
2.02 Minimum Stated Amount
    17  
2.03 Letter of Credit Requests
    17  
2.04 Letter of Credit Participations
    18  
2.05 Agreement to Repay Letter of Credit Drawings
    20  
2.06 Increased Costs
    20  
 
       
SECTION 3. Facility Fee; Other Fees; Reductions of Commitment
    21  
 
       
3.01 Fees
    21  
3.02 Optional Commitment Reductions
    22  
3.03 Mandatory Reduction of Commitments
    23  
3.04 Commitment Extensions.
    23  
 
       
SECTION 4. Prepayments; Payments; Taxes
    24  
 
       
4.01 Voluntary Prepayments
    24  
4.02 Mandatory Repayments and Cash Collateralizations
    24  
4.03 Method and Place of Payment
    25  
4.04 Net Payments; Taxes
    25  
 
       
SECTION 5. Conditions Precedent to the Restatement Effective Date
    28  
 
       
5.01 Execution of Agreement; Notes
    28  
5.02 Officer’s Certificate
    28  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
5.03 Opinions of Counsel
    28  
5.04 Corporate Documents; Proceedings; etc.
    28  
5.05 Existing Credit Agreement
    29  
5.06 Guaranties
    29  
5.07 Outstanding Indebtedness; Preferred Stock
    29  
5.08 Adverse Change; Governmental Approvals; etc.
    29  
5.09 Litigation
    30  
5.10 Financial Statements
    30  
5.11 Solvency Certificate; Leverage Ratio Certificate
    30  
5.12 Fees, etc.
    30  
 
       
SECTION 6. Conditions Precedent to All Credit Events
    30  
 
       
6.01 Restatement Effective Date
    31  
6.02 No Default; Representations and Warranties
    31  
6.03 Notice of Borrowing; Letter of Credit Request
    31  
6.04 The Existing Credit Agreement
    31  
 
       
SECTION 7. Representations, Warranties and Agreements
    32  
 
       
7.01 Corporate Status
    32  
7.02 Corporate Power and Authority
    32  
7.03 No Violation
    33  
7.04 Governmental Approvals
    33  
7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.
    33  
7.06 Litigation
    34  
7.07 True and Complete Disclosure
    34  
7.08 Use of Proceeds; Margin Regulations
    35  
7.09 Tax Returns and Payments
    35  
7.10 Compliance with ERISA
    35  
7.11 Properties
    36  
7.12 Subsidiaries
    36  
7.13 Compliance with Statutes, etc.
    36  
7.14 Investment Company Act
    36  
7.15 [Reserved]
    36  
7.16 Environmental Matters
    36  
7.17 Labor Relations
    37  
7.18 Patents, Licenses, Franchises and Formulas
    37  
7.19 Scheduled Existing Indebtedness, etc.
    37  
 
       
SECTION 8. Affirmative Covenants
    37  
 
       
8.01 Information Covenants
    38  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
8.02 Books, Records and Inspections
    40  
8.03 Maintenance of Property; Insurance
    40  
8.04 Corporate Franchises
    40  
8.05 Compliance with Statutes, etc.
    41  
8.06 Compliance with Environmental Laws
    41  
8.07 ERISA
    41  
8.08 End of Fiscal Years; Fiscal Quarters
    42  
8.09 Payment of Taxes
    42  
8.10 Subsidiaries Guaranty; Additional Subsidiary Guarantors
    42  
8.11 Use of Proceeds
    43  
 
       
SECTION 9. Negative Covenants
    43  
 
       
9.01 Liens
    43  
9.02 Consolidations, Mergers, Sales of Assets and Acquisitions
    45  
9.03 Dissolution, etc.
    47  
9.04 Restricted Payments
    47  
9.05 Indebtedness
    47  
9.06 Transactions with Affiliates
    47  
9.07 Maximum Leverage Ratio
    48  
9.08 Minimum Interest Coverage Ratio
    48  
9.09 Business
    48  
9.10 Limitation on Certain Restrictions on Subsidiaries
    48  
9.11 Limitation on Issuance of Capital Stock
    48  
 
       
SECTION 10. Events of Default
    49  
 
       
10.01 Payments
    49  
10.02 Representations, etc.
    49  
10.03 Covenants
    49  
10.04 Default Under Other Agreements
    49  
10.05 Bankruptcy, etc.
    50  
10.06 ERISA
    50  
10.07 Subsidiaries Guaranty
    50  
10.08 Judgments
    51  
10.09 Change of Control
    51  
 
       
SECTION 11. Definitions and Accounting Terms
    51  
 
       
11.01 Defined Terms
    51  
11.02 Other Definitional Provisions
    75  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 12. The Agents
    75  
 
       
12.01 Appointment
    75  
12.02 Nature of Duties
    76  
12.03 Lack of Reliance on the Agents
    76  
12.04 Certain Rights of the Agents
    76  
12.05 Reliance
    77  
12.06 Indemnification
    77  
12.07 The Agent in its Individual Capacity
    77  
12.08 Holders
    77  
12.09 Resignation by the Agents
    78  
12.10 Delivery of Information
    79  
12.11 The Syndication Agent, the Co-Documentation Agents and the Lead Arranger
    79  
12.12 Nature of Duties
    79  
 
       
SECTION 13. Miscellaneous
    79  
 
       
13.01 Payment of Expenses, etc.
    79  
13.02 Right of Setoff
    81  
13.03 Notices
    81  
13.04 Benefit of Agreement
    82  
13.05 No Waiver; Remedies Cumulative
    84  
13.06 Payments Pro Rata
    84  
13.07 Calculations; Computations
    85  
13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    85  
13.09 Counterparts
    86  
13.10 Effectiveness
    86  
13.11 Headings Descriptive
    87  
13.12 Amendment or Waiver; etc.
    87  
13.13 Survival
    89  
13.14 Domicile of Loans
    89  
13.15 Limitation on Additional Amounts, etc.
    89  
13.16 Confidentiality
    89  
13.17 Register
    90  
13.18 USA Patriot Act Notice
    91  
13.19 Post-Closing Actions
    91  
13.20 Interest Rate Limitation
    92  

-iv-



--------------------------------------------------------------------------------



 



     
SCHEDULE I
  Commitments
SCHEDULE II
  Lender Addresses
SCHEDULE III
  Existing Letters of Credit and Existing Swingline Loans
SCHEDULE IV
  Subsidiaries
SCHEDULE V
  Existing Liens
SCHEDULE VI
  Scheduled Existing Indebtedness
SCHEDULE VII
  Voting Participants
 
   
EXHIBIT A-1
  Notice of Borrowing
EXHIBIT A-2
  Notice of Conversion/Continuation
EXHIBIT B-1
  Revolving Note
EXHIBIT B-2
  Swingline Note
EXHIBIT C
  Letter of Credit Request
EXHIBIT D
  Section 4.04(b)(ii) Certificate
EXHIBIT E-1
  Opinion of Jones Day, counsel to the Credit Parties
EXHIBIT E-2
  Opinion of Stephen R. Avera, general counsel of the Borrower and special
counsel to the other Credit Parties
 
   
EXHIBIT F
  Officers’ Certificate
EXHIBIT G
  Subsidiaries Guaranty
EXHIBIT H
  Solvency Certificate
EXHIBIT I
  Assignment and Assumption Agreement
EXHIBIT J
  Compliance Certificate
EXHIBIT K
  Joinder Agreement
EXHIBIT L
  Incremental Revolving Loan Commitment Agreement

-i-